Exhibit 10.1

 

CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THIS OMITTED INFORMATION. THE OMITTED INFORMATION HAS BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****).

Deal CUSIP Number: 37946WAJ1
Revolver CUSIP Number:  37946WAK4
Working Capital CUSIP Number:  37946WAL2

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 25, 2017

among

GLOBAL OPERATING LLC,

GLOBAL COMPANIES LLC,

GLOBAL MONTELLO GROUP CORP.

GLEN HES CORP.

CHELSEA SANDWICH LLC

GLP FINANCE CORP.

GLOBAL ENERGY MARKETING LLC

GLOBAL CNG LLC

ALLIANCE ENERGY LLC

CASCADE KELLY HOLDINGS LLC and

WARREN EQUITIES, INC.

 

as the Borrowers,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender, Alternative Currency Fronting Lender
and L/C Issuer

JPMORGAN CHASE BANK, N.A. as an L/C Issuer,

JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, N.A.
as Co-Syndication Agents

CITIZENS BANK, N.A., SOCIETE GENERALE, BNP PARIBAS AND THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. NY BRANCH,
as Co-Documentation Agents

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC, CITIZENS BANK, N.A., SOCIETE GENERALE, BNP PARIBAS
and BANK OF TOKYO-MITSUBISHI UFJ, LTD. NY BRANCH

as

Joint Lead Arrangers and Joint Book Managers

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

Section

 

Page

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS


1

1.01      Defined Terms.


2

1.02      Other Interpretive Provisions


55

1.03      Accounting Terms.


56

1.04      Rounding.


56

1.05      Times of Day


56

1.06      Letter of Credit Amounts.


56

1.07      Exchange Rates; Currency Equivalents.


57

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS


57

2.01      Commitment For Loans.


57

2.02      Borrowings, Conversions and Continuations of Committed Loans.


58

2.03      Letters of Credit.


63

2.04A   Swing Line Loans.


75

2.04      Prepayments


77

2.05      Termination or Reduction of Commitments.


79

2.06      Repayment of Loans.


79

2.07      Interest.


79

2.08      Fees.


81

2.09      Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.


81

2.10      Evidence of Debt.


82

2.11      Payments Generally; Administrative Agent's Clawback.


83

2.12      Sharing of Payments by Lenders.


85

2.13      Increase in Commitments.


86

2.14      Cash Collateral.


87

2.15      Defaulting Lenders.


88

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY


91

3.01      Taxes.


91

3.02      Illegality.


95

3.03      Inability to Determine Rates.


96

3.04      Increased Costs; Reserves on Eurocurrency Rate Loans.


97

3.05      Compensation for Losses.


99

3.06      Mitigation Obligations; Replacement of Lenders.


100

3.07      Survival.


100

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


100

4.01      Conditions of Initial Credit Extension.


100

4.02      Conditions to all Credit Extensions.


102

ARTICLE V. REPRESENTATIONS AND WARRANTIES


103

5.01      Existence, Qualification and Power.


103

5.02      Authorization; No Contravention.


103

5.03      Governmental Authorization; Other Consents.


104

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS (continued)

 

 

 

 

Section

 

Page

 

 

5.04      Binding Effect.


104

5.05      Financial Statements; No Material Adverse Effect.


104

5.06      Litigation.


105

5.07      No Default.


105

5.08      Ownership of Property; Liens.


105

5.09      Environmental Compliance.


105

5.10      Insurance.


105

5.11      Taxes.


105

5.12      ERISA Compliance.


106

5.13      Subsidiaries; Equity Interests.


106

5.14      Margin Regulations; Investment Company Act.


107

5.15      Disclosure.


107

5.16      Compliance with Laws.


107

5.17      Taxpayer Identification Number; Other Identifying Information.


108

5.18      Intellectual Property; Licenses, Etc.


108

5.19      Absence of Financing Statements.


108

5.20      Perfection of Security Interests.


108

5.21      Certain Transactions.


108

5.22      Bank Accounts.


108

5.23      Representations as to Foreign Obligors.


109

5.24      Anti-Terrorism Laws; Economic Sanctions.


110

5.25      EEA Financial Institution.


111

ARTICLE VI. AFFIRMATIVE COVENANTS


111

6.01      Financial Statements.


111

6.02      Certificates; Other Information.


112

6.03      Notices.


115

6.04      Payment of Obligations.


116

6.05      Preservation of Existence, Etc.


116

6.06      Maintenance of Properties.


116

6.07      Maintenance of Insurance.


117

6.08      Compliance with Laws; Governing Documents.


117

6.09      Books and Records.


117

6.10      Inspection Rights.


117

6.11      Use of Proceeds.


118

6.12      Bank Accounts.


118

6.13      Additional Borrowers or Subsidiary Guarantors.


118

6.14      Senior Debt Status.


120

6.15      Post-Closing Requirements 


120

6.16      Approvals and Authorizations.


120

6.17      Anti-Terrorism Compliance.


120

ARTICLE VII. NEGATIVE COVENANTS


121

7.01      Liens.


121

7.02      Investments.


123

7.03      Indebtedness.


124

7.04      Fundamental Changes.


126

 





ii

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS (continued)

 

 

 

 

Section

 

Page

 

 

7.05      Dispositions.


126

7.06      Acquisitions.


128

7.07      Restricted Payments.


128

7.08      Change in Nature of Business.


129

7.09      Transactions with Affiliates.


129

7.10      Burdensome Agreements.


129

7.11      Use of Proceeds.


130

7.12      Compliance with Environmental Laws.


130

7.13      Prohibited Commodity Transactions.


130

7.14      Loans to Owners, Officers or Employees.


130

7.15      Payment of Indebtedness.


130

7.16      Bank Accounts.


131

7.17      Sanctions; Anti-Corruption.


132

7.18      Financial Covenants.


132

7.19       Organizational Documents.


132

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES


133

8.01      Events of Default.


133

8.02      Remedies Upon Event of Default.


135

8.03      Application of Funds.


136

ARTICLE IX. ADMINISTRATIVE AGENT


137

9.01      Appointment and Authority.


137

9.02      Rights as a Lender.


137

9.03      Exculpatory Provisions.


138

9.04      Reliance by Administrative Agent.


139

9.05      Delegation of Duties.


139

9.06      Resignation of Administrative Agent.


139

9.07      Non-Reliance on Administrative Agent and Other Lenders.


141

9.08      No Other Duties, Etc.


141

9.09      Administrative Agent May File Proofs of Claim.


141

9.10      Collateral and Guaranty Matters.


142

9.11      Secured Cash Management Agreements and Secured Hedge Agreements.


143

ARTICLE X. MISCELLANEOUS


143

10.01     Amendments, Etc.


143

10.02     Notices; Effectiveness; Electronic Communication.


145

10.03     No Waiver; Cumulative Remedies; Enforcement.


148

10.04     Expenses; Indemnity; Damage Waiver.


148

10.05     Payments Set Aside.


150

10.06     Successors and Assigns.


151

10.07     Treatment of Certain Information; Confidentiality.


156

10.08     Right of Setoff.


156

10.09     Interest Rate Limitation.


157

10.10     Counterparts; Integration; Effectiveness.


158

10.11     Survival of Representations and Warranties.


158





iii

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS (continued)

 

 

 

 

Section

 

Page

 

 

10.12      Severability.


158

10.13      Replacement of Lenders.


158

10.14      Governing Law; Jurisdiction; Etc.


159

10.15      Waiver of Jury Trial.


160

10.16      No Advisory or Fiduciary Responsibility.


160

10.17      Electronic Execution of Assignments and Certain Other Documents.


161

10.18      USA PATRIOT Act.


161

10.19      Joint and Several Liability.


162

10.20      Judgment Currency


164

10.21      Transitional Arrangements


165

10.22      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


165

SIGNATURES

S-1

 

 



iv

--------------------------------------------------------------------------------

 



 

 

SCHEDULES

 

 

 

1A         Existing Letters of Credit

2.01      Commitments and Applicable Percentages

5.06      Litigation

5.09      Environmental Matters

5.12      ERISA Matters

5.13      Subsidiaries; Other Equity Investments

7.01      Existing Liens

7.02      Existing Investments

7.03      Existing Indebtedness

7.09      Transactions with Affiliates

10.02     Administrative Agent's Office; Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

                    Form of

A-1      Loan Notice

A-2      Swing Line Loan Notice

B         Borrowing Base Report

C         Product Under Contract LC Certificate

D         Note

E         Compliance Certificate

F-1      Assignment and Assumption

F-2      Administrative Questionnaire

G         Guaranty

H         Opinion Matters

I           U.S. Tax Compliance Certificates

 

 

 

 



 

--------------------------------------------------------------------------------

 



third AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
"Agreement") is entered into as of April 25, 2017, among GLOBAL OPERATING LLC, a
Delaware limited liability company ("OLLC"), GLOBAL COMPANIES LLC, a Delaware
limited liability company ("Global"), GLOBAL MONTELLO GROUP CORP., a Delaware
corporation ("Montello"), GLEN HES CORP., a Delaware corporation ("Glen Hes"),
CHELSEA SANDWICH LLC, a Delaware limited liability company ("Chelsea LLC"), GLP
FINANCE CORP., a Delaware corporation ("Finance"), GLOBAL ENERGY MARKETING LLC,
a Delaware limited liability company ("GEM"), GLOBAL CNG LLC, a Delaware limited
liability company ("CNG"), ALLIANCE ENERGY LLC, a Massachusetts limited
liability company ("Alliance"), CASCADE KELLY HOLDINGS LLC, an Oregon limited
liability company ("Cascade") and WARREN EQUITIES, INC., a Delaware Corporation
("Warren" and, collectively with  OLLC, Global, Montello, Glen Hes, Chelsea LLC,
Finance, GEM, CNG, Alliance and Cascade, the "Initial Borrowers" and each
individually, an "Initial Borrower"), GLOBAL PARTNERS LP, a Delaware limited
partnership (the "MLP"), each lender from time to time party hereto
(collectively, the "Lenders" and individually, a "Lender"), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative
Currency Fronting Lender, JPMORGAN CHASE BANK, N.A. as an L/C Issuer, JPMORGAN
CHASE BANK, N.A. and WELLS FARGO BANK, N.A. as Co- Syndication Agents and
CITIZENS BANK, N.A., SOCIETE GENERALE, BNP PARIBAS AND THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. NY BRANCH as Co-Documentation Agents.

WHEREAS, pursuant to a Second Amended and Restated Credit Agreement dated as of
December 16, 2013 (as amended from time to time, the "Prior Credit Agreement")
by and among the Initial Borrowers, certain of the Lenders, the Administrative
Agent, the Swing Line Lender, certain L/C Issuers and the Alternative Currency
Fronting Lender, the Lenders party thereto made loans and other extensions of
credit available to the Initial Borrowers for the purposes set forth therein;
and

WHEREAS, the Initial Borrowers have requested to amend and restate the Prior
Credit Agreement, and the Lenders, the Administrative Agent, Swing Line Lender,
the L/C Issuers, the Alternative Currency Fronting Lender, the Co-Documentation
Agents and the Co-Syndication Agents are willing to amend and restate the Prior
Credit Agreement and to continue to provide financing to the Borrowers (as
hereinafter defined) on the terms and conditions set forth herein;

NOW, THEREFORE, the Initial Borrowers, the Lenders, the Administrative Agent,
the Swing Line Lender, the L/C Issuers, the Alternative Currency Fronting
Lender, the Co-Documentation Agents and the Co-Syndication Agents each agree
that on and as of the Closing Date (as hereinafter defined) the Prior Credit
Agreement is hereby amended and restated in its entirety, and shall remain in
full force and effect only as expressly set forth herein and in consideration of
the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:





1

--------------------------------------------------------------------------------

 



ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01     Defined Terms.    

As used in this Agreement, the following terms shall have the meanings set forth
below:

"Acceptable Issuer" means either (a) a Lender or (b) a financial institution
having, on the basis of its latest financial statements, capital, surplus and
undivided profits of at least $1,500,000,000 and having an unenhanced senior
unsecured short-term debt rating of BBB or better by Fitch IBCA or S&P, or Baa2
by Moody's, and, in each of (a) and (b), which is acceptable to the
Administrative Agent in its sole discretion.

"Accounts Receivable" means rights of the Borrowers to payment for goods sold,
leased or otherwise marketed in the ordinary course of business, and all rights
of the Borrowers to payment for services rendered in the ordinary course of
business and all sums of money or other proceeds due thereon pursuant to
transactions with account debtors, except for that portion of the sum of money
or other proceeds due thereon that relate to sales, use or property taxes in
conjunction with such transactions that have not otherwise been deducted as an
Excise Tax Liability for purposes of calculating the Borrowing Base, all as
recorded on books of account in accordance with generally accepted accounting
principles.  For the avoidance of doubt, the parties hereto hereby acknowledge
that the rights of the Borrowers to payment for goods sold, leased or otherwise
marketed in the ordinary course of business, and all rights of the Borrowers to
payment for services rendered in the ordinary course of business and all sums of
money or other process due thereon pursuant to transactions with account debtors
which are in the form of a credit card receivable owing to such Borrowers and
otherwise meet the criteria of this definition constitute an Account Receivable
hereunder.

"Acquisition Adjustment Period" has the meaning set forth in Section 7.18(iv)
hereof.

"Acquisition Capital Expenditures" means Capital Expenditures made in connection
with any Permitted Acquisition.

"Adjusted Combined Senior Secured Leverage Ratio" means (a) with respect to the
definition of "Permitted Equity Purchase", 3.00:1.00; and (b) with respect to
Section 7.15 hereof, 3.25:1.00.

"Adjusted Combined Total Leverage Ratio" means (a) with respect to the
definition of "Permitted Equity Purchase", 4.50:1.00; and (b) with respect to
Section 7.15 hereof, 4.75:1.00.

"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

"Administrative Agent's Office" means, with respect to any currency, the
Administrative Agent's address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

"Administrative Questionnaire" means an Administrative Questionnaire in
substantially the form of Exhibit F‑2 or any other form approved by the
Administrative Agent.





2

--------------------------------------------------------------------------------

 



"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

"Agency Accounts" means, collectively, the wholesale lockbox account, the retail
lockbox account and the deposit accounts maintained by the Loan Parties with the
Administrative Agent.

"Aggregate Commitments" means, collectively, the Aggregate WC Commitment and the
Aggregate Revolver Commitment.

"Aggregate Revolver Commitment" means the sum of the Revolver Commitments of the
Lenders to make Revolver Loans to the Borrowers and to purchase participations
in Revolver L/C Obligations, as in effect from time to time.

"Aggregate WC Commitment" means the sum of the WC Commitments of the Lenders to
make WC Loans to the Borrowers and to purchase participations in WC L/C
Obligations, as in effect from time to time.

"Agreement" has the meaning set forth in the preamble hereto.

"Alliance" has the meaning set forth in the preamble hereto.

"Alternative Currency" means Canadian Dollars.

"Alternative Currency Equivalent" means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the Alternative
Currency as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

"Alternative Currency Fronting Lender" means Bank of America, or any other
Lender designated by the Borrowers and the Administrative Agent (such
designation shall be consented to by such Lender), in its capacity as an
Alternative Currency Funding Lender for Loans denominated in the Alternative
Currency in which any Alternative Currency Participating Lender purchases
Alternative Currency Risk Participations and in which Bank of America (or such
other appointed Lender) advances to the Borrowers the amount of all such
Alternative Currency Participating Lenders' respective Applicable Percentages of
such Loans in accordance with Sections 2.02(b) and 2.02(f).

"Alternative Currency Funding Applicable Percentage" means, with respect to any
Loans denominated in the Alternative Currency, (a) for each Alternative Currency
Funding Lender other than the Alternative Currency Fronting Lender, its
Applicable Percentage, and (b) for the Alternative Currency Fronting Lender, the
sum of (i) the Applicable Percentage of the Alternative Currency Fronting Lender
in its capacity as an Alternative Currency Funding Lender and (ii) the sum of
the respective Applicable Percentages of the Alternative Currency Participating
Lenders.





3

--------------------------------------------------------------------------------

 



"Alternative Currency Funding Lender" means, with respect to each Loan
denominated in the Alternative Currency, each Lender other than an Alternative
Currency Participating Lender with respect to the Alternative Currency.

"Alternative Currency Loan Credit Exposure" means, with respect to any Loan
denominated in the Alternative Currency, (a) for each Alternative Currency
Funding Lender other than the Alternative Currency Fronting Lender, the
aggregate outstanding principal amount of its Alternative Currency Funding
Applicable Percentage thereof advanced by such Alternative Currency Funding
Lender, (b) for the Alternative Currency Fronting Lender, the aggregate
outstanding principal amount of its Alternative Currency Funding Applicable
Percentage thereof advanced thereby, net of all Alternative Currency Risk
Participations purchased or funded, as applicable, therein and (c) for each
Alternative Currency Participating Lender, the aggregate outstanding principal
amount of all Alternative Currency Risk Participations purchased or funded, as
applicable, by such Alternative Currency Participating Lender in such Loan.

"Alternative Currency Participating Lender" means, with respect to each Loan
denominated in an Alternative Currency, Blue Hills Bank and any other Lender
that has given notice to the Administrative Agent and the Borrowers that it is
unable to fund in the Alternative Currency and for which the Alternative
Currency Fronting Lender has agreed in writing (in its sole and absolute
discretion) can be an "Alternative Currency Participating Lender", unless and
until such Lender delivers to the Administrative Agent and the Borrowers a
written notice pursuant to Section 2.02(f)(ix) requesting that such Lender's
designation be changed to an Alternative Currency Funding Lender.

"Alternative Currency Participant's Share" means, for any Alternative Currency
Participating Lender in respect of a Loan denominated in the Alternative
Currency, a fraction (expressed as a percentage), the numerator of which is such
Alternative Currency Participating Lender's Applicable Percentage in respect of
such Loan and the denominator of which is the sum of (i) the Applicable
Percentage of the Alternative Currency Fronting Lender in respect of such Loan
and (ii) the sum of the respective Applicable Percentages of all of the
Alternative Currency Participating Lenders in respect of such Loan.

"Alternative Currency Participation Payment Date" has the meaning specified in
Section 2.02(f)(iii).

"Alternative Currency Risk Participation" means, with respect to each Loan
denominated in the Alternative Currency advanced by the Alternative Currency
Fronting Lender, the risk participation purchased by each of the Alternative
Currency Participating Lenders in such Loan in an amount determined in
accordance with such Alternative Currency Participating Lender's Applicable
Percentage of such Loan, as provided in Section 2.02(f).

"Alternative Currency Sublimit" means an amount equal to the lesser of the
Aggregate Commitments and $200,000,000.  The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.

"Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate WC
Commitments  and the Aggregate





4

--------------------------------------------------------------------------------

 



Revolver Commitments, as the case may be, represented by such Lender's WC
Commitment or Revolver Commitment, as the case may be, at such time, subject to
adjustment as provided in Section 2.15.  If the commitment of each Lender to
make Loans and the obligation of the applicable L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate WC
Commitments or the Aggregate Revolver Commitments, as the case may be, have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender for each of the WC Loans and the Revolver Loans is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

"Applicable Revolver Rate" means, in respect of the Revolver Loans and the
commitment fees thereon, the applicable percentage per annum set forth below
determined by reference to the Combined Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):

 

 

 

 

 

Pricing Level

Combined Total
Leverage Ratio

Applicable
Revolver Rate for
Base Rate Loans (in basis points)

Applicable
Revolver Rate for
Eurocurrency Rate Loans,
Revolver Letters of
Credit and Cost of Funds
Rate Loans
(in basis points)

Applicable
Revolver Rate for
commitment fees
(in basis points)

1

Less than 2.50:1.00

100

200

35.0

2

Greater than or equal to 2.50:1.00 but less than 3.00:1.00

125

225

37.5

3

Greater than or equal to 3.00:1.00 but less than 3.50:1.00

150

250

37.5

4

Greater than or equal to 3.50:1.00 but less than 4.25:1.00

175

275

50.0

5

Greater than or equal to 4.25:1.00

200

300

50.00

 





5

--------------------------------------------------------------------------------

 



Any increase or decrease in the Applicable Revolver Rate resulting from a change
in the Combined Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a);  provided,  however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, the highest pricing level shall apply
in respect of all the Revolver Loans and the commitment fees in respect thereof
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and in each case shall remain in effect
until the date on which such Compliance Certificate is delivered.  For the
period from the Closing Date until the first Determination Period to occur after
the Closing Date, the applicable percentage per annum set forth above under
Pricing Level 5  will be applicable to all Revolver Loans, all commitment fees
thereon and all Revolver Letters of Credit.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Revolver Rate for any period shall be subject to
the provisions of Section 2.09(b).

"Applicable WC Rate" means, in respect of the WC Loans, the commitment fees
relating thereto and the Swing Line Loans, the applicable percentage per annum
set forth below determined by reference to the Utilization Amount for each
Determination Period:

Pricing Level

Utilization
Amount

Applicable
WC Rate for
Base Rate Loans
(in basis points)

Applicable
WC Rate for
Eurocurrency Rate Loans,
Cost of Funds
Rate Loans and
WC Letters of Credit
(in basis points)

Applicable
WC Rate for
commitment fees
(in basis points)

1

Greater than or equal to 75%

150

250

50.0

2

Greater than or equal to 50% but less than 75%

125

225

37.5

3

Less than 50%

100

200

35.0

 





6

--------------------------------------------------------------------------------

 



For the period from the Closing Date until the first Determination Period to
occur after the Closing Date, the applicable percentage per annum set forth
above under Pricing Level 3 will be applicable to all WC Loans, all commitment
fees thereon, all WC Letters of Credit and the Swing Line Loans.

"Applicable Time" means, with respect to any borrowings and payments in the
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"AR Buyer" means any Person that is a party to a Receivables Sales Agreement as
the buyer of the Accounts Receivable being sold thereunder.

"AR Sales Transaction" means any sale by a Loan Party of certain of its Accounts
Receivable to an AR Buyer pursuant to the terms of a Receivables Sales Agreement
and made in compliance with the terms and conditions of this Agreement.

"Arrangers" means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC, Citizens
Bank, N.A., Societe Generale, BNP Paribas and The Bank of Tokyo-Mitsubishi UFJ,
LTD. NY Branch, in each case in its capacity as joint lead arranger and joint
book manager.

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

"Assumed Sale/Leaseback Transaction" means one or more leases purchased or
assumed by a Loan Party in a Permitted Acquisition in which the applicable lease
was the subject of a transaction pursuant to which an unaffiliated Person sells
or transfers any property owned by it in order then or thereafter to lease such
property that such Person intends to use for its business.

"Attributable Indebtedness" means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that





7

--------------------------------------------------------------------------------

 



would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.

"Audited Financial Statements" means the audited consolidated balance sheet of
MLP and its Subsidiaries for the fiscal year ended December 31, 2016, and the
related consolidated statements of income or operations, shareholders' equity
and cash flows for such fiscal year of MLP and its Subsidiaries, including the
notes thereto.

"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.

"Available Cash" has the meaning set forth in the Partnership Agreement.

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

"Bank of America" means Bank of America, N.A. and its successors.

"Base Rate"  means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
"prime rate," and (c) the Eurocurrency Rate plus 1.00%.  The "prime rate" is a
rate set by Bank of America based upon various factors including Bank of
America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

"Base Rate Committed Loan" means a Committed Loan that is a Base Rate Loan.

"Base Rate Loan" means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

"Borrower" and "Borrowers" means the Initial Borrower and Initial Borrowers, as
the case may be, and any other Person who becomes a Borrower pursuant to Section
6.13 hereof.

"Borrower Materials" has the meaning specified in Section 6.02.

"Borrowing" means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.





8

--------------------------------------------------------------------------------

 



"Borrowing Base" means, at the relevant time of reference thereto, an amount
determined by the Administrative Agent by reference to the most recent Borrowing
Base Report delivered to the Lenders and the Administrative Agent pursuant to
Section 6.02(f), which is equal to the sum of:

(a)        100% of Eligible Cash and Cash Equivalents; plus

(b)        90% of Major Oil Company Receivables; plus

(c)        90% of Insured Eligible Receivables not included in Major Oil Company
Receivables and 85% of Eligible Receivables which are not Insured Eligible
Receivables and which are not included in Major Oil Company Receivables; plus

(d)        85% of Eligible Margin Deposits; plus

(e)        85% of Hedged Eligible Inventory other than Hedged Eligible Inventory
consisting of Corn Product; plus

(f)        80% of Hedged Eligible Inventory consisting of Corn Product; plus

(g)        80% of Eligible Petroleum Inventory; plus

(h)        80% of Eligible Exchange Balances (which number can be either
negative or positive); plus

(i)        100% of Paid but Unexpired Letters of Credit; plus

(j)        80% of Eligible Product Under Contract; plus

(k)        the sum of (i) 80% of Positive Net Unrealized Forward Contract
Positions up to $100,000,000, plus (ii) 70% of Positive Net Unrealized Forward
Contract Positions above $100,000,000 but below $150,000,000, provided if the
Positive Net Unrealized Forward Contract Positions are above $100,000,000 and
the aggregate Counterparty Risk for any counterparty (including its Affiliates)
thereunder exceeds $10,000,000, then those Positive Net Unrealized Forward
Contract Positions representing such excess shall not be included hereunder
(and, for the avoidance doubt, when determining the amount of the excess to be
excluded hereunder, only Positive Net Unrealized Forward Contract Positions
shall be excluded and not any other item of the Borrowing Base which might be
included in the calculation of Counterparty Risk, including Eligible Accounts
Receivable); plus

(l)         70% of Eligible RINs up to $10,000,000; minus

(m)       100% of the aggregate amount of Negative Net Unrealized Forward
Contract Positions (provided, for the avoidance of doubt, for purposes of this
deduction, notwithstanding that such amount is a negative number, such amounts
shall be expressed as a positive number and therefore be deducted from the
Borrowing Base); minus

(n)        100% of the Swap Termination Value Amount, minus





9

--------------------------------------------------------------------------------

 



(o)        100% of the aggregate amount of Excise Tax Liabilities, minus

(p)        100% of First Purchaser Lien Amount; minus

(q)        100% of any Corn Product Reserve

provided, however, that notwithstanding anything to the contrary contained in
this definition, (x) to the extent that the amount of any item set forth in (a)
through (l) above is a negative number, 100% of the amount of such item shall be
deducted in the calculation of the Borrowing Base rather than the amount
multiplied by the advance rate attributable to such item had such item been a
positive number and (y) the aggregate Hedged Eligible Inventory consisting of
Corn Product shall not at any time comprise, after the application of all
applicable advance rates, an amount greater than $15,000,000 and, in addition,
Petroleum Products consisting of Corn Product shall only be included in Hedged
Eligible Inventory and not in Eligible Petroleum Inventory.

"Borrowing Base Report" means a Borrowing Base Report, signed by any Responsible
Officer and in substantially the form of Exhibit B hereto.

"Bursaw" means Bursaw Oil LLC, a Massachusetts limited liability company.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars, means any such day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the London or other applicable offshore interbank market for such currency;
and

(c) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars, or any other dealings in any
currency other than Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

"Capital Assets" means fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.





10

--------------------------------------------------------------------------------

 



"Capital Expenditures" means amounts paid or indebtedness incurred by any of the
Loan Parties in connection with (a) the purchase or lease by any of the Loan
Parties of Capital Assets that would customarily be required to be capitalized
and shown on the balance sheet of such Person in accordance with generally
accepted accounting principles; or (b) the lease of any assets by any Loan Party
as lessee under any Synthetic Lease to the extent that such assets would have
been Capital Assets had the Synthetic Lease been treated for accounting purposes
as a Capitalized Lease, provided, however, for purposes of Section 7.18 hereof,
any purchase or lease by any Loan Party of any Capital Assets that would
customarily be required to be capitalized and shown on the balance sheet of such
Person in accordance with GAAP and which were acquired pursuant to a Permitted
Acquisition or was purchased with Indebtedness permitted by Section 7.03(f)
shall not be considered a "Capital Expenditure" thereunder.

"Capitalized Leases" means leases under which any Loan Party is the lessee or
obligor, the discounted future rental payment obligations under which are
customarily required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP, provided, that, notwithstanding the foregoing,
for purposes of calculating Combined EBITDA under this Agreement, the Project
Monument Unitary Lease, the Project Oak Unitary Lease and any Future Failed
Accounting Lease shall be treated as operating leases, regardless of their
treatment or classification under GAAP.

"Capitol Acquisition" means the acquisition by one or more Loan Parties of two
retail gas station portfolios from the Capitol Sellers that closed on June 1,
2015 and consisted of (a) a number of sites that are primarily located in the
Washington, D.C. area (such portfolio being referred to as "Project Oak") and
(b) a number of sites located in the metropolitan New York area (such portfolio
being referred to as "Project Monument").

"Capitol Sellers" means, collectively, Liberty Petroleum Realty, LLC, a Delaware
limited liability company, East River Petroleum Realty, LLC, a Delaware limited
liability company, Big Apple Petroleum Realty, LLC, a Delaware limited liability
company, Anacostia Realty, LLC, a Delaware limited liability company, Mount
Vernon Petroleum Realty, LLC, a Delaware limited liability company, DAG Realty,
LLC, a Delaware limited liability company, and White Oak Petroleum, LLC, a
Delaware limited liability company.  Each entity individually is referred to as
a "Capitol Seller".

"Cascade"  has the meaning set forth in the introductory paragraph hereof.

"Cash" means Dollar denominated currency in immediately available funds.

"Cash and Carry Transaction" means, in respect of a particular commodity, all
transactions that occur during a Contango Market consisting of (a) the entering
into of future or swap contracts for the purchase of such commodity offset by
the concurrent entering into of future or swap contracts for the same quantity
of such commodity for a later delivery date and a maximum period not exceeding
twelve (12) months; and/or (b) the physical purchase by a Loan Party of such
commodity which shall be stored for a period not exceeding twelve (12) months
from the date of delivery of such commodity to such Loan Party, and the sale of
which shall be hedged by Swap Contracts that have a maximum tenor not exceeding
twelve (12) months; and/or (c) any combination of the foregoing.





11

--------------------------------------------------------------------------------

 



"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers, the
Swing Line Lender or the Alternative Currency Fronting Lender (as applicable)
and the Lenders, as collateral for L/C Obligations, Obligations in respect of
Swing Line Loans, Obligations in respect of Loans denominated in the Alternative
Currency, or obligations of the Lenders to fund participations in respect
thereof (as the context may require, including in respect of L/C Obligations),
cash or deposit account balances or, if the Administrative Agent, L/C Issuers,
the Swing Line Lender or the Alternative Currency Fronting Lender benefitting
from such collateral shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to (a)
the Administrative Agent and (b) the L/C Issuers, the Swing Line Lender or the
Alternative Currency Fronting Lender (as applicable). "Cash Collateral" shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

"Cash Equivalents" means, collectively, (a) repurchase agreements and short-term
obligations issued or guaranteed as to principal and interest by the United
States of America and having a maturity of not more than twelve (12) months from
the date of acquisition; (b) short-term certificates of deposit, issued by (i)
any Lender or (ii) any bank organized under the laws of the United States of
America or any state thereof and foreign subsidiaries of such bank, having a
rating of not less than A or its equivalent by S&P or any successor; and (c)
commercial paper or finance company paper of (i) any Lender or any holding
company controlling any Lender or (ii) any other Person that is rated not less
than prime-two or A2 or their equivalents by Moody's or S&P or their successors.

"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

"Cash Management Bank" means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

"CFA" means that certain Compensation Funding Agreement effective as of June 1,
2009 by and between the MLP and the GP (the "Closing Date CFA"), as the same may
be amended, amended and restated or replaced by a successor agreement, provided
any such amendment, amendment and restatement or successor agreement, as the
case may be, relates solely to the adoption and maintenance of "Compensation
Plans" (as such term is defined in the Closing Date CFA) with a substantially
similar purpose as set forth in the Closing Date CFA.

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory





12

--------------------------------------------------------------------------------

 



authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a "Change in Law", regardless of the date enacted, adopted or issued.

"Change of Control" means an event or series of events by which:

(a)        any "person" or "group" (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Original Investors becomes the "beneficial owner" (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have "beneficial ownership" of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
"option right")), directly or indirectly, of twenty percent (20%) or more of the
equity securities of the GP entitled to vote for members of the board of
directors or equivalent governing body of the GP on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right);

(b)        during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of
either the MLP or GP, as the case may be, cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; or

(c)        the passage of thirty days from the date upon which any Person or two
or more Persons acting in concert, other than the Original Investors, shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the MLP, or control over the equity
securities of the MLP entitled to vote for members of the board of directors or
equivalent governing body of the MLP on a fully-diluted basis (and taking into
account all such securities that such Person or group has the right to acquire
pursuant to any option right) representing twenty percent (20%) or more of the
combined voting power of such securities; or

(d)        the GP ceases to be the general partner of the MLP, or both Eric
Slifka and Daphne Foster cease to have full-time senior management positions
with the GP; or

(e)        MLP shall at any time, legally or beneficially, own less than 100% of
the Equity Interest of the Borrowers; or

(f)        Richard Slifka and Eric Slifka (or other immediate family members of
Alfred Slifka or the foregoing or related family trusts or other Persons which
are





13

--------------------------------------------------------------------------------

 



Controlled by Richard Slifka and/or Eric Slifka) shall at any time, legally or
beneficially, own less than 75% of the voting interests of GP as adjusted
pursuant to any stock split, stock dividend or recapitalization or
reclassification of the capital of GP.

"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

"Code" means the Internal Revenue Code of 1986.

"Collateral" means all of the property, rights and interests of the Loan Parties
that are or are intended to be subject to the liens and security interests
created by the Security Documents.

"Combined or combined" means, with reference to any term defined herein, that
term as applied to the accounts of the applicable Loan Party to which it
relates, combined or, if prepared on a consolidated basis, consolidated, in
accordance with GAAP.

"Combined Current Assets" means all assets of the Loan Parties on a combined
basis that are properly classified as current assets in accordance with GAAP,
valued on a FIFO basis.

"Combined Current Liabilities" means all liabilities of the Loan Parties on a
combined basis, maturing on demand or within one (1) year from the date as of
which Combined Current Liabilities are to be determined, and such other
liabilities as may properly be classified as current liabilities in accordance
with GAAP.

"Combined EBITDA" means for any period, for each applicable Loan Party and its
Subsidiaries on a combined basis, an amount equal to Combined Net Income for
such period plus (a) the following to the extent deducted in calculating such
Combined Net Income: (i) Combined Total  Interest Expense for such period, (ii)
the provision for Federal, state, local and foreign income taxes payable by such
applicable Loan Party and its Subsidiaries for such period, (iii) depreciation
and amortization expense, (iv) other non-recurring expenses of the applicable
Loan Parties and their Subsidiaries reducing such Combined Net Income which do
not represent a cash item in such period or any future period, (v) any equity
losses in respect of unconsolidated affiliates; (vi) without duplication, cash
distributions received by any Loan Party from joint ventures (including, without
limitation, any Non-Wholly Owned JV); and (vii) the one-time, non-recurring cash
expense incurred in such period in connection with the Lease Termination,
provided, the aggregate amount of such expense shall not exceed $77,000,000, and
minus (b) the following to the extent included in calculating such Combined Net
Income: (i) Federal, state, local and foreign income tax credits of the
applicable Loan Parties and their Subsidiaries for such period, (ii) all
nonrecurring non-cash items increasing Combined Net Income for such period and
(iii) any equity earnings in respect of unconsolidated affiliates, provided,
 however, notwithstanding anything to the contrary contained herein, any gains
or losses from any Dispositions shall be excluded from the calculation of
Combined EBITDA.  For purposes of calculating Combined EBITDA for purposes of
calculating the Combined Interest Coverage Ratio, the Combined Total Leverage
Ratio or the Combined Senior Secured Leverage Ratio for any period in which a
Permitted Acquisition has occurred, Combined EBITDA shall be adjusted in a
manner which is satisfactory to the Administrative Agent in all respects to give
effect to the consummation of such Permitted Acquisition, on a pro forma basis
as if such Permitted Acquisition had occurred on the first date of the test
period, provided,  further, that





14

--------------------------------------------------------------------------------

 



notwithstanding anything to the contrary contained herein, for purposes of this
Agreement, the Project Monument Unitary Lease, the Project Oak Unitary Lease and
any Future Failed Accounting Lease shall be treated as operating leases,
notwithstanding their treatment or classification under GAAP, and any increases
in Combined EBITDA as a result of the actual GAAP treatment of such leases as
something other than an operating lease shall be disregarded for purposes of
this Agreement.

"Combined Funded Debt" means as of any date of determination, for the Loan
Parties and their Subsidiaries on a combined basis, the sum of, without
duplication, (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder other
than the outstanding amount of the WC Loans and the L/C Obligations) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial
but excluding any  L/C Obligations), bankers' acceptances, bank guaranties,
surety bonds (but only to the extent the indemnity or other payment obligation
thereunder has actually arisen and is due and payable by the Loan Parties and/or
their Subsidiaries) and similar instruments, (d) all obligations in respect of
the deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness in
respect of Capitalized Leases and Synthetic Lease Obligations and any other
liability reflected on a Loan Party's balance sheet with respect to a lease, (f)
without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in clauses (a) through (e) above of Persons other than the
Loan Parties or any Subsidiary, and (g) all Indebtedness of the types referred
to in clauses (a) through (f) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which any Loan Party or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to such Loan Party or
such Subsidiary, provided, that, notwithstanding the foregoing, for purposes of
determining Combined Funded Debt under this Agreement, the Project Monument
Unitary Lease, the Project Oak Unitary Lease and any Future Failed Accounting
Lease shall be treated as operating leases, notwithstanding their treatment or
classification under GAAP, and shall not be treated as a Capitalized Lease.

"Combined Funded Senior Secured Debt" means as of any date of determination, for
the Loan Parties and their Subsidiaries on a combined basis, (a) Combined Funded
Debt of any Loan Party secured by Liens on any assets of any Loan Party at such
time, including Combined Funded Debt under this Agreement, plus (b) all Combined
Funded Debt of any Subsidiary of a Loan Party (other than a Subsidiary which is
also a Loan Party) at such time.  For the avoidance of doubt, nothing in this
definition shall be construed to permit any Loan Party or any Subsidiary of any
Loan Party to incur or permit Liens other than those permitted by Section 7.01.

"Combined Interest Coverage Ratio" means, as at any date of determination, the
ratio of (a) Combined EBITDA for the Reference Period most recently ended to (b)
Combined Total Interest Expense for such Reference Period. 

"Combined Net Income" means for any period, for the applicable Loan Parties and
their Subsidiaries on a combined basis, the net income of the applicable Loan
Parties and their Subsidiaries (excluding extraordinary gains but including
extraordinary losses) for that period.





15

--------------------------------------------------------------------------------

 



"Combined Senior Secured Leverage Ratio" means, as at any date of determination,
the ratio of (a) Combined Funded Senior Secured Debt as of such date of
determination to (b) Combined EBITDA for the Reference Period most recently
ended. 

"Combined Total Interest Expense" means, for any period, for the applicable Loan
Parties and their Subsidiaries on a combined basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
applicable Loan Parties and their Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the applicable Loan Parties
and their Subsidiaries with respect to such period under Capitalized Leases that
is treated as interest in accordance with GAAP, provided, that, notwithstanding
the foregoing, for purposes of determining Combined Total Interest Expense under
this Agreement, the Project Monument Unitary Lease, the Project Oak Unitary
Lease and any Future Failed Accounting Lease shall be treated as operating
leases, notwithstanding their treatment or classification under GAAP, and shall
not be treated as a Capitalized Lease.  For purposes of calculating Combined
Total Interest Expense for purposes of calculating the Combined Senior Secured
Leverage Ratio and the Combined Total Leverage Ratio for any period in which a
Permitted Acquisition has occurred, Combined Total Interest Expense shall be
adjusted in a manner which is satisfactory to the Administrative Agent in all
respects to give effect to the consummation of such Permitted Acquisition on a
pro forma basis as if such Permitted Acquisition had occurred on the first date
of the test period.

"Combined Total Leverage Ratio" means, as at any date of determination, the
ratio of (a) Combined Funded Debt as of such date of determination to (b)
Combined EBITDA for the Reference Period most recently ended. 

"Combined Working Capital" means the excess of Combined Current Assets over
Combined Current Liabilities, provided, however, for the purposes of this
definition, (a) all prepaid expenses of the Loan Parties in excess of
$25,000,000 shall not be considered a Combined Current Asset hereunder
regardless of how such prepaid expenses would otherwise be classified in
accordance with GAAP; (b) any asset of any Loan Party which will be subsequently
paid or otherwise distributed to such Loan Party's members as a Permitted
Distribution shall not be considered a Combined Current Asset hereunder
regardless of how such asset would otherwise be classified in accordance with
GAAP; (c) any asset of any Loan Party consisting of an intercompany receivable
or other right to payment owing from another Loan Party or an Affiliate shall
not be considered a Combined Current Asset hereunder regardless of how such
asset would otherwise be classified in accordance with GAAP; and (d) the
aggregate amount of all WC Loans outstanding hereunder and all Revolver Loans
outstanding hereunder used to fund working capital shall be deemed Combined
Current Liabilities, regardless of how such outstanding amounts would otherwise
be classified in accordance with GAAP.

"Commitment" means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender's name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a





16

--------------------------------------------------------------------------------

 



party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

"Committed Borrowing" means a borrowing consisting of simultaneous WC Loans or
Revolver Loans, as the case may be, of the same Type, in the same currency and,
in the case of Eurocurrency Rate Loans and Cost of Fund Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

"Committed Loan" means a WC Loan or a Revolver Loan, as the context may require.

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

"Compliance Certificate" means a certificate substantially in the form of
Exhibit E.

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

"Contango Facility" means a senior secured credit facility of any Loan Party
solely to be used to finance Cash and Carry Transactions, the recourse to such
Loan Party with respect to such credit facility Indebtedness is limited to its
interest in the inventory, forward contracts and receivables related to such
Cash and Carry Transactions (and the proceeds thereof); provided, that (a) any
release of Collateral hereunder for inclusion as collateral for the Contango
Facility has been approved by the Administrative Agent and the Supermajority
Lenders, and (b) such facility is subject to an intercreditor agreement in form
and substance satisfactory to the Administrative Agent and the Supermajority
Lenders.

"Contango Market" means the market condition in which the price of a commodity
for forward delivery is higher than the price that is quoted for spot
settlement, or where a far forward delivery price is higher than a nearer
forward delivery price.

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.

"Corn Product" means Petroleum Product consisting of corn.

"Corn Product Reserve" means, as of any relevant date of determination, with
respect to any Hedged Eligible Inventory consisting of Corn Products which is to
be included in the Borrowing Base, the reserves that the Administrative Agent
may establish or modify from time to time with respect to Corn Products,
including, without limitation, reserves for any liens, trust





17

--------------------------------------------------------------------------------

 



claim or similar claims or rights of third parties which in any matter has a
negative impact on the value of the Corn Products.

"Cost of Funds Rate" means, as of any relevant date of determination, the per
annum rate of interest which the Administrative Agent is required to pay, or is
offering to pay, for wholesale liabilities of like tenor, as the same may be
adjusted for reserve requirements or any other requirements or impositions as
may be imposed by federal, state or local governmental or regulatory authorities
or agencies, all as determined by the Administrative Agent.

"Cost of Funds Rate Loan"  means a Committed Loan that bears interest on the
Cost of Funds Rate.  Cost of Fund Rate Loans shall be denominated in Dollars.

"Counterparty Risk" means, as it relates to any counterparty to any contract or
agreement with any Loan Party, the aggregate amount of credit risk (including,
without limitation, the aggregate amount such counterparty may owe a Loan Party
in its capacity as an account debtor or in its capacity as a counterparty under
any Swap Contract) owing to the Loan Parties from such counterparty (including
all Affiliates thereof).

"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable WC Rate or Applicable Revolver Rate, as applicable, if any,
applicable to Base Rate Loans plus (iii) 2% per annum; provided,  however, that
with respect to a Eurocurrency Rate Loan or a Cost of Funds Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Revolver Rate and Applicable WC Rate, as applicable) otherwise
applicable to such Loan plus 2% per annum, and (b) when used with respect to (i)
Letter of Credit Fees for WC Letters of Credit, a rate equal to the Applicable
WC Rate plus 2% per annum and (ii) Letter of Credit Fees for Revolver Letters of
Credit, a rate equal to the Applicable Revolver Rate plus 2% per annum .

"Defaulting Lender" means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the applicable L/C
Issuer, the Swing Line Lender, the Alternative Currency Fronting Lender or any
other Lender any other amount required to be paid by it hereunder (including
Alterative Currency Risk Participations and in respect of its participation





18

--------------------------------------------------------------------------------

 



in Letters of Credit or Swing Line Loans) within two Business Days of the date
when due, (b) has notified the Borrowers, the Administrative Agent, the L/C
Issuers, the Alternative Currency Fronting Lender or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-in Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrowers, the L/C
Issuers, the Swing Line Lender, the Alternative Currency Fronting Lender and
each other Lender promptly following such determination.

"Designated Jurisdiction" means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

"Determination Period" means the period of approximately three months comprised
of the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.02(b) hereof for a fiscal quarter most recently ended from
such date of delivery until the date on which the Administrative Agent receives
the subsequent Compliance Certificate pursuant to Section 6.02(b) for the next
fiscal quarter, with the Utilization Amount for such period being determined by
the Administrative Agent on the day on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 6.02(b) for the fiscal quarter most
recently ended based on the Utilization Amount for the fiscal quarter
represented in such Compliance Certificate.

"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale,





19

--------------------------------------------------------------------------------

 



assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

"Dollar" and "$" mean lawful money of the United States.

"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in the Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

"Drake" means Drake Petroleum Company, Inc., a Massachusetts corporation.

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

"Eligible Cash and Cash Equivalents" means Cash and Cash Equivalents of a
Borrower which is subject to a first priority perfected Lien in favor of the
Administrative Agent for the benefit of the Administrative Agent and the Secured
Parties.

"Eligible Exchange Balances" means an amount equal to the aggregate amount of
all Exchange Balances after deducting therefrom each of (a) the value of all
such exchanges for which performance has not been made on the date that such
performance is due, (b) the amount of all discounts, allowances, rebates,
credits and adjustments to such exchanges, (c) the amount billed for or
representing retainage, if any, until all prerequisites to the immediate payment
of retainage have been satisfied, and (d) all such exchanges owing by any
Affiliate of any Borrower, provided that the Loan Parties shall exclude from
Eligible Exchange Balances any Exchange Balance with respect to which:





20

--------------------------------------------------------------------------------

 



(i)        the customer or trading partner has disputed liability, or made any
claim with respect to such Exchange Balance or with respect to any other
Exchange Balance due from such customer or trading partner to any Borrower other
than for a minimal adjustment in the ordinary course of business and in
accordance with regular commercial practice; or

(ii)        the customer or trading partner has filed a petition or other
application for relief under any existing or future law in any jurisdiction
relating to bankruptcy, insolvency, reorganization, or relief of debtors, or any
petition or other application for relief under any existing or future law of any
jurisdiction relating to bankruptcy, insolvency, reorganization, or relief of
debtors has been filed against such customer or trading partner, or the customer
or trading partner has failed, suspended normal business operations, become
insolvent, or made a general assignment for the benefit of creditors or had or
suffered a receiver or a trustee to be appointed for all or a significant
portion of its assets or affairs.

"Eligible Inventory" means, with respect to the Borrowers, at the relevant time
of reference thereto, all Petroleum Products owned by the Borrowers which are
held for sale; provided that Eligible Inventory shall not include any inventory
(a) held on consignment, or not otherwise owned by the Borrowers or of a type no
longer sold by such Borrowers, (b) which has been returned by a customer or is
damaged or subject to any legal encumbrance other than Permitted Liens, (c)
which has been shipped to a customer of the Borrowers regardless of whether such
shipment is on a consignment basis unless such inventory has been shipped to a
customer of the Borrowers for the sole purpose of storing such inventory at a
terminal owned or controlled by a customer so long as title to such inventory
remains with the Borrowers and, in the case of a terminal not owned but
controlled by such customer, so long as the Administrative Agent has received
evidence that the lessor or Person owning such terminal has entered into a
consent and agreement waiving any landlord or similar liens with respect to such
Eligible Inventory and, in addition, providing the Administrative Agent with the
right to receive notices of default and the right to repossess such Eligible
Inventory at any time and such other rights as may be requested by the
Administrative Agent, (d) that is obsolete, unusable or otherwise unavailable
for sale, or (e) which is not subject to a valid, first priority perfected lien
and security interest in favor of the Administrative Agent on behalf of the
Lenders, and, provided further, that if such Petroleum Product is a Corn
Product, such Petroleum Product (w) is located in the United States in a storage
facility that is either under the control and ownership of, or leased by, a
Borrower, and has been approved by the Administrative Agent in its discretion;
(x) if such storage facility is owned by the account debtor or customer that
will purchase the Corn Product being stored therein, such storage facility is
subject to a landlord waiver or subordination agreement or other similar
agreement in form and substance acceptable to the Administrative Agent; (y) is
not comingled with the corn of any Person that is not a Borrower, and (z) was
not harvested more than 12 months prior to the date such corn is included in the
calculation of the Borrowing Base.

"Eligible Investments" means the Borrowers' investments in (a) repurchase
agreements permitted by Section 9.3(d) hereof; and (b) United States Treasury
money market funds rated AAA by S&P; provided that all such investments shall be
subject to a valid, first priority, perfected lien and security interest in
favor of the Administrative Agent on behalf of the Lender, and the Borrowers,
the Administrative Agent and the applicable account bank or financial





21

--------------------------------------------------------------------------------

 



institution shall have executed a control agreement in form and substance
satisfactory to the Administrative Agent.

"Eligible Margin Deposits" means the Borrowers' net equity in the aggregate
amount of all sums deposited by the Borrowers with investment grade commodities
brokers on nationally recognized exchanges, after deducting therefrom the
aggregate amount of all claims, disputes, contras and offsets (contingent or
otherwise) by such brokers or any other Person against such sums; provided,
 however, that no sums deposited into any account with any commodities broker
shall be included in Eligible Margin Deposits unless and until such broker and
the applicable Borrower has executed and delivered to the Administrative Agent a
hedging account assignment with respect to such account, in form and substance
satisfactory to the Administrative Agent.

"Eligible Petroleum Inventory" means Eligible Inventory not otherwise included
in Hedged Eligible Inventory, valued on a Marked-to-Market Basis, provided,
"Eligible Petroleum Inventory" shall not include any Petroleum Product
consisting of corn.

"Eligible Product Under Contract" means the purchase price of petroleum product
contracted for purchase by a Borrower, which product has not yet been delivered
to such Borrower, and as to which product the Borrowers' obligation to pay the
purchase price is supported by standby WC Letters of Credit.

"Eligible Receivables" means, at any time, the aggregate amount of the unpaid
portions of all Accounts Receivable carried on the books of the Borrowers
arising in the ordinary course of business, net of any and all credits, rebates,
holdbacks, offsets, counterclaims, contras or other adjustments or commissions
payable to third parties that are adjustments to such Accounts Receivable
(provided, for the avoidance of doubt, a contra does not include a Negative Net
Unrealized Forward Contract Position for purposes hereof) and net of amounts
which would be subject to a right of setoff or similar claim to the extent a
setoff waiver does not exist or is not enforced as to such Account Receivable,
and which Accounts Receivable:

(a)        are originally due within thirty (30) days of the date on which such
Account Receivable arises, and are not more than sixty (60) days past due, or,
with respect to Accounts Receivable from a federal, state, or local governmental
entity or public utility, are originally due within sixty (60) days and are not
more than thirty (30) days past due;

(b)        in the case of Accounts Receivable which are trade receivables that
are supported by letters of credit issued or confirmed by Acceptable Issuers,
which letters of credit authorize the Borrowers to draw time drafts under such
letters of credit for the amount of the related trade receivables, for periods
not to exceed one hundred and eighty (180) days from the respective invoice
dates of the underlying trade receivables;

(c)        constitute the valid, binding and legally enforceable obligation of
the obligor thereon, and are not subordinate to any other claim against such
obligor;

(d)        are owned by the Borrowers free and clear of all liens, security
interests or encumbrances whatsoever, other than those in favor of the
Administrative Agent, on behalf of the Lenders and are subject to a valid, first
priority, perfected lien and security interest in favor of the Administrative
Agent, on behalf of the Administrative Agent and the Lenders;





22

--------------------------------------------------------------------------------

 



(e)        are not the subject of a return, rejection, loss of or damage to the
goods or Petroleum Product, the sale of which gave rise to the account
receivable, or any request for credit, rebate, offset, counterclaim,
holdback  or adjustment, any commission payable to third parties or any other
dispute with the obligor on such Accounts Receivable;

(f)        is not owing from any other Loan Party or Affiliate;

(g)        are not Accounts Receivable from an obligor which is insolvent or
which has filed a petition for relief under any existing or future law in any
jurisdiction relating to bankruptcy, insolvency, reorganization or relief of
debtors, made a general assignment for the benefit of creditors, had filed
against it any petition or other application for relief under any existing or
future law in any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors, failed, suspended business operations,
become insolvent, called a meeting of its creditors for the purpose of obtaining
any financial concession or accommodation, or had or suffered a receiver or a
trustee to be appointed for all or a significant portion of its assets or
affairs, provided, however, the Borrowers shall be permitted to include such
Accounts Receivable from such obligors if (1) the Borrowers and the
Administrative Agent reasonably determine such obligor is creditworthy; and (2)
the applicable Borrower has been granted a superpriority lien over the assets of
such obligor pursuant to an order issued by the bankruptcy court having
jurisdiction over such obligor;

(h)        have been invoiced and are currently due and payable or relate to
Inventory which has been sold or logistic services which have been provided, as
the case may be, and will be invoiced within five (5) Business Days other than
(i) receivables relating to the sale of crude Inventory which has been sold and
will be invoiced within fifteen (15) Business Days and (ii) Inventory sold to an
Investment Grade Applicable Entity, which will be invoiced within thirty (30)
days; and

(i)        are denominated in Dollars or Canadian Dollars (provided, any
Eligible Receivable denominated in Canadian Dollars shall be subject to the
provisions of Section 1.07(d) hereof when determining the amount of such
Eligible Receivables in the calculation of the Borrowing Base) and payable in
the United States or Canada.

For the purpose of this definition, (i) to the extent that Eligible Receivables
owing by any obligor and its Affiliates, other than Exxon Mobil Corp. ("Exxon"),
Phillips 66 ("P66") and an obligor of an Insured Eligible Receivable with
respect to such Insured Eligible Receivable, exceed fifteen percent (15%) of the
aggregate amount of all Eligible Receivables, or, in the case of Exxon, P66 and
an obligor of an Insured Eligible Receivable with respect to such Insured
Eligible Receivable, exceeds twenty five percent (25%) of the aggregate amount
of all Eligible Receivables, such excess shall not be included in the
calculation of Eligible Receivables without the prior written consent of the
Required Lenders, and (ii) to the extent that the Borrowers, individually or in
the aggregate, are at any time directly or contingently indebted for any reason
to any obligor, the Accounts Receivable owing to the Borrowers by such obligor
shall be deemed to be subject to an offset, counterclaim or contra in the amount
of such indebtedness; provided,  however, to the extent that any indebtedness of
the Borrowers to any obligor is secured by a Letter of Credit, the portion of
the indebtedness so secured (not to exceed the amount available for drawing
under the Letter of Credit) shall not be deemed to be an offset, counterclaim or
contra with respect to the accounts receivable of such obligor owing to the
Borrowers.





23

--------------------------------------------------------------------------------

 



"Eligible RINs" means, as of any relevant date of determination, inventory of
any Borrower consisting of RINs valued at the then current Value, and in all
instances as to which the following requirements have been fulfilled: (a) such
RIN is owned by such Borrower; (b) such RIN is subject to a first priority
perfected Lien in favor of the Administrative Agent; (c) such RIN is free and
clear of all other Liens other than Permitted Liens; (d) if such RIN is credited
to a commodity or securities account, such account is pledged to the
Administrative Agent and is subject to a control agreement satisfactory to the
Administrative Agent; (e) all requirements of applicable law with respect to the
RINs have been satisfied; and (f) the applicable RIN has an expiration date of
at least 31 days after the most recent date as of which the Borrowers have based
a Borrowing Base Report to be delivered pursuant to the terms hereof.

"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
and, for the avoidance of doubt, with respect to MLP, shall include, without
limitation, all Units, General Partner Units and Incentive Distribution Rights
(as each such term is defined in the Partnership Agreement).

"ERISA" means the Employee Retirement Income Security Act of 1974.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063





24

--------------------------------------------------------------------------------

 



of ERISA during a plan year in which such entity was a "substantial employer" as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon  any Loan Party or any ERISA
Affiliate.

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

"Eurocurrency Rate" means:

(a)        With respect to any Credit Extension:

(i)  denominated in Dollars, the rate per annum equal to the London Interbank
Offered Rate ("LIBOR") or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii)  denominated in Canadian dollars, the rate per annum equal to the Canadian
Dealer Offered Rate ("CDOR"), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period; and

(b)        for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that (x) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; (y) to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent; and (z)
if the





25

--------------------------------------------------------------------------------

 



Eurocurrency Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 "Eurocurrency Rate Loan" means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of "Eurocurrency Rate".  Eurocurrency Rate
Loans may be denominated in Dollars or in the Alternative Currency.  All
Committed Loans denominated in the Alternative Currency must be Eurocurrency
Rate Loans.

"Event of Default" has the meaning specified in Section 8.01.

"Excess Availability" means, as of any relevant date of determination, the sum
of (a) amount by which the Borrowing Base exceeds the sum of the outstanding
principal amount of WC Loans plus WC LC Obligations as of such date, plus (b)
the aggregate principal amount of Revolver Loans which the Borrowers have
available to borrow for general corporate purposes hereunder as of such date.

"Excise Tax Liabilities" means all liabilities of the Borrowers in respect of
excise taxes imposed on any Petroleum Product which, as of the relevant date of
determination, remain unpaid.

"Exchange Balances" means an amount equal to the difference between (a) sum of
the values of any and all rights to receive Petroleum Products, to receive
payment of money or to receive other value that any Borrower generates,
acquires, possesses or owns whenever such Borrower trades, lends, borrows or
exchanges Petroleum Products in the ordinary course of business and (b) the sum
of the values of any and all obligations of the Borrowers to deliver Petroleum
Products and to make payments of money not secured by outstanding Letters of
Credit, the value thereof in each case being determined in accordance with the
price or prices set forth in the exchange agreements entered into by such
Borrower with each petroleum supplier or, if no such price is set forth, in
accordance with the then current market value for such Petroleum Products
determined on a Marked-to-Market Basis, provided, that in calculating the
Exchange Balances, such amounts shall be calculated on a counterparty by
counterparty basis (including Affiliates of any counterparty) and not by netting
amounts among different counterparties; and, provided, further, if the other
party to any such exchange agreement is a Borrower or an Affiliate of a
Borrower, such exchange agreement is a fair and reasonable transaction, no less
favorable to the Borrowers than would be a similar exchange agreement transacted
at arm's-length with a contract party which was not a Borrower or an
Affiliate.  If the amount set forth in clause (a) above exceeds the amount set
forth in clause (b) above, Exchange Balances shall be expressed as a positive
number, and if the amount set forth in clause (b) above exceeds the amount set
forth in clause (a) above, Exchange Balances shall be expressed as a negative
number.

"Excluded Swap Obligation" means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party (including arising hereunder or under any of the Guaranties) of, or
the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party's failure for any reason to constitute an "eligible
contract participant" as defined in the





26

--------------------------------------------------------------------------------

 



Commodity Exchange Act (determined after giving effect to Section 10.19(h)  and
any other "keepwell, support or other agreement" for the benefit of such Loan
Party and any and all guarantees of such Loan Party's Swap Obligations by other
Loan Parties) at the time the guaranty of such Loan Party, or a grant by such
Loan Party of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient's failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

"Existing Letters of Credit" means those Letters of Credit identified on
Schedule 1A hereto.

"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.

"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

"Fee Letter" means, collectively, (a) the letter agreement, dated as of the date
hereof, among the Borrowers, the Administrative Agent and certain other parties
thereto and (b) any





27

--------------------------------------------------------------------------------

 



other letter agreement, dated on or after the date hereof, among the Borrowers
and any L/C Issuer.

"FIFO" means the first-in, first-out method of accounting.

"First Purchaser Lien Amount" means, as of any date of determination, in respect
of any property of a Loan Party subject to a so-called "first purchaser" Lien
(as defined in Texas Bus. & Com Code Section 9.343, comparable laws of the
states of Oklahoma, Kansas, Mississippi, North Dakota, Wyoming or New Mexico or
other comparable laws of other applicable jurisdictions), the aggregate amount
of the obligations outstanding on the relevant date of determination giving
right to such first purchaser Lien, less any portion of such obligations that
are secured or supported by a WC Letter of Credit.

"Foreign Lender" means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

"Foreign Obligor" means a Loan Party that is a Foreign Subsidiary.

"Foreign Subsidiary" means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

"FRB" means the Board of Governors of the Federal Reserve System of the United
States.

"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to a L/C Issuer, such Defaulting Lender's Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender's participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, (b) with respect to the Swing Line Lender, such Defaulting Lender's
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender's participation obligation has been reallocated to
other Lenders in accordance with the terms hereof and (c) with respect to the
Alternative Currency Fronting Lender, an amount equal to such Defaulting
Lender's Alternative Currency Participant's Share of all outstanding Loans
denominated in the Alternative Currency advanced by the Alternative Currency
Fronting Lender, less the amount of such Loans as to such which such Defaulting
Lender has funded its Alternative Currency Risk Participation or as to which
such Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

"Future Failed Accounting" means either a Sale/Leaseback Transaction or an
Assumed Sale/Leaseback Transaction entered into after April 27, 2015 which, in
accordance with GAAP, fails (or, in the case of an Assumed Sale/Leaseback
Transaction, at the time of such transaction,





28

--------------------------------------------------------------------------------

 



failed) to meet the criteria necessary to achieve sale accounting and is
considered a "failed" sale for purposes of, and in accordance with, GAAP.

"Future Failed Accounting Lease" means any lease entered into after April 27,
2015  that (a) the applicable Loan Party has provided notice pursuant to Section
6.03(d) of its election to treat such lease as a Future Failed Accounting Lease
and (b) that was the subject of a Sale/Leaseback Transaction or an Assumed
Sale/Leaseback Transaction, received Future Failed Accounting treatment and does
not, pursuant to the terms of such lease or any agreements or documents entered
into in connection with such Sale/Leaseback Transaction or Assumed
Sale/Leaseback Transaction, as the case may be, require any Loan Party (rather
than permits or provides such Loan Party with the right) to repurchase fee
ownership in such property, provided, that once the aggregate value of all such
property disposed of in such manner (in the case of a Sale/Leaseback
Transaction) or purchased (in the case of an Assumed Sale/Leaseback Transaction)
from and after the Closing Date equals $100,000,000, no leases in excess of such
amount shall constitute a Future Failed Accounting Lease.

"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

"Getty" means, with respect to the Project Monument, Gty-CPG (QNS/BX) Leasing,
Inc., and, with respect to Project Oak, Gty MD Leasing, Inc..

"Global Canada" means Global Partners Energy Canada ULC, an unlimited liability
corporation formed under the laws of Alberta Canada.

"Global Line of Business" means, as of any relevant date of determination, the
line(s) of business then engaged in by any of the Borrowers.

"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

"GP" means Global GP LLC, a Delaware limited liability company.

"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment





29

--------------------------------------------------------------------------------

 



or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term "Guarantee" as a verb has a
corresponding meaning.

"Guarantors" means MLP, Bursaw, Global Canada, Warex, Drake, Puritan, Maryland
Oil and any other Person required to become or which otherwise becomes a
guarantor pursuant to the terms of this Agreement.

"Guaranties" means, collectively, (a) the Second Amended and Restated Guaranty
made by MLP, Bursaw, Warex, Drake, Puritan and Maryland Oil in favor of the
Administrative Agent and the Secured Parties, substantially in the form of
Exhibit G, (b) the Amended and Restated Guarantee made by Global Canada in favor
of the Administrative Agent and the Secured Parties, in form and substance
satisfactory to the Administrative Agent, and (c) any other guaranty made by a
Guarantor in favor of the Administrative Agent and the Secured Parties and
substantially in the form of Exhibit G.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

"Hedge Bank" means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

"Hedged Eligible Inventory" means the future fixed sales price (equal to the
Marked-to-Market Basis determined pursuant to clause (a) of that definition),
net of storage and transportation costs, of Eligible Inventory which has been
(a) hedged on the IntercontinentalExchange, the Chicago Mercantile Exchange, the
New York Mercantile Exchange, or the Chicago Board of Trade or (b) covered by
swap contracts with investment grade companies.

"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:





30

--------------------------------------------------------------------------------

 



(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)        (i) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments; and (ii) without duplication
of clause (i), all reimbursement or repurchase obligations of such Person
arising under any Receivables Sales Agreement which have become due under such
Receivables Sales Agreement and not been satisfied in the time provided for
under any such Receivables Sales Agreement (after giving effect to all
applicable grace periods provided for therein);

(c)        net obligations of such Person under any Swap Contract;

(d)        all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was created);

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)        Capitalized Leases and Synthetic Lease Obligations, provided,
however, for purposes of this Agreement, the Project Monument Unitary Lease, the
Project Oak Unitary Lease and any Future Failed Accounting Lease shall be
treated as operating leases, notwithstanding their treatment or classification
under GAAP, and shall not be treated as a Capitalized Lease;

(g)        all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and

(h)        all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.





31

--------------------------------------------------------------------------------

 



"Indemnitees" has the meaning specified in Section 10.04(b).

"Information" has the meaning specified in Section 10.07.

"Initial Borrowers" has the meaning specified in the introductory paragraph
hereto.

"Insured Eligible Receivable" means any Eligible Receivable the payment of which
is insured by an insurance company with a rating of not less than "A" from at
least two (2) rating services acceptable to the Administrative Agent (such as
A.M. Best Company, Inc., Fitch Ratings, Moody's Investor Services or Standard &
Poor's Insurance Ratings Services), with the Administrative Agent being named as
loss payee and additional insured thereunder, and the terms, conditions and
coverage of such insurance is acceptable to the Administrative Agent. To the
extent only a portion of the payment with respect to any Eligible Receivable is
so insured in accordance with the terms of this definition, only the portion so
insured shall constitute an Insured Eligible Receivable.

"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided,  however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each calendar month and the Maturity Date.

"Interest Period" means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date 7 days, one,
two, three or six months thereafter (in each case, subject to availability), as
selected by the Borrowers in their Loan Notice; and (b) as to each Cost of Funds
Rate Loan, the period commencing on the date such Cost of Funds Rate Loan is
disbursed or converted to or continued as a Cost of Funds Rate Loan and ending
on the date 7 days thereafter; provided that:

(i)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

(ii)       any Interest Period pertaining to a Eurocurrency Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(iii)       no Interest Period shall extend beyond the Maturity Date.

"Inventory" means any "inventory" as that term is defined in §9-102(a)(48) of
the Uniform Commercial Code as in effect from time to time in the State of New
York, as well as all inventory which is held for sale or which consists of raw
materials or work in process.





32

--------------------------------------------------------------------------------

 



"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

"Investment Grade Applicable Entity" means any Person that has an investment
grade rating by either of Moody's or S&P or which is approved in writing by the
Required Lenders as an Investment Grade Applicable Entity.

"IP Rights" has the meaning specified in Section 5.18.

"IRS" means the United States Internal Revenue Service.

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by a L/C Issuer and the Borrowers (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

"L/C Borrowing" means an extension of credit resulting from a drawing under any
Revolver Letter of Credit or WC Letter of Credit, as the case may be, which has
not been reimbursed on the date when made or refinanced as a Committed
Borrowing. All L/C Borrowings shall be denominated in Dollars.

"L/C Credit Extension" means, with respect to any WC Letter of Credit or
Revolver Letter of Credit, as the case may be, the issuance thereof or extension
of the expiry date thereof, or the increase of the amount thereof.





33

--------------------------------------------------------------------------------

 



"L/C Issuer" means each of Bank of America and JPMorgan Chase Bank N.A. in their
respective capacity as issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder or, to the extent consented to in writing
by the Administrative Agent in its sole and absolute discretion (and subject to
whatever limitations as may be imposed by the Administrative Agent at the time
any consent is given), any additional Person which is also a Lender hereunder.

"L/C Obligations" means Revolver LC Obligations and WC LC Obligations, as the
context so requires.

"Leasehold Interest EBITDA" means, with respect to any Subject Leasehold
Interest at the time such interest is acquired by the applicable Loan Party, an
amount reasonably determined by the Loan Parties to be the expected earnings
before interest, taxes, depreciation and amortization, on an annualized basis,
for such Subject Leasehold Interest.

"Lease Termination " means the termination which occurred on December 31, 2016
by Global of the subleasing arrangements and related agreements in place with
the Sublease Counterparty relating to the sublease by Global of approximately
1,250 rail cars from the Sublease Counterparty.

"Lender" has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender, the Alternative Currency
Fronting Lender, each Alternative Currency Funding Lender and each Alternative
Currency Participating Lender, as applicable.

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

"Letter of Credit" means a WC Letter of Credit or a Revolver Letter of Credit,
as the context so requires.

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

"Letter of Credit Expiration Date" means the day that is fourteen days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

"Letter of Credit Fee" has the meaning specified in Section 2.03(h).

"LIBOR" has the meaning specified in the definition of Eurocurrency Rate.

"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).





34

--------------------------------------------------------------------------------

 



"Limited Mortgage" has the meaning set forth in the definition of "Mortgages".

"Loan" means an extension of credit by a Lender to the Borrowers under Article
II in the form of a WC Loan, a Revolver Loan or a Swing Line Loan.

"Loan Documents" means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 of this Agreement, the Fee Letters and the Security
Documents.

"Loan Notice" means a notice of (a) a Borrowing, (b) a conversion of Committed
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans or Cost of Funds Rate Loans, as the case may be, pursuant to
Section 2.02(a),  shall be substantially in the form of Exhibit A-1 or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower.

"Loan Parties" means, collectively, the Borrowers and each Guarantor.

"Lock Box Accounts" has the meaning set forth in Section 6.12.

"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

"Major Oil Company Receivables" means, at any time, any of the following types
of Eligible Receivables:

(a)        an Eligible Receivable carried on the books of any Borrower as to
which the obligor thereon is a Person (i) whose unenhanced senior unsecured
long-term debt is rated investment grade by either S&P or Moody's or (ii) whose
Eligible Receivable is guaranteed by a Person whose debt is so rated (provided,
to the extent only a portion of the payment with respect to such Eligible
Receivable is so guaranteed, only the portion so guaranteed shall constitute a
Major Oil Company Receivable); or

(b)        any Eligible Receivable carried on the books of any Borrower as to
which the obligor thereon is a brokerage or trading firm (i) whose unenhanced
senior unsecured short-term debt is rated investment grade by either S&P or
Moody's or (ii) whose Eligible Receivable is guaranteed by an entity whose debt
is so rated (provided, to the extent only a portion of the payment with respect
to such Eligible Receivable is so guaranteed, only the portion so guaranteed
shall constitute a Major Oil Company Receivable); or

(c)        any Eligible Receivable as to which an Acceptable Issuer has issued
an irrevocable documentary or stand-by letter of credit in the amount of such
Eligible Receivable for the benefit of the Borrower on whose books such Eligible
Receivable is carried and on which such Borrower may draw in the event of a
default by such obligor with respect to such Eligible Receivable, provided, that
the Administrative Agent or any Lender is the Advising Bank (as such term is
defined in §5-103(1)(e) of the Uniform Commercial Code of the State of New York)
for such letter of credit.





35

--------------------------------------------------------------------------------

 



For the avoidance of doubt, the provisions set forth in the definition of
"Eligible Receivables" relating to concentration limits shall apply in all
respects for purpose of this definition of Major Oil Company Receivables.

"Marked-to-Market Basis" means, at the relevant time of reference thereto, (a)
as to the Borrowers' inventory of Petroleum Products with respect to which the
Borrowers have existing firm contracts to sell such inventory, the value of such
inventory on a Marked-to-Market Basis shall be the specified price to be paid
for such inventory under such contracts and (b) as to other inventory, the value
of such inventory on a Marked-to-Market Basis shall be the Argus (mid-point) (or
if the Argus publication is not available, another comparable published market
pricing schedule) value for the relevant type of Petroleum Products at the
storage location where such inventory is held.

"Maryland Oil" means Maryland Oil Company, Inc., a Delaware corporation.

"Material Acquisition" means any Permitted Acquisition with an aggregate
purchase price which is payable in anything other than the Equity Interests of
MLP in an amount in excess of $30,000,000.

"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Loan Parties taken
as a whole or the Loan Parties and their Subsidiaries taken as a whole; (b) a
material impairment of the ability of the Loan Parties taken as a whole to
perform their obligations under any Loan Document to which it is a party; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

"Maturity Date" means April 30, 2020;  provided,  however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

"Minimum Availability" means, as of any date of determination, the sum of
(without duplication) (a) the aggregate principal amount of WC Loans that the
Borrowers have available to borrow hereunder as of such date, plus (b) the
aggregate principal amount of Revolver Loans that the Borrowers have available
to borrow for general corporate purposes hereunder as of such date, plus (c) the
aggregate amount of Eligible Cash and Cash Equivalents of the Loan Parties as of
such date.

"Minimum Collateral Amount" means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, of the Swing Line Lender
with respect to Swing Line Loans outstanding at such time and of the Alternative
Currency Fronting Lender with respect to Alternative Currency Risk
Participations outstanding at such time, (ii) with respect to Cash Collateral
consisting of cash or deposit account balances provided in accordance with the
provisions of Section 2.14(a)(i),  (a)(ii) or (a)(iii), an amount equal to
105%  of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuers in their sole
discretion.





36

--------------------------------------------------------------------------------

 



"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

"Mortgaged Property" means any Real Estate which is subject to any Mortgage.

"Mortgages" means, collectively, the several mortgages and/or deeds of trust,
dated or to be dated on or after the Closing Date, as applicable, from the
applicable Borrower or Guarantor to the Administrative Agent with respect to the
fee and leasehold interests of the applicable Borrower or Guarantor in the Real
Estate and in form and substance satisfactory to the Lenders and the
Administrative Agent, provided, with respect to any SFHA Property in which a
Loan Party has a fee interest, the Administrative Agent may elect, in its sole
and absolute discretion, to the extent the Administrative Agent determines that
such SFHA Property or any structure thereon is either of low value or limited
utility (including in light of all the Collateral securing the Obligations) to
either (a) not require a Mortgage on such SFHA Property, or (b) exclude from
such Mortgage certain buildings or other structures as determined by the
Administrative Agent in its sole and absolute discretion (any such Mortgage with
such excluded items being hereinafter referred to as a "Limited Mortgage"), in
which case such Borrower or Guarantor, as the case may be, shall not be required
(subject to Section 6.13(b)) to deliver a Mortgage on such SFHA Property (to the
extent the election by the Administrative Agent is to not require such Mortgage)
or shall be required to deliver a Limited Mortgage with respect to such Real
Estate.

"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

"Natural Gas Transactions" means those certain transactions entered into by a
Loan Party in the ordinary course of business with one or more natural gas
utilities (each, a "Subject Utility" and collectively, the "Subject Utilities")
pursuant to which (a) the applicable Loan Party will sell to a Subject Utility,
(b) the applicable Subject Utility will purchase from such Loan Party, certain
accounts receivable owing to such Loan Party from natural gas customers (such
receivables are hereinafter referred to as the "Subject Natural Gas
Receivables") and, in connection therewith, the applicable Subject Utility will
be responsible for all billing and collection duties and credit and other risks
associated with such Subject Receivables; (c) in connection with the sale, the
applicable Loan Party may grant a security interest to the applicable Subject
Utility in the Subject Natural Gas Receivables (but no other asset of such Loan
Party) and the Subject Utility is expected to perfect its security interest in
such Subject Natural Gas Receivables, and the Administrative Agent may be
required to subordinate any Lien the Administrative Agent has (including the
security interest granted pursuant to the Security Agreement) in such Subject
Natural Gas Receivables.

"Negative Net Unrealized Forward Contract Positions" means the amount by which
the Net Unrealized Forward Contract Position is less than $0.

"Net Cash Proceeds" means (a) with respect to the sale of any asset by any Loan
Party or any of its Subsidiaries, the excess, if any, of (i) the sum of cash and
cash equivalents received in





37

--------------------------------------------------------------------------------

 



connection with such sale (including any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by such asset and that is required to be repaid
in connection with the sale thereof (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket expenses incurred by such Loan Party or such
Subsidiary in connection with such sale and (C) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
asset sale as a result of any gain recognized in connection therewith; and (b)
with respect to the sale of any capital stock or other Equity Interest by any
Loan Party or the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Sections 7.03(a), (c), (d), (e), (f), (g) or
(h) hereof), the excess of (i) the sum of the cash and cash equivalents received
in connection with such sale or issuance over (ii) the underwriting discounts
and commissions, and other out-of-pocket expenses, incurred by such Loan Party
or its Subsidiary in connection with such sale or issuance.

"Net Unrealized Forward Contract Positions" means as of any date of
determination, the aggregate amount calculated by subtracting (a) the Unrealized
Losses on Forward Contract Positions on such date, from (b) the Unrealized
Profits on Forward Contract Positions on such date.

"Non-Consenting Lender" means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.

"Non-Wholly Owned JV" means any joint venture entity in which a Loan Party owns
more than 50% of the Equity Interests in such entity but less than 100% of the
Equity Interests in such entity.

"Note" means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit D.

"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreements or Secured Hedge Agreements, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the Obligations shall exclude any Excluded Swap
Obligations.

"OFAC"  means the Office of Foreign Assets Control of the United States
Department of the Treasury.





38

--------------------------------------------------------------------------------

 



"Open Position" means at the relevant time of reference thereto and with respect
to each type of Petroleum Products held by or to be delivered to the Borrowers
and sold by the Borrowers in the same market, the amount by which (a)(i) the
aggregate number of barrels or therms, as applicable, of Purchased Product
exceeds (ii) the aggregate number of barrels or therms, as applicable, of
Product under Contract for Sale or (b) the amount by which the number of barrels
or therms, as applicable, of Product under Contract for Sale exceeds the number
of barrels or therms, as applicable, of Purchased Product.  For purposes of this
definition, the following rules shall apply:

(x)        The Borrowers shall determine whether the locations at which
Purchased Product is to be delivered to a Borrower and Product Under Contract
for Sale is to be sold by such Borrower constitute the same market; provided
that each such determination shall be commercially reasonable and consistent
with industry practice in computing so-called "long" or "short" trading
positions with respect to petroleum product; and

(y)        Product Under Contract for Sale may only be deducted from Purchased
Product if the date of sale by the Borrowers of such Product under Contract for
Sale is within 180 days following the delivery date to the Borrowers of such
Purchased Product.  With respect to each type of petroleum product and each
market, the number of barrels or therms, as applicable, of Product under
Contract for Sale which the Borrowers may not deduct from the number of barrels
or therms, as applicable, of Purchased Product pursuant to this clause (y) shall
be considered to be a separate Open Position for purposes of calculating the
Borrowers' Open Position in Section 7.13 hereof.

"Open Receivables Amount" means, with respect to any sale by a Loan Party to an
AR Buyer of Accounts Receivable made in connection with an AR Sales Transaction,
that portion of the Accounts Receivable sold which has not yet been collected by
or for the benefit of the AR Buyer and which may, pursuant to the terms of the
Receivables Sales Agreement, either be sold back to the applicable Loan Party or
subject to a refund by the applicable Loan Party to the AR Buyer pursuant to any
recourse provisions applicable thereto.

"Operating Account" means the operating account of the Loan Parties located with
the Administrative Agent in which the Loan Parties have granted a first priority
perfected security interest to the Administrative Agent for the benefit of the
Administrative Agent and the Secured Parties.

"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.





39

--------------------------------------------------------------------------------

 



"Original Investors" means Global Petroleum Corp., a Massachusetts corporation,
Larea Holdings LLC, a Delaware limited liability company, Larea Holdings II LLC,
a Delaware limited liability company, Chelsea Terminal Limited Partnership, a
Massachusetts limited partnership, Sandwich Terminal, L.L.C., a Massachusetts
limited liability company, Montello Oil Corporation, a New Jersey corporation,
Richard Slifka, Alfred Slifka, Eric Slifka and related Slifka family controlled
trusts and any other Person which is Controlled by Richard Slifka, Alfred Slifka
and Eric Slifka.

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

"Outstanding Amount" means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

"Overnight Rate" means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in the
Alternative Currency, the rate of interest per annum at which overnight deposits
in the Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of Bank of America in the applicable offshore interbank
market for such currency to major banks in such interbank market. 

"Paid But Unexpired Letters of Credit" means the amounts available for drawing
under WC Letters of Credit issued to support obligations of the Borrowers if (a)
such obligations, whether arising from the transactions contemplated by such WC
Letters of Credit, or otherwise, have been fully paid and extinguished by the
Borrowers and there are no existing claims or disputes between the Borrowers and
the beneficiaries of such WC Letters of Credit which could





40

--------------------------------------------------------------------------------

 



give rise to additional liability thereunder and (b) such WC Letters of Credit
are issued for standby purposes only, but only to the extent that the amounts
available for drawing thereunder do not then support any underlying obligations
and (c) such WC Letters of Credit have not expired, been returned or otherwise
presented to a L/C Issuer for cancellation or been canceled.

"Participant" has the meaning specified in Section 10.06(d).

"Participating Member State" means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

"Participant Register" has the meaning specified in Section 10.06(d).

"Partnership Agreement" means that certain Third Amended and Restated Agreement
of Limited Partnership of Global Partners LP dated December 9, 2009, as the same
may be amended, restated, modified and/or supplemented from time to time.

"PBGC" means the Pension Benefit Guaranty Corporation.

"Pension Act" means the Pension Protection Act of 2006.

"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

"Perfection Certificates" means the Perfection Certificates as defined in the
Security Agreements.

"Permitted Acquisition" has the meaning set forth in Section 7.06(c).

"Permitted Distributions" means, so long as no Default or Event of Default has
occurred and is continuing or would exist as a result thereof, payments by the
MLP to its Unitholders (as such term is defined in the Partnership Agreement)
and holders of the General Partner Units (as such term is defined in the
Partnership Agreement) and Incentive Distribution Rights (as such term is
defined in the Partnership Agreement) of cash distributions (which, for purposes
hereof, shall include cash payments made by the MLP to repurchase any of its
Equity Interests from a holder thereof) in an aggregate amount not to exceed
Available Cash.

"Permitted Equity Purchase" means the purchase by any Loan Party of any Equity
Interests of the MLP provided that (a) the aggregate purchase price paid for all
such Equity Interests so purchased over the life of this Agreement does not
exceed $50,000,000; (b) no Default





41

--------------------------------------------------------------------------------

 



or Event of Default has occurred or is continuing both before and after giving
effect to any such purchase; (c) the Loan Parties have demonstrated to the
satisfaction of the Administrative Agent that the Loan Parties are in compliance
on a pro forma basis with all of the financial covenants contained in this
Agreement both before and after giving effect to such purchase; (d) the Loan
Parties have a Minimum Availability of not less than $100,000,000 both before
and after giving effect to such purchase; (e) the Loan Parties have demonstrated
to the satisfaction of the Administrative Agent that both before and after
giving effect to any such purchase, the Loan Parties would be in compliance on a
pro forma basis with each of the Adjusted Combined Senior Secured Leverage Ratio
and Adjusted Combined Total Leverage Ratio for such period in which such
purchase occurred; and (f) such purchase is not consummated during any
Acquisition Adjustment Period.

"Permitted Liens" means those Liens permitted by Section 7.01.

"Permitted Lis Pendens Liens" means any Liens consisting of any lis pendens
filed against any Real Estate, so long as the aggregate fair market value of all
Real Estate subject to any lis pendens does not exceed the greater of (x)
$10,000,000 and (y) the result of (1) the aggregate amount of Dispositions
permitted to be made under Section 7.05(c) from and after the date the first of
any such lis pendens is filed, minus (2) the aggregate proceeds of Dispositions
actually made under Section 7.05(c) from the date the first such lis pendens is
filed.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Petroleum Product" means petroleum, refined petroleum products, propane,
butane, natural gas, corn and other energy-related commodities, including,
without limitation, blend components commonly used in the petroleum industry to
improve characteristics of, or meet governmental or customer specifications for,
petroleum or refined petroleum products.

"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party  or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

"Platform" has the meaning specified in Section 6.02.

"Positive Net Unrealized Forward Contract Positions" means the amount by which
the Net Unrealized Forward Contract Position exceeds $0, provided,
notwithstanding anything to the contrary contained herein, in order to be
included in the definition of Positive Net Unrealized Forward Contract Position,
the underlying forward contract(s) shall comply with the following:  (a)  the
applicable forward contract shall conform to the applicable Loan Party's risk
management policy; (b) such forward contract must be evidenced by a written
agreement or a binding and enforceable trade confirmation; (c) such forward
contract shall be subject to a valid and perfected first priority security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties; (d) such forward contract has not been terminated and is not subject to
termination by reason of any existing known default or termination event
thereunder; (e) such forward contract contains a liquidated damages clause which
permits the underlying transaction to be closed out and/or terminated by the
applicable Loan Party, with payment of in-the-money amounts,





42

--------------------------------------------------------------------------------

 



including through liquidated damages, to each counterparty entitled to such
amounts; (f) to the extent the counterparty to such forward contract is formed
in, or conducts a substantial portion of its business outside of, the United
States, then such counterparty is either a member country of the Organisation
for Economic Co-operation and Development or is otherwise approved by the
Required Lenders; (g) if the applicable counterparty has become the subject of a
proceeding under any Debtor Relief Laws, the applicable forward contract was
entered into after the date on which such counterparty became the subject of
such proceeding or such forward contract has been assumed by such counterparty
in the applicable proceedings under such Debtor Relief Laws; (h) the applicable
counterparty is not otherwise in default under any contract or other agreement
with any Loan Party (other than a good faith dispute under such contract or
other agreement or with respect to any counterparty which is the subject of a
proceeding under any Debtor Relief Laws, a payment default which occurred prior
to the commencement of such proceeding); (i) except for a forward contract
described in clause (g) above, the applicable counterparty is not the subject of
a proceeding under any Debtor Relief Laws; (j) the law governing the applicable
forward contract shall be any state within the United States, England, Wales,
any province of Canada or any other jurisdiction as is agreed to by the
Administrative Agent; (k) such forward contract is denominated in either Dollars
or another currency approved by the Administrative Agent and the Required
Lenders; (l) the jurisdiction for disputes under such forward contract shall be
any state within the United States of America, England, Wales, any province of
Canada or any other jurisdiction as is agreed to by the Administrative Agent;
and (m) the applicable counterparty is not a Governmental Authority unless the
assignment of rights to payment under such contract is permitted by applicable
Law.

"Previously Owned Real Estate" means any real property which is no longer owned
or leased by a Loan Party but had previously been owned or leased by a Loan
Party.

"Product under Contract for Sale" means barrels of Petroleum Product or therms
of natural gas, as the case may be, which (a) any Borrower has contracted to
sell (whether by sale of a contract on a commodities exchange or otherwise), and
(b) for which a fixed purchase price has been agreed upon by the purchaser
thereof and the relevant Borrower.

"Product Under Contract LCs" means any WC Letter of Credit issued by a L/C
Issuer solely to cover Eligible Product Under Contract and for which the
following conditions have been met:  (a) any request for the issuance of a
Product Under Contract LC has been accompanied by a certificate from the
Borrowers in substantially the form of Exhibit C hereto (i) certifying that each
such Product Under Contract LC being requested is solely to cover Eligible
Product Under Contract and that such Letter of Credit is to be considered a
Product Under Contract LC; (ii) certifying and demonstrating that immediately
prior to giving effect to the issuance of all such Product Under Contract LCs
being requested on such date there is at least five percent (5%) of Borrowing
Base availability and that on a pro forma basis after giving effect to the
issuance of such Product Under Contract LCs (i.e. giving effect to the usage
associated with the issuance of such Product Under Contract LCs together with
the inclusion in the Borrowing Base of such Eligible Product Under Contract
which was covered by such Product Under Contract LCs), there is at least five
percent (5%) of Borrowing Base availability; (b) the Borrowers demonstrate to
the satisfaction of the Administrative Agent that the Borrowers are in
compliance on a pro forma basis with all of the financial covenants set forth in
Section 7.18 of this Agreement both before and after giving effect to the
issuance of such Product Under Contract LC; and (c) the Borrowers





43

--------------------------------------------------------------------------------

 



demonstrate to the satisfaction of the Administrative Agent that to the extent
the Eligible Product Under Contract for which such Product Under Contract LC is
being issued were to be included in the Borrowing Base simultaneously with the
issuance of such Product Under Contract LC, the amount of the Borrowing Base
would exceed the Total WC Outstandings (including the maximum drawing amount of
all issued and outstanding Letters of Credit, including the Product Under
Contract L/C).

"Project Monument" has the meaning set forth in the definition of "Capitol
Acquisition".

"Project Monument Unitary Lease" means that certain unitary lease assumed by the
applicable Loan Parties on the date the Capitol Acquisition was consummated
between the applicable Loan Parties and Getty for certain sites acquired in the
Capitol Acquisition and associated with Project Monument, as the same may be
amended substantially in accordance with the letter agreement dated as of April
9, 2015 by and among the Capitol Sellers and the MLP and with such other changes
as may be mutually agreed upon between the Capitol Sellers and the MLP.

"Project Oak" has the meaning set forth in the definition of "Capitol
Acquisition".

"Project Oak Unitary Lease" means that certain unitary lease assumed by the
applicable Loan Parties on the date the Capitol Acquisition was consummated
between the applicable Loan Parties and Getty for certain sites acquired in the
Capitol Acquisition and associated with Project Oak, as the same may be amended
substantially in accordance with the letter agreement dated as of April 9, 2015
by and among the Capitol Sellers and the MLP and with such other changes as may
be mutually agreed upon between the Capitol Sellers and the MLP.

"Public Lender" has the meaning specified in Section 6.02.

"Purchased Product" means barrels of petroleum product and therms of gas which
any Borrower holds in inventory or which any Borrower has contracted to purchase
(whether by purchase of a contract on a commodities exchange or otherwise) (and,
which for the avoidance of doubt includes product in pipelines) and with respect
to which (a) either (i) a fixed purchase price therefor has been agreed upon by
the seller thereof and the relevant Borrower or (ii) the date (the so-called
"Vessel Loading Date") on which the cargo has been loaded has occurred and
(b) the delivery date therefor is scheduled to occur within 180 days after the
date of calculation.

"Puritan" means Puritan Oil Company, Inc., a New Jersey corporation.

"Qualified ECP Guarantor" shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an "eligible
contract participant" under the Commodity Exchange Act and can cause another
person to qualify as an "eligible contract participant" at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

"Rate Determination Date" means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).





44

--------------------------------------------------------------------------------

 



"Real Estate"  means all real property that at any time during the term of this
Agreement is owned or leased (as lessee or sublessee) by any of the Loan
Parties.

"Receivables Intercreditor Agreement" means any intercreditor agreement to be
entered into among the Administrative Agent at the Administrative Agent's
request, the applicable Loan Party and the applicable AR Buyer with respect to
any applicable AR Sales Transaction where the Administrative Agent requests such
an agreement, such agreement to be in form and substance satisfactory to the
Administrative Agent.

"Receivables Sales Agreement" means any agreement entered into by a Loan Party
and an AR Buyer pursuant to which such Loan Party may, from time to time, sell
Accounts Receivable to such AR Buyer, and such AR Buyer may purchase such
Accounts Receivable from such Loan Party for a cash purchase price to be agreed
upon between such Loan Party and such AR Buyer, which agreement shall be in form
and substance reasonably satisfactory to the Administrative Agent.

"Recipient" means the Administrative Agent, any Lender, any L/C Issuer or the
Alternative Currency Fronting Lender.

"Reference Period" means, as of any date of determination, the period of four
(4) consecutive fiscal quarters of the Loan Parties ending on such date, or if
such date is not a fiscal quarter end date, the period of four (4) consecutive
fiscal quarters most recently ended (in each case treated as a single accounting
period).

"Register" has the meaning specified in Section 10.06(c).

"Related Parties"  means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

"Required Lenders" means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, (a) the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination and (b) the Alternative Currency Risk Participation of any
Defaulting Lender at such time shall be deemed to be held by the Alternative
Currency Fronting Lender in making such determination.





45

--------------------------------------------------------------------------------

 



"Responsible Officer" means the chief executive officer, chief operating
officer, chief accounting officer, president, executive vice president, chief
financial officer, treasurer, assistant treasurer, secretary or controller of a
Loan Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

"Restricted Party" means a Person that is (a) listed on, or owned or controlled
by a Person listed on, or acting on behalf of a Person listed on, any Sanctions
List; (b) located in, incorporated or otherwise formed under the laws of, or
owned or (directly or indirectly) controlled by, or acting on behalf of, a
Person located in or organized under the laws of a country or territory that is
the target of country-wide or territory-wide Sanctions; or (c) otherwise a
target of Sanctions ("target of Sanctions" signifying a Person with whom a
national of a Sanctions Authority would be prohibited or restricted by law from
engaging in trade, business or other activities).

"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Loan Party or any Subsidiary, any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Loan Party's stockholders, partners or members (or
the equivalent Person thereof) or any payments of expenses relating to the GP's
obligations under the CFA.

"Revaluation Date" means (a) with respect to any Loan, each of the
following:  (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in the Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in the Alternative Currency pursuant to Section 2.02,
(iii) the date the Alternative Currency Fronting Lender has requested payment
from the Alternative Currency Participating Lenders in Dollars, and with respect
to all other instances pursuant to Section 2.02(f) the date on which payments in
Dollars are made between the Alternative Currency Fronting Lender and
Alternative Currency Participating Lenders with respect to such Loan, and
(iv) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in the Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the applicable L/C Issuer under any Letter of
Credit denominated in the Alternative Currency, and (iv) such additional dates
as the Administrative Agent or the applicable L/C Issuer shall determine or the
Required Lenders shall require. 

"Revolver Commitment" means , as to each Lender, its obligation to (a) make
Revolver Loans to the Borrowers pursuant to Section 2.01(b), (b) purchase
participations in the Revolver





46

--------------------------------------------------------------------------------

 



L/C Obligations and (c) if such Lender is an Alternative Currency Participating
Lender, purchase Alternative Currency Participations in Revolver Loans
denominated in the Alternative Currency, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender's
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

"Revolver L/C Obligations" means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Revolver Letters of Credit
plus the aggregate of all Unreimbursed Amounts with respect to Revolver Letters
of Credit, including all L/C Borrowings with respect to Revolver Letters of
Credit.  For purposes of computing the amount available to be drawn under any
Revolver Letter of Credit, the amount of such Revolver Letter of Credit shall be
determined in accordance with  Section 1.06.  For all purposes of this
Agreement, if on any date of determination a Revolver Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Revolver Letter of Credit shall be
deemed to be "outstanding" in the amount so remaining available to be drawn.

"Revolver Letter of Credit" means any letter of credit issued hereunder by any
L/C Issuer and so designated as a "Revolver Letter of Credit", provided that
Revolver Letters of Credit shall not include Existing Letters of Credit and
shall not include Product Under Contract LCs.  A Revolver Letter of Credit may
be a commercial sight letter of credit or a standby letter of credit.  Revolver
Letters of Credit may be issued in Dollars or in the Alternative Currency.

"Revolver Letter of Credit Issuer Sublimit" means, with respect to each L/C
Issuer, an amount equal to (a) $100,000,000 in the case of Bank of America as
L/C Issuer and (b) $50,000,000 in the case of JP Morgan Chase Bank, N.A. as L/C
Issuer.

"Revolver Letter of Credit Sublimit" means an amount equal to $150,000,000.  The
Revolver Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Revolver Commitments.

"Revolver Loans" has the meaning set forth in Section 2.01(b) hereof.  A
Revolver Loan is a Committed Loan.

"Revolving Credit Exposure" means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Revolver Loans and the aggregate
Outstanding Amount of such Lender's participation in Revolver L/C Obligations
and Alternative Currency Risk Participations relating to Revolver Loans at such
time.

"RIN" means any renewable identification number associated with the
government-mandated fuel standards.

"ROFR Statute" means any statute, law or similar regulation imposed by any
Governmental Authority pursuant to which any seller of real property which is a
franchisor or similar Person is required by such statute, law or regulation to
offer to an existing franchisee which operates such real property under a lease,
sublease or other grant of authority the right of first refusal or a bona fide
offer to purchase such real property, including, without limitation, Conn. Gen.
Stat. Section 42-133mm.





47

--------------------------------------------------------------------------------

 



"S&P" means Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

"Sale/Leaseback Transaction" means a transaction pursuant to which a Loan Party
sells or transfers any property owned by it in order then or thereafter to lease
such property that such Loan Party intends to use for any Global Line of
Business.

"Same Day Funds" means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in the Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the Alternative Currency.

"Sanctions" means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury ("HMT") or other relevant
sanctions authority (the "Sanctions Authorities").

"Sanctions List" means the "Specially Designated Nationals and Blocked Persons"
list maintained by OFAC, the Consolidated List of Financial Sanctions Targets
and the Investment Ban List maintained by HMT, or any similar list maintained
by, or public announcement of Sanctions designations made by, any of the
Sanctions Authorities.

"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

"Secured Cash Management Agreement" means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

"Secured Hedge Agreement" means any Swap Contract permitted under Article VI or
VII, other than a Swap Contract relating to the purchase of physical supply
product, that is entered into by and between any Loan Party and any Hedge Bank,
provided, however, to the extent the Hedge Bank which is the counterparty on
such Swap Contract is a commodities broker entitled to have obligations owing to
it secured pursuant to Section 7.01(l) hereof, then any such agreement or
arrangement relating thereto shall not be considered a Secured Hedge Agreement
for purposes hereof.

"Secured Parties" means, collectively, the Administrative Agent, the Lenders
(including the Swing Line Lender and each Alternative Currency Funding Lender),
the L/C Issuers, the Alternative Currency Fronting Lender, the Hedge Banks, the
Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Security Documents.

"Security Agreements" means, collectively (a) that certain Second Amended and
Restated Security Agreement dated as of the Closing Date among the Loan Parties
other than Global Canada and the Administrative Agent for the benefit of the
Administrative Agent and the





48

--------------------------------------------------------------------------------

 



Secured Parties and in form and substance satisfactory to the Lenders and the
Administrative Agent, (b) that certain Amended and Restated Security Agreement
dated as of the Closing Date between Global Canada and the Administrative Agent
for the benefit of the Administrative Agent and the Secured Parties and in form
and substance satisfactory to the Lenders and the Administrative Agent, and (c)
any other Security Agreement entered into after the Closing Date (including,
without limitation, pursuant to Section 6.13 hereof) by any Loan Party and the
Administrative Agent for the benefit of the Administrative Agent and the Secured
Parties and in form and substance satisfactory to the Lenders and the
Administrative Agent.

"Security Documents" means, collectively, the Security Agreements, the
Mortgages, the Guaranties and all other instruments and documents, including
without limitation Uniform Commercial Code financing statements, required to be
executed or delivered pursuant to any Security Document.

"Senior Unsecured Notes" means those certain unsecured notes of a Loan Party
issued after the Closing Date pursuant to an indenture dated the date of
issuance of such notes, so long as (a) the terms, conditions, covenants and
defaults applicable to such notes (including the terms, conditions, covenants
and defaults in the indenture relating thereto) are no more restrictive to the
Loan Parties in the aggregate than the terms, conditions, covenants and defaults
contained herein; (b) the obligations thereunder are unsecured; (c) the maturity
date thereof is not less than six (6) months after the Maturity Date; (d) the
obligations under such notes and indenture are not guaranteed by any Person
other than a Loan Party; and (e) the documents and agreements executed in
connection with such notes (including, without limitation, any indenture) shall
contain terms and conditions that are customary for similar transactions.

"SFHA Property" means any fee interest of any Loan Party in any Real Estate
which is located in a Special Flood Hazard Area (as such term is defined in The
Flood Disaster Protection Act of 1973, as amended).

"Specified Loan Party" means any Loan Party that is not an "eligible contract
participant" under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19(h)).

"Spot Rate" for a currency means the rate determined by the Administrative Agent
or a L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or a L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the applicable L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the applicable L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in the Alternative Currency. 

"Subject AR Receivables"  means any Accounts Receivable a Loan Party sold to an
AR Buyer in an AR Sales Transaction.

"Subject Leasehold Interest" has the meaning set forth in Section 6.13(b)
hereof.





49

--------------------------------------------------------------------------------

 



"Sublease Counterparty" means the Person which is the sublessor under an
agreement with certain of the Borrowers relating to the sublease of the 1,250
rail cars which are the subject of the Lease Termination.

"Subordinated Debt" means any Indebtedness for borrowed money for which any Loan
Party is obligated so long as (a) the maturity date of such Indebtedness is not
less than six (6) months after the Maturity Date; (b) the terms, conditions,
covenants and defaults applicable to such Indebtedness (including the terms,
conditions, covenants and defaults in any document, agreement or instrument
relating thereto) are no more restrictive to the Loan Parties in the aggregate
than the terms, conditions, covenants and defaults contained herein; (c) such
Indebtedness is not guaranteed by any Person other than a Loan Party; (d) such
Indebtedness is unsecured; (e) such Indebtedness is subordinate, pursuant to the
market standard subordination terms for similar issuances, to the payment and
collection of the Credit Agreement Obligations; (f) all of the Credit Agreement
Obligations plus an amount equal to not less than fifteen percent (15%) of such
Credit Agreement Obligations constitute Indebtedness permitted to be incurred
under such notes and indenture without meeting any test or other criteria
(including, without limitation, an incurrence test) and constitutes "Senior
Debt" (or the analogous term used therein) under such notes and indenture and
are entitled to seniority in the right of payment to the obligations under such
notes and indenture; and (g) the documents and agreements executed in connection
with such notes (including, without limitation, any indenture) shall contain
terms and conditions that are customary for similar transactions.

"Subsequent Unitary Lease" means a unitary lease entered into after the Third
Amendment Effective Date which is in form and substance substantially similar to
the Unitary Lease, the Project Oak Unitary Lease or the Project Monument Unitary
Lease.

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
a Loan Party.  Notwithstanding the foregoing, no Non-Wholly Owned JV shall be
considered a Subsidiary of any Loan Party for purposes of this Agreement and the
other Loan Documents.

"Supermajority Lenders" means, at any time, Lenders having Total Credit
Exposures representing more than 66 2/3% of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Supermajority Lenders at any time; provided that, (a)
the amount of any participation in any Swing Line Loan and Unreimbursed Amounts
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or L/C Issuer, as the case may be, in making such
determination and (b) the Alternative Currency Risk Participation of any
Defaulting Lender at such time shall be deemed to be held by the Alternative
Currency Fronting Lender in making such determination.





50

--------------------------------------------------------------------------------

 



"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.

"Swap Obligations" means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of Section 1a(47) of the Commodity Exchange Act.

"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

"Swap Termination Value Amount" means, as of any relevant date of determination,
the Swap Termination Value of all Swap Contracts which constitute Loan
Documents, provided, to the extent a Loan Party has no obligation under any Swap
Contract as of such date, or is otherwise owed money from the counterparty
thereunder (i.e. is "in the money" thereunder), then the Swap Termination Value
Amount for such Swap Contract as of such date of determination shall be $0,
provided however, notwithstanding the foregoing, to the extent the Swap
Termination Value of a Swap Contract with a Lender is a positive number (i.e. a
Loan Party is "in the money") and the Swap Termination Value of another Swap
Contract with a different Lender is a negative number (i.e. a Loan Party is "out
of the money"), the Swap Termination Value Amount shall be the net results of
such Swap Termination Values.

"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.04A.

"Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

"Swing Line Loan" has the meaning specified in Section 2.04A(a).





51

--------------------------------------------------------------------------------

 



"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.04A(b), which shall be substantially in the form of Exhibit A-2 or
such other form as approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower.

"Swing Line Sublimit" means an amount equal to the lesser of (a) $75,000,000 and
(b) the Aggregate WC Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate WC Commitments.

"Synthetic Lease Obligation" means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

"Threshold Amount" means $10,000,000.

"Title Insurance Company" means Fidelity National Title Insurance Company of New
York, or such other title insurance company acceptable to the Administrative
Agent.

"Title Policy" means, in relation to each Mortgaged Property, an ALTA standard
form title insurance policy issued by the Title Insurance Company (with such
reinsurance or co-insurance as the Administrative Agent may require, any such
reinsurance to be with direct access endorsements) in such amount as may be
determined by the Administrative Agent insuring the priority of the Mortgages
and the Mortgaged Property and that the applicable Loan Party holds marketable
fee simple title to the Mortgaged Property, subject only to the encumbrances
permitted by such Mortgages and which shall not contain exceptions for mechanics
liens, persons in occupancy or matters which would be shown by a survey (except
as may be permitted by each such Mortgage), shall not insure over any matter
except to the extent that any such affirmative insurance is acceptable to the
Administrative Agent in its sole discretion, and shall contain such endorsements
and affirmative insurance as the Administrative Agent in its discretion may
require, including but not limited to (a) comprehensive endorsement, (b)
variable rate of interest endorsement and (c) usury endorsement.

"Total Credit Exposure" means, as to any Lender at any time, the sum of such
Lender's aggregate unused WC Commitments, unused Revolver Commitments, WC Credit
Exposure and Revolving Credit Exposure at such time.

"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

"Total Revolver Outstandings" means the aggregate Outstanding Amount of all
Revolver Loans and all Revolver L/C Obligations.





52

--------------------------------------------------------------------------------

 



"Total WC Outstandings" means the aggregate Outstanding Amount of all WC Loans,
all Swing Line Loans and all WC L/C Obligations.

"Type" means, with respect to a Committed Loan, its character as a Base Rate
Loan, a Cost of Funds Rate Loan or a Eurocurrency Rate Loan.

"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce ("ICC")
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

"Unitary Lease"  means that certain Unitary Lease and Net Sublease Agreement
dated November 16, 2012 by and between the applicable Borrowers and the lessor
named therein, as amended from time to time (the "Unitary Lease Lessor") with
respect to multiple sites located in the northeast region of the United States,
and in form and substance satisfactory to the Administrative Agent.

"Unitary Lease Lessor"  as defined in the definition of Unitary Lease.

"United States" and "U.S." mean the United States of America.

"Unrealized Losses on Forward Contract Positions" means, as of any date of
determination, the aggregate amount by which (a) the aggregate fair market value
determined on a Marked-To-Market Basis (net of storage and transportation costs)
on such date of Petroleum Product exceeds (b) the amount which the Borrowers'
customers have contractually agreed to pay to such Borrower in consideration of
future deliveries of such Petroleum Product.

"Unrealized Profits on Forward Contract Positions" means, as of any date of
determination, the aggregate amount by which (a) the amount which the Borrowers'
customers have contractually agreed to pay to such Borrower in consideration of
future deliveries of Petroleum Product pursuant to transactions which are
scheduled to be consummated by not later than the period ending nine (9) months
after such date of determination, exceeds (b) the aggregate fair market value
determined on a Marked-to-Market Basis (net of storage and transportation costs)
on such date of such Petroleum Product.

"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).

"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

"U.S. Tax Compliance Certificate" has the meaning specified in
Section 3.01(e)(ii)(B)(III).

"Utilization Amount" means, during each applicable Determination Period, the
average daily amount of the Total WC Outstandings divided by the Aggregate WC
Commitment during such period.

"Value" means, with respect to any Eligible RIN on any date, the price at which
such Eligible RIN could be purchased or sold for delivery on that date or during
the applicable period adjusted to reflect the specifications thereof and the
location and transportation differential,





53

--------------------------------------------------------------------------------

 



determined by using prices (a) on the New York Mercantile Exchange, the COMEX,
the London Metal Exchange, the New York Board of Trade, the International
Petroleum Exchange, the Intercontinental Commodities Exchange, the Chicago Board
of Trade, the Chicago Mercantile Exchange or, if a price for any such Eligible
RIN (or delivery period or location) is not available on such exchanges, such
other markets or exchanges recognized as such in the commodities trading
industry, including over-the-counter markets and private quotations, or as
published in an independent industry recognized source, in each case reasonably
selected by the Borrowers, (b) if such a price for any such Eligible RIN is not
available in any market or exchange described in clause (a) above, any other
exchange or market reasonably selected by the Borrowers and reasonably
satisfactory to the Administrative Agent on such date or (c) if such a price for
any Eligible RIN is not available in any market or exchange described in clause
(a) or (b) above, such other value determined pursuant to methodology reasonably
selected by the Borrowers and reasonably satisfactory to the Administrative
Agent.

"Warex" means Warex Terminals Corporation, a New York corporation.

"Warren" has the meaning set forth in the preamble hereto.

"WC Commitment" means, as to each Lender, its obligation (a) to make WC Loans to
the Borrowers pursuant to Section 2.01(a), (b) to purchase participations in WC
L/C Obligations, (c) to purchase participations in Swing Line Loans, and (d) if
such Lender is an Alternative Currency Participating Lender, purchase
Alternative Currency Risk Participations in WC Loans denominated in the
Alternative Currency, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender's name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

"WC Credit Exposure" means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its WC Loans and the aggregate Outstanding
Amount of such Lender's participation in WC L/C Obligations, Alternative
Currency Risk Participations relating to WC Loans and Swing Line Loans at such
time at such time.

"WC Letter of Credit" means any letter of credit issued hereunder and so
designated as a "WC Letter of Credit" and shall include the Existing Letters of
Credit and the Product Under Contract LCs.  A WC Letter of Credit may be a
commercial sight letter of credit or a standby letter of credit.  WC Letters of
Credit may be issued in Dollars or in the Alternative Currency.

"WC Letter of Credit Issuer Sublimit" means, with respect to each L/C Issuer, an
amount not to exceed the respective two thirds or one third, as the case may be,
of the aggregate amount available for WC Letters of Credit and, without
duplication, with respect to (a) any WC Letter of Credit issued to secure
bonding and performance obligations, (i) $67,000,000 in the case of Bank of
America and (ii) $33,000,000 in the case of JPMorgan Chase Bank, N.A. and (b)
any Product Under Contract LC, (i) $57,000,000 in the case of Bank of America
and (ii) $28,000,000 in the case of JPMorgan Chase Bank, N.A.

"WC L/C Obligations" means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding WC Letters of Credit plus the
aggregate of all Unreimbursed Amounts with respect to WC Letters of Credit,
including all L/C Borrowings with





54

--------------------------------------------------------------------------------

 



respect to WC Letters of Credit.  For purposes of computing the amount available
to be drawn under any WC Letter of Credit, the amount of such WC Letter of
Credit shall be determined in accordance with Section 1.06.  For all purposes of
this Agreement, if on any date of determination a WC Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such WC Letter of Credit shall be deemed
to be "outstanding" in the amount so remaining available to be drawn.

"WC Loans" has the meaning set forth in Section 2.01(a) hereof.  A WC Loan is a
Committed Loan.

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02     Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words "include," "includes" and "including" shall be deemed to be
followed by the phrase "without limitation."  The word "will" shall be construed
to have the same meaning and effect as the word "shall."  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (iii) the words
"hereto," "herein," "hereof" and "hereunder," and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words "asset" and
"property" shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)        In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."





55

--------------------------------------------------------------------------------

 



(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.03     Accounting Terms. 

(a)         Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrowers and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b)        Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (A) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(B) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

1.04      Rounding.    

Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05      Times of Day. 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).





56

--------------------------------------------------------------------------------

 



1.06      Letter of Credit Amounts.    

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided,  however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.07     Exchange Rates; Currency Equivalents.    

(a)        The Administrative Agent or the applicable L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated the Alternative Currency.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the applicable
L/C Issuer, as applicable.

(b)        Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in the
Alternative Currency, such amount shall be the Alternative Currency Equivalent
of such Dollar amount (rounded to the nearest unit of the Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable L/C Issuer, as the case may be.

(c )        The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of "Eurocurrency Rate" or with respect to any comparable
or successor rate thereto.

(d)        For purposes of calculating the amount of any Eligible Receivable
included in the Borrowing Base which is denominated in Canadian Dollars, the
Borrowers shall, in the applicable Borrowing Base Report, include the amount of
such Eligible Receivable expressed in Canadian Dollars as well as the Dollar
Equivalent of such amount, with the Dollar Equivalent being calculated by using
the Spot Rate as determined by the Administrative Agent on the date of such
Borrowing Base Report, and, in addition, the Administrative Agent shall have the
right (but not the obligation), so long as such Eligible Receivable is included
in the Borrowing Base, to adjust the Dollar Equivalent of such Eligible
Receivable for Borrowing Base purposes based on the most recent Spot Rate
available to the Administrative Agent.





57

--------------------------------------------------------------------------------

 



ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01       Commitment For Loans.    

(a)        Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a "WC Loan") to the Borrowers in
Dollars or (subject to the provisions of Section 2.02(f)) in the Alternative
Currency from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender's WC Commitment; provided,  however, that after giving effect to any
Committed Borrowing of a WC Loan, (i) the Total WC Outstandings shall not exceed
the Aggregate WC Commitments as in effect on such date, (ii) the Total WC
Outstandings other than the maximum drawing amount of any issued and outstanding
Product Under Contract LC shall not exceed the Borrowing Base at such time,
(iii) the WC Credit Exposure of any Lender (less, with respect only to the
Alternative Currency Fronting Lender, the aggregate Alternative Currency Risk
Participations in all WC Loans denominated in the Alternative Currency), shall
not exceed such Lender's WC Commitment, and (iv) the aggregate Outstanding
Amount of all Loans denominated in the Alternative Currency shall not exceed the
Alternative Currency Sublimit.  Within the limits of each Lender's WC
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(a), prepay under Section 2.04, and reborrow
under this Section 2.01(a).  WC Loans may be Base Rate Loans, Cost of Funds Rate
Loans or Eurocurrency Rate Loans, as further provided herein.  The proceeds of
any WC Loan shall be used to finance the working capital needs of the Borrowers
and financing of Capital Expenditures other than Acquisition Capital
Expenditures.

(b)        Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a "Revolver Loan") to the
Borrowers in Dollars or (subject to the provisions of Section 2.02(f)) in the
Alternative Currency from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender's Revolver Commitment; provided,  however,
that after giving effect to any Committed Borrowing of a Revolver Loan, (i) the
Total Revolver Outstandings shall not exceed the Aggregate Revolver Commitments
as in effect on such date, (ii) the Revolver Credit Exposure of any Lender
(less, with respect only to the Alternative Currency Fronting Lender, the
aggregate Alternative Currency Risk Participations in all Revolver Loans
denominated in the Alternative Currency) shall not exceed such Lender's Revolver
Commitment, and (iii) the aggregate Outstanding Amount of all Loans denominated
in the Alternative Currency shall not exceed the Alternative Currency
Sublimit.  Within the limits of each Lender's Revolver Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(b), prepay under Section 2.04, and reborrow under this
Section 2.01(b).  Revolver Loans may be Base Rate Loans, Cost of Funds Rate
Loans or Eurocurrency Rate Loans, as further provided herein.  The proceeds of
the Revolver Loans shall be used to fund Permitted Acquisitions, to fund the
Investments by the applicable Borrowers in joint ventures to the extent such
Investments are permitted by Section 7.02(k), to finance Capital Expenditures
and for general corporate purposes, provided, however, the sum of (x) aggregate
amount of Revolver Loans used to finance general corporate purposes plus (y) the
Revolver LC Obligations associated with any Revolver Letter of Credit issued
with respect to general corporate purposes shall not exceed $150,000,000
outstanding at any time. 





58

--------------------------------------------------------------------------------

 



2.02     Borrowings, Conversions and Continuations of Committed Loans.

(a)        Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans and Cost of
Funds Rate Loans shall be made upon the Borrowers' irrevocable notice to the
Administrative Agent, which may be given by (A) telephone or (B) a Loan Notice;
provided, that any telephonic notice must be confirmed immediately by delivery
to the Administrative Agent of a Loan Notice.  Each such Loan Notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans, (ii) three Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in the
Alternative Currency, and (iii) on the requested date of any Committed Borrowing
or continuation of a Base Rate Committed Loan and Cost of Funds Rate Loans or
conversion of Base Rate Committed Loans or Eurocurrency Rate Loans denominated
in Dollars to Cost of Funds Rate Loans.  Each Committed Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Except as provided
in Sections 2.03(c) and 2.04A(c), each Committed Borrowing of or conversion to
Cost of Funds Rate Loans or Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Each Loan
Notice shall specify (i) whether the Borrowers are requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans or Cost of Funds Rate Loans, (ii) if the
Borrowers are requesting a Borrowing, whether such Borrower is of a WC Loan or a
Revolver Loan and, in the case of a Revolver Loan, whether any of the proceeds
are going to be used to finance general corporate purposes, (iii) the requested
date of the Committed Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iv) the principal amount of Committed Loans to
be borrowed, converted or continued, (v) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (vi) if
applicable, the duration of the Interest Period with respect thereto, and
(vii) the currency of the Committed Loans to be borrowed.  If the Borrowers fail
to specify a currency in a Loan Notice requesting a Borrowing, then the
Committed Loans so requested shall be made in Dollars.  If the Borrowers fails
to specify a Type of Committed Loan in a Loan Notice or if the Borrowers fail to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate
Committed Loans; provided,  however, that in the case of a failure to timely
request a continuation of Committed Loans denominated in the Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month.  Any automatic
conversion to Base Rate Committed Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans or Cost of Funds Rate Loans, as the case may be.  If the Borrowers
request a Committed Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Loan Notice, but fail to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.  No Committed
Loan may be converted into or continued as a Committed Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Committed Loan and reborrowed in the other currency.





59

--------------------------------------------------------------------------------

 



(b)        Following receipt of a Loan Notice requesting a Committed Borrowing
denominated in Dollars or the Alternative Currency with respect to which the
Administrative Agent has not received notice that any Lender is an Alternative
Currency Participating Lender, the Administrative Agent shall promptly notify
each Lender of the amount (and currency) of its Applicable Percentage of the
applicable Committed Loans.  Following receipt of a Loan Notice requesting a
Committed Borrowing denominated in the Alternative Currency with respect to
which the Administrative Agent and the Borrowers have received notice that one
or more Lenders is an Alternative Currency Participating Lender, the
Administrative Agent shall on the next following Business Day notify (i) each
Alternative Currency Funding Lender of both the Dollar Equivalent and the
Alternative Currency Equivalent of its Alternative Currency Funding Applicable
Percentage, (ii) the Alternative Currency Fronting Lender of both the Dollar
Equivalent and the Alternative Currency Equivalent of the aggregate Alternative
Currency Risk Participations in such Committed Borrowing, (iii) each Alternative
Currency Participating Lender of both the Dollar Equivalent and the Alternative
Currency Equivalent of its Alternative Currency Risk Participation in such
Committed Borrowing, and (iv) all Lenders and the Borrowers of the aggregate
Alternative Currency Equivalent and the Dollar Equivalent of such Commitment
Borrowing and the applicable Spot Rate used by the Administrative Agent to
determine such Dollar Equivalent and Alternative Currency Equivalent.  If no
timely notice of a conversion or continuation is provided by the Borrowers, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Committed Loans or continuation of Committed Loans
denominated in a currency other than Dollars, in each case as described in the
preceding subsection.

In the case of a Committed Borrowing in Dollars or in an Alternative Currency
with respect to which the Administrative Agent has not received notice that any
Lender is an Alternative Currency Participating Lender, each Lender shall make
the amount of its Committed Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent's Office for the applicable currency not
later than 1:00 p.m., in the case of any Committed Loan denominated in Dollars,
and not later than the Applicable Time specified by the Administrative Agent in
the case of any Committed Loan in the Alternative Currency, in each case on the
Business Day specified in the applicable Loan Notice.  In the case of a
Committed Borrowing in an Alternative Currency with respect to which the
Administrative Agent has received notice that a Lender is an Alternative
Currency Participating Lender, each Alternative Currency Funding Lender shall
make the amount of its Alternative Currency Funding Applicable Percentage of
such Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent's Office not later than the Applicable Time, on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by Borrowers; provided,
 however, that if, on the date the Loan Notice with respect to such Committed
Borrowing of a WC Loan denominated in Dollars is given by the Borrowers, there
are L/C Borrowings outstanding with respect to a WC Letter of Credit, then the
proceeds of such Committed Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and, second, shall be made available to the
Borrowers as provided above and; provided,  further,





60

--------------------------------------------------------------------------------

 



that if, on the date the Loan Notice with respect to such Committed Borrowing of
a Revolver Loan denominated in Dollars is given by the Borrowers, there are L/C
Borrowings outstanding with respect to a Revolver Letter of Credit , then the
proceeds of such Committed Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and, second, shall be made available to the
Borrowers as provided above.

(c)        Except as otherwise provided herein, a Eurocurrency Rate Loan or a
Cost of Funds Rate Loan, as the case may be, may be continued or converted only
on the last day of an Interest Period for such Eurocurrency Rate Loan or Cost of
Funds Rate Loan.  During the existence of a Default, no Loans may be requested
as, converted to or continued as Eurocurrency Rate Loans (whether in Dollars or
the Alternative Currency) or Cost of Funds Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in the Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d)        The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans and Cost of Funds Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrowers and the Lenders of any change in Bank of
America's prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e)        After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten (10)  Interest Periods
in effect with respect to Committed Loans.

(f)        (i) Subject to all of the terms and conditions set forth in this
Agreement, including the provisions of Section 2.01, and without limitation of
the provisions of Section 2.02, with respect to any Loan denominated in an
Alternative Currency with respect to which one or more Lenders has given notice
to the Administrative Agent that it is an Alternative Currency Participating
Lender, (A) each Lender agrees from time to time on any Business Day during the
Availability Period to fund its Applicable Percentage of Loans denominated in
the Alternative currency with respect to which it is an Alternative Currency
Funding Lender; and (B) each Lender severally agrees to acquire an Alternative
Currency Risk Participation in Loans denominated in the Alternative Currency
with respect to which it is an Alternative Currency Participating Lender.

(ii)        Each Loan denominated in the Alternative Currency shall be funded
upon the request by the Borrowers in accordance with Section
2.02(b).  Immediately upon the funding by the Alternative Currency Fronting
Lender of its Alternative Currency Funding Applicable Percentage of any Loan
denominated in the Alternative Currency with respect to which one or more
Lenders is an Alternative Currency Participating Lender, each Alternative
Currency Participating Lender shall be deemed to have absolutely, irrevocable
and unconditionally purchased (and the Administrative Agent may apply any Cash
Collateral that is available with respect to such purchase by any Alternative
Currency Participating Lender) from such Alternative Currency Fronting Lender an
Alternative Currency Risk Participation in such Loan in an amount such that,
after such purchase, each Lender (including the Alternative Currency Funding
Lenders, the Alternative Currency Fronting Lender and the Alternative Currency





61

--------------------------------------------------------------------------------

 



Participating Lenders) will have an Alternative Currency Loan Credit Exposure
with respect to such Loan equal in amount to its Applicable Percentage of such
Loan.

(iii)       Upon the occurrence and during the continuation of an Event of
Default, the Alternative Currency Fronting Lender may, be written notice to the
Administrative Agent, delivered not later than 11:00 a.m. on the second Business
Day preceding the proposed date of funding an payment by the Alternative
Currency Participating lenders of their Alternative Currency Risk Participations
purchased in such Loans as shall be specified in such notice (the "Alternative
Currency Participation Payment Date"), request each Alternative Currency
Participating Lender to fund the Dollar Equivalent of its Alternative Currency
Risk Participation purchased with respect to such Loan to the Administrative
Agent on the Alternative Currency Participation Payment Date in
Dollars.  Following receipt of such notice, the Administrative Agent shall
promptly notify each Alternative Currency Participating Lender of the Dollar
Equivalent of its Alternative Currency Risk Participation purchased with respect
to each such Loan (determined at the Spot Rate on the date of advance of such
Loan) and the applicable Alternative Currency Participation Payment Date.  Any
notice given by the Alternative Currency Fronting Lender or the Administrative
Agent pursuant to this subsection may be given by telephone if immediately
confirmed in writing; provided, that the absence of such immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(iv)        On the applicable Alternative Currency Participation Payment Date,
each Alternative Currency Participating Lender in the Loans specified for
funding pursuant to this Section 2.02(f) shall deliver the amount of such
Alternative Currency Participating Lender's Alternative Currency Risk
Participation with respect to such specified Loans in Dollars and in Same Day
Funds to the Administrative Agent, provided, however, that no Alternative
Currency Participating Lender shall be (1) responsible for any default by any
other Alternative Currency Participating Lender's obligation to pay such amount
and/or (ii) required to fund an amount under this Section 2.02(f) that would
exceed the amount of such Lender's Revolving Commitment or WC Commitment, as
applicable.  Upon receipt of any such amounts from the Alternative Currency
Participating lenders, the Administrative Agent shall distribute such Dollar
amounts in Same Day Funds to the Alternative Currency Fronting Lender.

(v)        In the event that any Alternative Currency Participating Lender fails
to make available to the Administrative Agent the amount of its Alternative
Currency Risk Participation as provided herein, the Administrative Agent shall
be entitled to recover such amount on behalf of the Alternative Currency
Fronting Lender on demand from such Alternative Currency Participating Lender
together with interest at the Overnight Rate for three (3) Business Days and
thereafter at a rate per annum equal to the Default Rate.  A certificate of the
Administrative Agent submitted to any Alternative Currency Participating Lender
with respect to amounts owing hereunder shall be conclusive in the absence of
demonstrable error.

(vi)        In the event that the Alternative Currency Fronting Lender receives
a payment in respect of any Loan, whether directly from the Borrowers or
otherwise, in which Alternative Currency Participating Lenders have fully funded
in Dollars their purchase of Alternative Currency Risk Participations, the
Alternative Currency Fronting lender shall promptly distribute to the
Administrative Agent, for its distribution to each such Alternative Currency
Participating Lender, the Dollar Equivalent of such Alternative Currency
Participating Lender's Alternative





62

--------------------------------------------------------------------------------

 



Currency Participant's Share of such payment in Dollars in Same Day Funds. If
any payment received by the Alternative Currency Fronting Lender with respect to
any Loan in the Alternative Currency made by it shall be required to be returned
by the Alternative Currency Fronting Lender after such time as the Alternative
Currency Fronting Lender has distributed such payment to the Administrative
Agent pursuant to the immediately preceding sentence, each Alternative Currency
Participating Lender that has received a portion of such payment shall pay to
the Alternative Currency Fronting Lender an amount equal to its Alternative
Currency Participant's Share in Dollars of the amount to be returned; provided,
however, that no Alternative Currency Participating Lender shall be responsible
for any default by any other Alternative Currency Participating Lender in that
other Alternative Currency Participating Lender's obligation to pay such amount.

(vii)        Anything contained herein to the contrary notwithstanding, each
Alternative Currency Participating Lender's obligation to acquire and pay for
its purchase of Alternative Currency Risk Participations as set forth herein
shall be absolute, irrevocable and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Alternative Currency Participating
Lender may have against the Alternative Currency Fronting Lender, the
Administrative Agent, any Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuation of a Default or Event of
Default; (iii) any adverse change in the condition (financial or otherwise) of
any Loan Party or any of its respective Subsidiaries; (iv) any breach of this
Agreement or any other Loan Document by any Loan Party or any other Lender; or
(v) any other circumstances, happening or event whatsoever, whether or not
similar to any of the foregoing.

(viii)        In no event shall (i) the Alternative Currency Risk Participation
of any Alternative Currency Participating Lender in any Loan denominated in the
Alternative Currency pursuant to this Section 2.02(f) be construed as a loan or
other extension of credit by such Alternative Currency Participating Lender to
the Borrowers, any Lender or the Administrative Agent or (ii) this Agreement be
construed to require any Lender that is an Alternative Currency Participating
Lender with respect to the Alternative Currency to make any Loans in the
Alternative Currency under this Agreement or under the other Loan Documents,
subject to the obligation of each Alternative Currency Participating Lender to
give notice to the Administrative Agent and the Borrowers at any time such
Lender acquires the ability to make Loans in the Alternative Currency.

(ix)        The Administrative Agent shall change a Lender's designation from
Alternative Currency Participating Lender to Alternative Currency Funding Lender
upon receipt of a written notice to the Administrative Agent and the Borrowers
from such Alternative Currency Participating Lender requesting that its
designation be so changed.  Each Alternative Currency Participating Lender
agrees to give such notice to the Administrative Agent and the Borrowers
promptly upon its acquiring the ability to make Loans in the Alternative
Currency.  Blue Hills Bank is the only Alternative Currency Participating Lender
as of the Closing Date.

(g)        The Borrowing Base shall be determined as required pursuant to
Section 6.02(f) by the Administrative Agent by reference to the Borrowing Base
Report.





63

--------------------------------------------------------------------------------

 



2.03      Letters of Credit.

(a)        The Letter of Credit Commitment.

(i)        Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date (or, to the extent
Section 2.03(a)(ii)(G) has been complied with, the date which is nine (9)
Business Days prior to the Maturity Date), to issue Letters of Credit
denominated in Dollars or the Alternative Currency for the account of the
Borrowers, and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrowers and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any WC Letter of Credit, (w) the Total WC Outstandings shall not exceed the
Aggregate WC Commitments, (x) the WC Credit Exposure of any Lender (less, with
respect only to the Alternative Currency Fronting Lender, the aggregate
Alternative Currency Risk Participations in all WC Loans denominated in the
Alternative Currency) shall not exceed such Lender's WC Commitment, (y) the
Outstanding Amount of the L/C Obligations for Product Under Contract LCs shall
not exceed $85,000,000, and (z) the Outstanding Amount of all L/C Obligations
with respect to WC Letters of Credit (after giving effect to the WC Letter of
Credit being requested) issued by any L/C Issuer does not exceed the WC Letter
of Credit Issuer Sublimit for such L/C Issuer, and, provided further that after
giving effect to any L/C Credit Extension with respect to any Revolver Letter of
Credit, (w) the Total Revolver Outstandings shall not exceed the Aggregate
Revolver Commitments, (x) the Revolver Credit Exposure of any Lender (less, with
respect only to the Alternative Currency Fronting Lender, the aggregate
Alternative Currency Risk Participations in all Revolver Loans denominated in
the Alternative Currency) shall not exceed such Lender's Revolver
Commitment,  (y) the Outstanding Amount of the L/C Obligations with respect to
Revolver Letters of Credit shall not exceed the Revolver Letter of Credit
Sublimit, and (z) the Outstanding Amount of all L/C Obligations with respect to
Revolver Letters of Credit (after giving effect to the Revolver Letter of Credit
being requested) issued by any L/C Issuer does not exceed the Revolver Letter of
Credit Issuer Sublimit for such L/C Issuer.  In addition, the aggregate face
amount of all standby Letters of Credit issued to secure bonding and performance
obligations of the Borrowers shall not exceed at any time outstanding
$100,000,000.  Each request by the Borrowers for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrowers that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers' ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.





64

--------------------------------------------------------------------------------

 



(ii)        No L/C Issuer shall issue any Letter of Credit, if:

(A)        the request for such issuance, extension or renewal of any Letter of
Credit is later than nine (9) Business Days prior to the Maturity Date;

(B)        any Borrower requests a WC Letter of Credit be issued for any other
purpose other than to support purchases of Petroleum Products or to secure
bonding and performance obligations, or requests a Revolver Letter of Credit be
issued for any purpose other than what the proceeds of a Revolver Loan may be
used for;

(C)        any Borrower requests a standby Letter of Credit which is to be used
to support inventory purchases with an expiry date longer than 180 days from the
date of issuance;

(D)        any Borrower requests a standby Letter of Credit which is used to
secure bonding and performance obligations with an expiry date longer than 364
days;

(E)        any Borrower requests a documentary Letter of Credit be issued with
an expiry date which is later than the Maturity Date or which has a term longer
than ninety (90) days;

(F)        subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

(G)        the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date or unless the Borrowers have provided to the L/C Issuer cash
collateral for the maximum drawing amount of such Letter of Credit prior to the
Maturity Date.

(iii)        No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable L/C
Issuer from issuing the Letter of Credit, or any Law applicable to such L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or the Letter of Credit in particular or shall impose upon
such L/C Issuer with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;





65

--------------------------------------------------------------------------------

 



(B)        the issuance of the Letter of Credit would violate one or more
policies of the applicable L/C Issuer applicable to letters of credit generally;

(C)        except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, the Letter of Credit is in an initial stated amount less
than $100,000;

(D)        except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or the Alternative Currency;

(E)        such L/C Issuer does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency;

(F)        any Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate such L/C Issuer's actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(G)        the issuance of such Letter of Credit would cause such L/C Issuer to
exceed its Revolver Letter of Credit Issuer Sublimit or WC Letter of Credit
Issuer Sublimit, as the case may be.

(iv)        No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(v)        No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi)        Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
such L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term "Administrative Agent" as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.





66

--------------------------------------------------------------------------------

 



(b)        Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrowers delivered to a L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrowers.  Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the applicable L/C Issuer, by personal delivery or by any
other means acceptable to such L/C Issuer.  Such Letter of Credit Application
must be received by the applicable L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and such L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit and
whether such Letter of Credit is a Revolver Letter of Credit or a WC Letter of
Credit; and (H) such other matters as such L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to such L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may
require.  Additionally, the Borrowers shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.  In
addition, if any Letter of Credit to be issued is also a Product Under Contract
LC, the Borrowers shall have satisfied the conditions set forth in the
definition of Product Under Contract LC.

(ii)        Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrowers and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless such L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrowers or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer's usual and customary business practices.  The parties acknowledge
and agree that Letters of Credit may, to the extent consented to by such L/C
Issuer, be issued on same day notice and as such to the





67

--------------------------------------------------------------------------------

 



extent any Lender determines that one or more applicable conditions contained in
Article IV is not satisfied on any date and as a result would object to the L/C
Issuer issuing a Letter of Credit hereunder, such Lender shall provide such
notice to such L/C Issuer of such fact immediately upon becoming aware
thereof.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Lender's Applicable Percentage times the
amount of such Letter of Credit.

(iii)        If the Borrowers so request in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
"Auto-Extension Letter of Credit"); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the "Non-Extension Notice Date") in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the applicable L/C Issuer, the Borrowers shall not be required to
make a specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided,  however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrowers that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
such L/C Issuer not to permit such extension.

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrowers and the Administrative Agent a true and complete copy of such Letter
of Credit or amendment.

(c)        Drawings and Reimbursements; Funding of Participations.

(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrowers and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in the Alternative Currency, the Borrowers shall
reimburse the applicable L/C Issuer in the Alternative Currency, unless (A) such
L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Borrowers shall have notified such L/C





68

--------------------------------------------------------------------------------

 



Issuer promptly following receipt of the notice of drawing that the Borrowers
will reimburse such L/C Issuer in Dollars.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in
the Alternative Currency, the applicable L/C Issuer shall notify the Borrowers
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.  Not later than 11:00 a.m. on the date of any payment by
the applicable L/C Issuer under a Letter of Credit to be reimbursed in Dollars,
or the Applicable Time on the date of any payment by such L/C Issuer under a
Letter of Credit to be reimbursed in the Alternative Currency (each such date,
an "Honor Date"), the Borrowers shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency.  In the event that (A) a drawing denominated in the
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Borrowers, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrowers
agree, as a separate and independent obligation, to indemnify the applicable L/C
Issuer for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing.  If the Borrowers fails
to timely reimburse the applicable L/C Issuer on the Honor Date, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in the
Alternative Currency) (the "Unreimbursed Amount"), and the amount of such
Lender's Applicable Percentage thereof.  In such event, (a) in the case of an
Unreimbursed Amount relating to a WC Letter of Credit, the Borrowers shall be
deemed to have requested a Committed Borrowing of a WC Loan which is a Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02(a)
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate WC Commitments and the conditions set forth
in Section 4.02 (other than the delivery of a Loan Notice) and (b) in the case
of an Unreimbursed Amount relating to a Revolver Letter of Credit, the Borrowers
shall be deemed to have requested a Committed Borrowing of a Revolver Loan which
is a Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02(b) for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolver Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice).  Any notice given by the applicable L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii)        Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable L/C Issuer, in
Dollars, at the Administrative Agent's Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject





69

--------------------------------------------------------------------------------

 



to the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrowers shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender's
payment to the Administrative Agent for the account of such L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)        Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender's
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.

(v)        Each Lender's obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided,  however, that each Lender's obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrowers of a Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the joint and several
obligation of the Borrowers to reimburse the applicable L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi)        If any Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by such L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender's Committed Loan included in the relevant Committed
Borrowing or L/C Advance in





70

--------------------------------------------------------------------------------

 



respect of the relevant L/C Borrowing, as the case may be.  A certificate of the
applicable L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

(d)        Repayment of Participations. 

(i)        At any time after the applicable L/C Issuer has made a payment under
any Letter of Credit and has received from any Lender such Lender's L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.

(ii)        If any payment received by the Administrative Agent for the account
of the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e)        Obligations Absolute.    The joint and several obligation of the
Borrowers to reimburse the applicable L/C Issuer for each drawing under each
Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;





71

--------------------------------------------------------------------------------

 



(iv)        waiver by such L/C Issuer of any requirement that exists for such
L/C Issuer's protection and not the protection of the Borrowers or any waiver by
such L/C Issuer which does not in fact materially prejudice the Borrowers;

(v)         honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi)        any payment made by the applicable L/C Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;

(vii)       any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(viii)      any adverse change in the relevant exchange rates or in the
availability of the Alternative Currency to the Borrowers or in the relevant
currency markets generally; or

(ix)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower or
any Subsidiary.

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers' instructions or other irregularity, the
Borrowers will immediately notify the applicable L/C Issuer.  The Borrowers
shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f)        Role of L/C Issuer.    Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
applicable L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of such L/C Issuer shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  Each Borrower hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided,  however, that this assumption is not





72

--------------------------------------------------------------------------------

 



intended to, and shall not, preclude the Borrowers' pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the applicable L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of such L/C Issuer shall be liable or responsible for
any of the matters described in clauses (i) through (viii) of Section 2.03(e);
 provided,  however, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against such L/C Issuer, and
such L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by such L/C
Issuer's willful misconduct or gross negligence or such L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the applicable L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any
reason.  The applicable L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication ("SWIFT") message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g)        Applicability of ISP and UCP; Limitation of Liability.    Unless
otherwise expressly agreed by the applicable L/C Issuer and the Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
sight Letter of Credit.  Notwithstanding the foregoing, the applicable L/C
Issuer shall not be responsible to the Borrowers for, and such L/C Issuer's
rights and remedies against the Borrowers shall not be impaired by, any action
or inaction of such L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where such L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h)        Letter of Credit Fees.  The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance, subject to adjustment as
provided in Section 2.15, with its Applicable Percentage, in Dollars, a Letter
of Credit fee (the "Letter of Credit Fee") for (i) each Revolver Letter of
Credit equal to the Applicable Revolver Rate times the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit and (ii) for each
WC Letter of Credit equal to the Applicable WC Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each calendar month, commencing with the
first such date to occur





73

--------------------------------------------------------------------------------

 



after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand and (ii) computed on a monthly basis in
arrears.  If there is any change in the Applicable WC Rate or the Applicable
Revolver Rate, as applicable, during any calendar month, the daily amount
available to be drawn under each applicable Letter of Credit shall be computed
and multiplied by the Applicable WC Rate or the Applicable Revolver Rate, as
applicable, separately for each period during such month that such Applicable WC
Rate or Applicable Revolver Rate, as the case may be, was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

(i)        Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.    The Borrowers shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, a fronting fee (i) with respect to each commercial
sight Letter of Credit, at the rate specified in the applicable Fee Letter,
computed on the Dollar Equivalent of the amount of such Letter of Credit, and
payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial sight Letter of Credit increasing the amount of such Letter of
Credit, at a rate separately agreed between the Borrowers and the applicable L/C
Issuer, computed on the Dollar Equivalent of the amount of such increase, and
payable upon the effectiveness of such amendment, and (iii) with respect to each
standby Letter of Credit, at the rate per annum specified in the applicable Fee
Letter, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a monthly basis in arrears.  Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
calendar month in respect of the most recently-ended monthly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrowers shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j)        Conflict with Issuer Documents.  In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)       Special Provisions for Product Under Contract LCs.  The maximum
drawing amount of all issued and outstanding Product Under Contract LCs shall
not exceed $85,000,000 at any time and the Borrowers may request more than one
Product Under Contract LC be issued in a single Business Day.  Notwithstanding
anything to the contrary contained herein, the maximum drawing amount of any
Product Under Contract LC shall not be governed by the Borrowing Base until the
date which is the earlier to occur of (i) two (2) Business Days after the
issuance of such Product Under Contract LC and (ii) delivery to the
Administrative Agent by the Borrowers after the date of issuance of such Product
Under Contract LC of an updated Borrowing Base Report which includes in the
Borrowing Base the Eligible Product Under Contract that such Product Under
Contract LC was issued to cover.  In addition, the Borrowers shall deliver to
the Administrative Agent, within two (2) Business Days after the issuance of any
Product Under Contract LC, a Borrowing Base Report evidencing that the aggregate
amount of all outstanding





74

--------------------------------------------------------------------------------

 



WC Loans plus the issued and outstanding amount of all Letters of Credit
(including all Product Under Contract LCs) does not exceed the Borrowing Base
(or, in the case of any excess, the Borrowers shall be required to immediately
repay any such excess).  The Borrowers shall not be permitted to request the
issuance of any Product Under Contract LCs if at such time any other Product
Under Contract LCs previously issued (other than a Product Under Contract LC
issued on that same Business Day) remain outstanding and an updated Borrowing
Base Report has not yet been delivered with respect thereto.

(l)        Letter of Credit Reports  Each L/C Issuer shall furnish (i) to the
Administrative Agent (with a copy to the Borrowers) on the first Business Day
after the issuance, expiration, drawing or change of any Letter of Credit, a
report in such form as is reasonably acceptable to the Administrative Agent and
(ii) to the Administrative Agent (with a copy to the Borrowers) on the first
Business Day of each month a written report summarizing the issuance and
expiration dates of Letters of Credit issued by such L/C Issuer during the
preceding month and drawings during such month under all Letters of Credit
issued by it.

2.04A     Swing Line Loans.

(a)        The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04A, shall make loans in Dollars (each such
loan, a "Swing Line Loan") to the Borrowers from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of Committed WC Loans and WC L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender's WC
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the Total WC Outstandings shall not exceed the Aggregate WC
Commitments, and (ii) the WC Credit Exposure of any Lender (less, with respect
only to the Alternative Currency Fronting Lender, the aggregate Alternative
Currency Risk Participations in WC Loans denominated in the Alternative
Currency) shall not exceed such Lender's WC Commitment, (y) the Borrowers shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan, and (z) the Swing Line Lender shall not be under any obligation to
make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure.  Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04A, prepay under Section 2.05, and reborrow under this
Section 2.04A.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately
upon the making of a Swing Line Loan, each Lender with a WC Commitment shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender's Applicable Percentage times the amount of
such Swing Line Loan.

(b)        Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
the Borrowers' irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Notice; provided, that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Loan Notice must be received by the Swing





75

--------------------------------------------------------------------------------

 



Line Lender and the Administrative Agent not later than 3:30 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 4:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04A(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 4:30 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrowers at their office by crediting the account of the Borrowers on the books
of the Swing Line Lender in Same Day Funds.

(c)        Refinancing of Swing Line Loans.

(i)        The Swing Line Lender at any time in its sole discretion may request,
on behalf of the Borrowers (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Committed
Loan in an amount equal to such Lender's Applicable Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrowers with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent's Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Loan Notice, whereupon, subject to Section 2.04A(c)(ii),
each Lender that so makes funds available shall be deemed to have made a Base
Rate Committed Loan to the Borrowers in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii)        If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04A(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender's payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04A(c)(i) shall be deemed payment in respect of
such participation.





76

--------------------------------------------------------------------------------

 



(iii)        If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04A(c) by the time
specified in Section 2.04A(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv)        Each Lender's obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04A(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided,  however, that each
Lender's obligation to make Committed Loans pursuant to this Section 2.04A(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.

(d)        Repayment of Participations. 

(i)        At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

(ii)       If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e)        Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Lender





77

--------------------------------------------------------------------------------

 



funds its Base Rate Committed Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender's Applicable Percentage of any Swing Line
Loan, interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.

(f)        Payments Directly to Swing Line Lender.  The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.04     Prepayments. 

(a)         The Borrowers may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be in a form
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four Business
Days prior to any date of prepayment of Eurocurrency Rate Loans denominated in
the Alternative Currency, and (C) on the date of prepayment of Base Rate
Committed Loans and Cost of Funds Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof; (iii) any prepayment
of Eurocurrency Rate Loans denominated in the Alternative Currency shall be in a
minimum principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof; and (iv) any prepayment of Base Rate Committed Loans or Cost of Funds
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment, whether such prepayment is a prepayment of the WC
Loans, the Revolver Loans or some combination thereof and the Type(s) of
Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid,
the Interest Period(s) of such Committed Loans.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender's Applicable Percentage of such prepayment (including, in
the event such prepayment is a Loan denominated in the Alternative Currency,
such Alternative Currency Funding Lender's Alternative Currency Funding
Applicable Percentage of such payment).  If such notice is given by the
Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.15, each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.

(b)        If for any reason (i) (x) the Total WC Outstandings at any time
exceed the Aggregate WC Commitments then in effect or (y) the Total WC
Outstandings other than the maximum drawing amount of all issued and outstanding
Products under Contract LCs exceed the Borrowing Base at such time, the
Borrowers shall immediately prepay WC Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided,  however,
that the Borrowers shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.04 unless after the prepayment in full of
the WC Loans and Swing Line Loans the Aggregate WC Outstandings exceed the
Aggregate WC Commitments then in effect; and (ii) the Total Revolver
Outstandings at any time exceed the Aggregate Revolver





78

--------------------------------------------------------------------------------

 



Commitments then in effect the Borrowers shall immediately prepay Revolver Loans
in an aggregate amount equal to such excess.

(c)        The Borrowers may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(d)        If the Administrative Agent notifies the Borrowers at any time that
the Outstanding Amount of all Loans denominated in the Alternative Currency at
such time exceeds an amount equal to 105% of the Alternative Currency Sublimit
then in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.

2.05     Termination or Reduction of Commitments.    

(a)        The Borrowers may, upon notice to the Administrative Agent, terminate
the Aggregate Revolver Commitments or the Aggregate WC Commitments, as the case
may be, or from time to time permanently reduce the Aggregate Revolver
Commitments or the Aggregate WC Commitments, as the case may be; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, (iii) the Borrowers shall
not terminate or reduce the Aggregate Revolver Commitments if,  after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolver
Outstandings would exceed the Aggregate Revolver Commitments, (iv) the Borrowers
shall not terminate or reduce the Aggregate WC Commitments if,  after giving
effect thereto and to any concurrent prepayments hereunder, the Total WC
Outstandings would exceed the Aggregate WC Commitments and (v) if, after giving
effect to any reduction of the Aggregate Revolver Commitments or the Aggregate
WC Commitments, as applicable, the Alternative Currency Sublimit, the Revolver
Letter of Credit Sublimit, or the Swing Line Sublimit exceeds the amount of the
Aggregate Revolver Commitments or the Aggregate WC Commitments, as applicable,
such Sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolver Commitments or Aggregate WC
Commitments, as the case may be.  The amount of any such Aggregate Revolver
Commitment or Aggregate WC Commitment, as the case may be, reduction shall not
be applied to the Alternative Currency Sublimit or the Revolver Letter of Credit
Sublimit unless otherwise specified by the Borrowers.   Any reduction of the
Aggregate Revolver Commitments or the Aggregate WC Commitments, as applicable,
shall be applied to the WC Commitment or Revolver Commitment of each Lender, as
applicable, according to its Applicable Percentage.  All fees accrued until the
effective date of any termination of the Aggregate Revolver Commitments or
Aggregate WC Commitments, as the case may be, shall be paid on the effective
date of such termination.





79

--------------------------------------------------------------------------------

 



2.06     Repayment of Loans.    

(a)         Each Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans made to such Borrower outstanding
on such date.

(b)        The Borrowers shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.

(c)        Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Sections 7.03(a), (c), (d), (e), (f), (g) or
(h) hereof), the Borrowers shall prepay an aggregate principal amount of the
Revolver Loan equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by the applicable Loan Party or such
Subsidiary, provided, no reduction of the Aggregate Revolver Commitment shall
occur as a result thereof.

2.07     Interest. 

(a)       Subject to the provisions of subsection (c) below, (i) each WC Loan
which is a Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable WC Rate;
(ii) each WC Loan which is a Base Rate Committed Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable WC Rate; (iii) each WC
Loan which is a Cost of Funds Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Cost of Funds Rate for such Interest Period plus the Applicable WC Rate; and
(iv) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable WC Rate.

(b)         Subject to the provisions of subsection (c) below, (i) each Revolver
Loan which is a Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Revolver
Rate; (ii) each Revolver Loan which is a Base Rate Committed Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Revolver Rate; and (iii) each Revolver Loan which is a Cost of Funds Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Cost of Funds Rate for such
Interest Period plus the Applicable Revolver Rate.

(c)        (i)        If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest





80

--------------------------------------------------------------------------------

 



rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii)        If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)        Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clauses (c)(i) and (c)(ii) above),
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws. 

(iv)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

(c)        Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

(d)        For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the "deemed
year") that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

(e)        Interest on any Loan in the Alternative Currency advanced by the
Alternative Currency Fronting Lender shall be for the benefit of the Alternative
Currency Fronting Lender, and not any Alternative Currency Participating Lender,
until the applicable Alternative Currency Participating Lender has funded its
participation therein to the Alternative Currency Fronting Lender.

2.08    Fees.    In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

(a)        Commitment Fee.    The Borrowers jointly and severally shall pay to
the Administrative Agent (i) in connection with the WC Loans, for the account of
each Lender in accordance with its Applicable Percentage of the Aggregate WC
Commitment, a commitment fee equal to the Applicable WC Rate times the actual
daily amount during each calendar month or portion thereof from the Closing Date
to the Maturity Date by which the Aggregate WC Commitment as in effect on such
date minus the Outstanding Amount of L/C Obligations exceeds the Total WC
Outstandings for WC Loans during such calendar month (and, for the avoidance of
doubt, the Outstanding Amount of Swing Line Loans shall not be counted towards
or considered usage of the Aggregate WC Commitments for purposes of determining
the commitment fee under this Section 2.08(a)(i)); and (ii) in connection with
the Revolver Loans, for the account of each Lender in accordance with its
Application Percentage of the Aggregate Revolver Commitment, a commitment fee
equal the Applicable Revolver Rate times the actual





81

--------------------------------------------------------------------------------

 



daily amount during each calendar month or portion thereof from the Closing Date
to the Maturity Date by which the Aggregate Revolver Commitment as in effect on
such date exceeds the Total Revolver Outstandings during such calendar
month.  The commitment fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable monthly in arrears on the
last Business Day of each calendar month, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date.

(b)        Other Fees.  (i) The Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the applicable Fee Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

(ii)        The Borrowers shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.09        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.    

(a)         All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurocurrency Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Committed Loans denominated in
the Alternative Currency as to which market practice differs from the foregoing,
in accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b)        If, as a result of any restatement of or other adjustment to the
financial statements of the Borrowers or for any other reason, the Borrowers or
the Lenders determine that (i) the Combined Senior Secured Leverage Ratio as
calculated by the Borrowers as of any applicable date was inaccurate and (ii) a
proper calculation of the Combined Senior Secured Leverage Ratio would have
resulted in higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the applicable L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrowers
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or the L/C Issuers), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period.  This paragraph shall not limit the rights of the Administrative
Agent, any Lender or the L/C Issuers, as the case may be, under
Section 2.03(c)(iii),  2.03(h) or 2.07(b) or under Article VIII.  The Borrowers'
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.





82

--------------------------------------------------------------------------------

 



2.10      Evidence of Debt.    

(a)         The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon.  Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the joint
and several obligations of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender to the Borrowers made through the Administrative Agent,
the Borrowers shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender's Loans to the
Borrowers in addition to such accounts or records.  Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.

(b)        In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.11     Payments Generally; Administrative Agent's Clawback. 

(a)         General.  All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in the
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent's Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified
herein.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Loans denominated
in the Alternative Currency shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent's Office in the Alternative Currency and in Same
Day Funds not later than the Applicable Time specified by the Administrative
Agent on the dates specified herein. Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States.  If, for any reason, any Borrowers are
prohibited by any Law from making any required payment hereunder in the
Alternative Currency, the Borrowers shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein, including without
limitation the Alternative Currency Fronting Lender's Alternative Currency
Funding





83

--------------------------------------------------------------------------------

 



Applicable Percentage of any payment made with respect to any Loan as to which
any Alternative Currency Participating Lender has not funded its Alternative
Currency Risk Participation) of such payment in like funds as received by wire
transfer to such Lender's Lending Office.  All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in the Alternative Currency, shall in each case be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrowers shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b)        (i)  Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans or a Cost of Funds Rate Loan,
prior to 12:00 noon on the date of such Committed Borrowing) that such Lender
will not make available to the Administrative Agent such Lender's share of such
Committed Borrowing, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Committed Borrowing of Base Rate Loans or Cost of Funds Rate
Loans, that such Lender has made such share available in accordance with and at
the time required by Section 2.02) and may, in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Committed
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrowers severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans.  If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period.  If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender's Committed Loan included in such Committed
Borrowing.  Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)        Payments by Borrowers; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrowers prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the applicable L/C Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the applicable L/C Issuer, as
the case may be, the amount due.  In such event, if the Borrowers have not in
fact made such payment, then each of the Lenders or the applicable L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount





84

--------------------------------------------------------------------------------

 



so distributed to such Lender or the applicable L/C Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)        Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to the Borrowers as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrowers by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d)        Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans (including Loans denominated in the
Alternative Currency in the event they are Alternative Currency Funding
Lenders), to fund participations in Letters of Credit and Swing Line Loans,  to
make payments pursuant to Section 10.04(c) and to fund Alternative Currency Risk
Participations (if they are Alternative Currency Participating Lenders) are
several and not joint.  The failure of any Lender to make any Committed Loan
(including Loans denominated in the Alternative Currency in the event it is an
Alternative Currency Funding Lender), to fund any such participation or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan (including Loans denominated in the Alternative Currency
in the event they are Alternative Currency Funding Lenders), to purchase its
participation or to make its payment under Section 10.04(c).

(e)        Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.12      Sharing of Payments by Lenders. 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, the participations in L/C Obligations or in
Swing Line Loans or the Alternative Currency Risk Participations held by it (but
not including any amounts applied by the Alternative Currency Fronting Lender to
Loans in respect of the Alternative Currency Risk Participations that have not
yet been funded in accordance with the terms of this Agreement) resulting in
such Lender's receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations, Swing Line Loans and Alternative Currency
Risk Participations of the other Lenders, or make such other adjustments as
shall be equitable, so that





85

--------------------------------------------------------------------------------

 



the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:

(i)        if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)       the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.14, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to any Loan Party
or any Subsidiary or Affiliate thereof (as to which the provisions of this
Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.13      Increase in Commitments.    

(a)        Request for Increase.  Provided there exists no Default, upon notice
to the Administrative Agent (which shall promptly notify the Lenders), the
Borrowers may from time to time, request an increase in the Aggregate WC
Commitments or the Aggregate Revolver Commitments, or both, by an amount (for
all such requests) not exceeding an aggregate amount equal to $300,000,000;
provided, that (i) any such request shall specify whether such request is for an
increase in the Aggregate WC Commitment, the Aggregate Revolver Commitment or
both (and, if both, the allocation between the two); and (ii) any such request
for an increase shall be in a minimum amount of $25,000,000.  At the time of
sending such notice, the Borrowers (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than five Business Days from the date
of delivery of such notice to the Lenders). 

(b)        Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolver Commitment or WC Commitment, as the case may be (and in
the case of a request for an increase in both Commitments, such Lender shall
specify whether it is agreeing to increase both its Revolver Commitment and WC
Commitment, or just one) and, if so, the amount of such increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment. 





86

--------------------------------------------------------------------------------

 



(c)        Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrowers and each Lender of the Lenders'
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
applicable L/C Issuer and the Swing Line Lender, the Borrowers may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Administrative Agent and its counsel.

(d)        Effective Date and Allocations.  If the Aggregate Revolver
Commitments and Aggregate WC Commitments, as applicable, are increased in
accordance with this Section, the Administrative Agent and the Borrowers shall
determine the effective date (the "Increase Effective Date") and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrowers and the Lenders of the final allocation of such increase and the
Increase Effective Date. 

(e)        Conditions to Effectiveness of Increase.  As a condition precedent to
such increase, the Borrowers shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.13, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists.  The Borrowers
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Revolver
Commitments and/or WC Commitments, as applicable, under this Section.

(f)        Conflicting Provisions.  This Section shall supersede any provisions
in Section 2.12 or 10.01 to the contrary.

2.14     Cash Collateral.    

(a)        Certain Credit Support Events.  If (i) the applicable L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, (ii) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding,
(iii) the Borrowers shall be required to provide Cash Collateral pursuant to
Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the Borrowers
shall immediately (in the case of clause (iii) above) or within one Business Day
(in all other cases) following any request by the Administrative Agent, the L/C
Issuer, the Swing Line Lender or the Alternative Currency Fronting Lender,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).  Additionally, if the
Administrative Agent notifies the Borrowers at any time





87

--------------------------------------------------------------------------------

 



that the Outstanding Amount of all Revolver L/C Obligations at such time exceeds
105% of the Revolver Letter of Credit Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrowers shall provide Cash
Collateral for the Outstanding Amount of the Revolver L/C Obligations in an
amount not less than the amount by which the Outstanding Amount of all Revolver
L/C Obligations exceeds the Revolver Letter of Credit Sublimit. 

(b)        Grant of Security Interest.  The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders (including the Swing Line
Lender and the Alternative Currency Fronting Lender), and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the applicable L/C Issuer as herein provided, or that
the total amount of such Cash Collateral is less than the Minimum Collateral
Amount, the Borrowers will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency. All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
a blocked, non-interest bearing deposit account at Bank of America.  The
Borrowers shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

(c)        Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.02, 2.03,  2.05,  2.15 or 8.02 in respect of Letters of Credit, Swing
Line Loans or Alternative Currency Risk Participations shall be held and applied
to the satisfaction of the specific L/C Obligations, obligations to fund
participations Swing Line Loans or obligations to fund Alternative Currency Risk
Participations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) and other obligations for which
the Cash Collateral was so provided, prior to any other application of such
property as may otherwise be provided for herein.

(d)        Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by (x) the cure or
waiver of the relevant Event of Default is respect of Cash Collateral provided
pursuant to Section 8.02 and (y)  the termination of Defaulting Lender status of
the applicable Lender (or, as appropriate, its assignee following compliance
with Section 10.06(b)(vi))),  or (ii) the determination by the Administrative
Agent and the applicable L/C Issuer that there exists excess Cash Collateral;
provided,  however, (x) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Loan Documents and the other applicable
provisions of the Loan Documents, and (y) the Person providing Cash Collateral
and the applicable L/C Issuer, the Swing Line Lender or Alternative Currency
Fronting Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.





88

--------------------------------------------------------------------------------

 



2.15     Defaulting Lenders.

(a)        Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)        Waivers and Amendments.  Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of "Required Lenders" and
"Supermajority Lenders" and Section 10.01.

(ii)        Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the applicable L/C Issuer, the Swing Line Lender or
the Alternative Currency Fronting Lender hereunder; third, to Cash Collateralize
the applicable L/C Issuer's, the Swing Line Lender's and the Alternative
Currency Fronting Lender's Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.14;  fourth, as the Borrowers may request
(so long as no Default exists), to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender's potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the applicable L/C Issuer's future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.14;  sixth,
to the payment of any amounts owing to the Lenders, the applicable L/C Issuer,
the Swing Line Lender or the Alternative Currency Fronting Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
applicable L/C Issuer, the Swing Line Lender or the Alternative Currency
Fronting Lender against such Defaulting Lender as a result of such Defaulting
Lender's breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C





89

--------------------------------------------------------------------------------

 



Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.15(a)(iv).  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.15(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto. 

(iii)        Certain Fees. 

(A)        No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.08(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B)        Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees  for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C)        With respect to any fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender's participation in L/C
Obligations, Swing Line Loans and Alternative Currency Risk Participations that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the applicable L/C Issuer, the Swing Line Lender and the
Alternative Currency Fronting Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer's , the Swing Line Lender's or the Alternative Currency Fronting Lender's
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv)        Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender's participation in L/C
Obligations, Swing Line Loans and Alternative Currency Risk Participations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender's Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate WC Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender's WC Commitment or the aggregate Revolver Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender's Revolver
Commitment, as applicable.  Subject to Section 10.22, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.





90

--------------------------------------------------------------------------------

 



(v)        Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders' Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers' Fronting Exposure and the Alternative Currency
Fronting Lender's Fronting Exposure in accordance with the procedures set forth
in Section 2.14.

(b)        Defaulting Lender Cure.  If the Borrowers, the Administrative Agent,
Swing Line Lender, the L/C Issuers and the Alternative Currency Fronting Lender
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders (and compensate such other Lenders for
any break funding or other costs as a result of such purchase) or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Committed Loans and funded and unfunded participations in Letters of Credit,
Swing Line Loans and Alternative Currency Risk Participations to be held on a
pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided,  further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01     Taxes.    

(a)        Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.  (i) Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii)        If any Loan Party or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of





91

--------------------------------------------------------------------------------

 



Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii)        If any Loan Party or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)        Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes

(c)        Tax Indemnifications.  (i)  Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the applicable L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the applicable L/C Issuer, shall be conclusive absent
manifest error.  Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the applicable L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii)        Each Lender and the applicable L/C Issuer shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or the applicable L/C Issuer (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan Party
to do so), (y) the





92

--------------------------------------------------------------------------------

 



Administrative Agent and the Loan Party, as applicable, against any Taxes
attributable to such Lender's failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Party, as applicable, against any
Excluded Taxes attributable to such Lender or the applicable L/C Issuer, in each
case, that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender and
the applicable L/C Issuer hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or the applicable
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d)        Evidence of Payments.   Upon request by the Borrowers or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrowers shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.

(e)        Status of Lenders; Tax Documentation.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrowers and the
Administrative Agent, at the time or times reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A),  (ii)(B) and (ii)(D) below or
(B) required by applicable law other than the Code or the taxing authorities of
the jurisdiction pursuant to such applicable law to comply with the requirements
for exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)        Without limiting the generality of the foregoing, in the event that
a Borrower is a U.S. Person,





93

--------------------------------------------------------------------------------

 



(A)        any Lender that is a U.S. Person shall deliver to the Borrowers and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(I)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;

(II)        executed originals of IRS Form W-8ECI;

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, a "10 percent shareholder" of the Borrowers within the meaning of Section
881(c)(3)(B) of the Code, or a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and
(y) executed originals of IRS Form W-8BEN; or

(IV)       to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other





94

--------------------------------------------------------------------------------

 



form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D)        if a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrowers and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Recipient has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), "FATCA" shall include any
amendments made to FATCA after the date of this Agreement.  For purposes of
determining withholding Taxes imposed under FATCA, from and after the Second
Amendment Effective Date, the Borrowers and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Loans
and the Agreement as not qualifying as a "grandfathered obligation" within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(iii)        Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

(f)        Treatment of Certain Refunds.  Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the applicable L/C Issuer, or have any
obligation to pay to any Lender or the applicable L/C Issuer, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender or the
applicable L/C Issuer, as the case may be.  If any Recipient determines, that it
has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall promptly pay to such Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by a Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection, in no event will the





95

--------------------------------------------------------------------------------

 



applicable Recipient be required to pay any amount to such Loan Party pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g)        Survival.  Each party's obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the applicable L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(h)        Terms.  For purposes of this Section 3.01, the term “Lender” includes
any L/C Issuer and the term "applicable law" includes FATCA.

3.02     Illegality.    

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or the Alternative Currency), or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or the Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans or
Cost of Funds Rate Loans to Eurocurrency Rate Loans, shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate) or Cost of Funds
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate





96

--------------------------------------------------------------------------------

 



component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

3.03      Inability to Determine Rates. 

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof,  (a) (i) the Administrative Agent determines that
deposits (whether in Dollars or the Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or the Alternative Currency) or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) above, "Impacted Loans"), or (b) the Administrative Agent
determine that for any reason  the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly so notify the Borrowers and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders revokes such notice.  Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrowers and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans,   in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrowers that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrowers written notice
thereof.





97

--------------------------------------------------------------------------------

 



3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.    

(a)        Increased Costs Generally.  If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below) or the applicable L/C Issuer;

(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)      impose on any Lender or the applicable L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the applicable L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the applicable L/C Issuer hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the
applicable L/C Issuer, the Borrowers will pay to such Lender or the applicable
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the applicable L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

(b)        Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender's or such L/C Issuer's holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or such L/C Issuer's capital or on
the capital of such Lender's or such L/C Issuer's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender's or such L/C Issuer's
holding company could have achieved but for such Change in Law (taking into
consideration such Lender's or such L/C Issuer's policies and the policies of
such Lender's or such L/C Issuer's holding company with respect to capital
adequacy or liquidity), then from time to time the Borrowers will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender's or such L/C
Issuer's holding company for any such reduction suffered.





98

--------------------------------------------------------------------------------

 



(c)        Certificates for Reimbursement.  A certificate of a Lender or the
applicable L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or the applicable L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrowers shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender or the applicable L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)        Delay in Requests.  Failure or delay on the part of any Lender or the
applicable L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section 3.04 shall not constitute a waiver of such Lender's
or the applicable L/C Issuer's right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or the applicable L/C
Issuer pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or the applicable L/C Issuer, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or reductions
and of such Lender's or the applicable L/C Issuer's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)        Additional Reserve Requirements.  The Borrowers shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as "Eurocurrency liabilities"), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrowers shall have received at least 10 days' prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender.  If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.

3.05     Compensation for Losses.    

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);





99

--------------------------------------------------------------------------------

 



(b)        any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers ;

(c)        any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in the
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d)        any assignment of a Eurocurrency Rate Loan or a Cost of Funds Rate
Loan on a day other than the last day of the Interest Period therefor as a
result of a request by the Borrowers pursuant to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

3.06     Mitigation Obligations; Replacement of Lenders.  

(a)        Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires any Loan Party to pay any
Indemnified Taxes or additional amounts to any Lender, the applicable L/C
Issuer, or any Governmental Authority for the account of any Lender or the
applicable L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrowers such Lender or
the applicable L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the applicable L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the applicable L/C Issuer,
as the case may be, to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender or the applicable L/C Issuer, as the case may
be.  The Borrowers hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the applicable L/C Issuer in connection with any such
designation or assignment.

(b)        Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Loan Party is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 10.13.





100

--------------------------------------------------------------------------------

 



3.07     Survival. 

 All obligations of the Loan Parties under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01     Conditions of Initial Credit Extension.    

The obligation of any L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a)        The Administrative Agent's receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

(i)        executed counterparts of this Agreement, the Security Agreements, and
the Guaranties, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrowers;

(ii)        Notes executed by the Borrowers in favor of each Lender requesting
Notes;

(iii)       such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv)       such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v)        a favorable opinion of Edward J. Faneuil, Esq. and Vinson & Elkins
LLP, counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit H and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request, a favorable opinion of Schwabe, counsel to Cascade,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit H that relate to Cascade and such other matters concerning
Cascade as the Required Lenders may reasonably request, a favorable opinion of
Day Pitney, counsel to Puritan Oil, addressed to the Administrative Agent and
each Lender, as to the matters set forth in Exhibit H that relate to Puritan Oil
and such





101

--------------------------------------------------------------------------------

 



other matters concerning Puritan Oil as the Required Lenders may reasonably
request and a favorable opinion of Bennett Jones LLP, counsel to Global Canada,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit H that relate to Global Canada and such other matters
concerning Global Canada as the Required Lenders may reasonably request;

(vi)        a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii)       a certificate signed by a Responsible Officer of the Borrowers
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(viii)      evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;

(ix)        a fully executed Perfection Certificate from each Loan Party and the
results of Uniform Commercial Code searches with respect to the Collateral,
indicating no Liens other than Permitted Liens and otherwise in form and
substance satisfactory to the Administrative Agent;

(x)        such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuers, the Swing Line Lender or the
Required Lenders reasonably may require.

(b)        Any fees required to be paid on or before the Closing Date shall have
been paid.

(c)        Unless waived by the Administrative Agent, the Borrowers shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).

(d)        The Security Documents shall be effective to create in favor of the
Administrative Agent a legal, valid and enforceable first priority (except for
Permitted Liens entitled to priority under applicable law) security interest in
and lien upon the Collateral.  All filings, recordings, deliveries of
instruments and other actions necessary or desirable in the opinion of the
Administrative Agent to protect and preserve such security interests shall have
been duly effected.  The Administrative Agent shall have received evidence
thereof in form and substance satisfactory to the Administrative Agent.





102

--------------------------------------------------------------------------------

 



(e)        The Administrative Agent and each of the Lenders shall have received
from the Borrowers the Borrowing Base Report as of March 31, 2017.

(f)        The Administrative Agent and each of the Lenders shall have received
the Audited Financial Statements, as well as the operating projections through
the Maturity Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02      Conditions to all Credit Extensions.    

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurocurrency Rate Loans or Cost of Funds
Rate Loans, as the case may be,) is subject to the following conditions
precedent:

(a)        The representations and warranties of the Loan Parties contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01.

(b)        No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)        The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(d)        In the case of a Credit Extension to be denominated in the
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in the
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in the Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the Alternative
Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans or Cost of Funds Rate Loans) submitted by the Borrowers
shall be deemed to be a representation





103

--------------------------------------------------------------------------------

 



and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

5.01      Existence, Qualification and Power. 

Each Loan Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02      Authorization; No Contravention.    

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person's Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any material Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

5.03      Governmental Authorization; Other Consents. 

Other than the filings which may be necessary to perfect the Administrative
Agent's Lien under the Security Documents, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document; (b) the
grant by any Loan Party of the Liens granted by it pursuant to any of the
Security Documents; (c) the perfection or maintenance of the Liens created under
any of the Security Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Lender or any Lender of its right under
the Loan Documents.





104

--------------------------------------------------------------------------------

 



5.04     Binding Effect.    

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors'
rights and remedies generally.

5.05     Financial Statements; No Material Adverse Effect.    

(a)        The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrowers and their Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrowers and their Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b)        Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(b)        The Loan Parties, on a consolidated and consolidating basis, both
before and after giving effect to the transactions contemplated by this
Agreement and the other Loan Documents are Solvent.  For purposes hereof, as to
any Person on any date of determination, Solvent shall mean that on such date
(a) the fair value of the property of such Person exceeds its total liabilities
(including contingent liabilities but without duplication of any underlying
liability related thereto); (b) the present fair saleable value on a going
concern basis of the assets of such Person is not less than the amount required
to pay the probable liability of such Person on its debts as they become
absolute and matured; (c) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person's ability to pay
such debts and liabilities as they mature; (d) such Person is not engaged, and
is not about to engage, in business or a transaction for which its property
would constitute unreasonably small capital; and (e) such Person is able to pay
its debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business.

5.06      Litigation.    

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Loan Party after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed in Schedule
5.06, either individually or in the aggregate, if determined adversely upon
reasonable review of the underlying claim, could reasonably be expected to have
a Material Adverse Effect.





105

--------------------------------------------------------------------------------

 



5.07      No Default.    

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08      Ownership of Property; Liens. 

Each Loan Party and each Subsidiary has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title or
adversarial claims with respect to defects in leasehold interests, as the case
may be, as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.  The property of each Loan Party and its
Subsidiaries is subject to no Liens, other than Permitted Liens.

5.09      Environmental Compliance.    

Each Loan Party and its Subsidiaries conduct in the ordinary course of business
a review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrowers have reasonably concluded that, except as specifically disclosed
in Schedule 5.09, such Environmental Laws and claims could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.10      Insurance.    

The properties of each Loan Party and its Subsidiaries are insured with
financially sound and reputable insurance companies (which insurance companies
may be captive insurance companies so long as the terms of such insurance are
reasonably acceptable to the Required Lenders), in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
each Loan Party or the applicable Subsidiary operates.

5.11      Taxes. 

Each Loan Party and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.





106

--------------------------------------------------------------------------------

 



5.12     ERISA Compliance.

(a)        Except as set forth on Schedule 5.12(a), each Plan is in compliance
in all material respects with the applicable provisions of ERISA, the Code and
other Federal or state laws.  Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter or is entitled to rely on an advisory letter from the IRS
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the IRS to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the IRS.  To the
best knowledge of the Loan Parties, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

(b)        There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that  could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c)        (i) No ERISA Event has occurred, and neither any Loan Party nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither any
Loan Party nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date;
(iv) neither any Loan Party nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

(d)        Neither any Loan Party or any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (A) on the Closing Date,
those listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

5.13     Subsidiaries; Equity Interests.    

(c)        As of the Closing Date, no Loan Party has any Subsidiaries other than
those specifically disclosed on Part (a) of Schedule 5.13, and all of
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens other than
Liens granted to the Administrative Agent for the benefit of the Administrative
Agent and the





107

--------------------------------------------------------------------------------

 



Secured Parties under the Security Documents.  The Loan Parties have no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13.   All of the outstanding Equity
Interests in each Loan Party have been validly issued, are fully paid and
nonassessable and, as to each Loan Party other than MLP are owned by the Persons
and in the amounts specified on Part (c) of Schedule 5.13 free and clear of all
Liens other than Liens granted to the Administrative Agent for the benefit of
the Administrative Agent and the Secured Parties under the Security
Documents.  To the extent any Loan Party enters into any transaction permitted
hereunder which requires such Loan Party to modify any information contained on
Schedule 5.13, then from and after such date, the Loan Parties shall make this
representation as of the date of making such representation with reference to
such schedule as updated in accordance with the terms hereof.

(d)        The sole general partner of MLP is GP.

5.14      Margin Regulations; Investment Company Act.    

(a)        No Loan Party is engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

(b)        No Loan Party, any Person Controlling a Loan Party, or any Subsidiary
is or is required to be registered as an "investment company" under the
Investment Company Act of 1940.

5.15      Disclosure.    

Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished and taken as a whole with all
documents so delivered) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

5.16       Compliance with Laws.    

Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently





108

--------------------------------------------------------------------------------

 



conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17      Taxpayer Identification Number; Other Identifying Information. 

Each Loan Party's true and correct U.S. taxpayer identification number is set
forth in the Perfection Certificate of such Loan Party.

5.18      Intellectual Property; Licenses, Etc.    

Each Loan Party and its Subsidiaries own, or possess the right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, "IP
Rights") that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person unless any such
conflict could not reasonably be expected to have a Material Adverse Effect.  To
the best knowledge of each Loan Party, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any Subsidiary infringes upon
any rights held by any other Person.  No claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of any Loan Party,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.19      Absence of Financing Statements.    

Except with respect to Permitted Liens, there is no financing statement,
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any filing records, registry or other public office that
purports to cover, affect or give notice of any present or possible future Lien
on, or security interest in, any assets or property of any of the Loan Parties
or any rights relating thereto.

5.20      Perfection of Security Interests.    

All filings, assignments, pledges and deposits of documents or instruments have
been made and all other actions have been taken that are necessary or advisable,
under applicable law, to establish and perfect the Administrative Agent's
security interest in the Collateral.   Except for ordinary course rights of
setoff and withholdings on certain items of Collateral contemplated in the
Borrowing Base, the Collateral and the Administrative Agent's rights with
respect to the Collateral are not subject to any setoff, claims, withholdings or
other defenses.  The Loan Parties are the owners of the Collateral free from any
Lien and any other claim or demand, except for Permitted Liens.

5.21      Certain Transactions.    

None of the officers, directors or employees of any Loan Party is presently a
party to any transaction with such Loan Party or any other Loan Party (other
than for services as employees, officers and directors and redemption
agreements, and loans to owners, officers and employees to the extent permitted
by Section 7.14, including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property





109

--------------------------------------------------------------------------------

 



to or from, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of any Loan Party, any corporation,
partnership, trust or other entity (other than for services as employees,
officers and directors and redemption agreements and loans to owners, officers
and employees, in each case in the ordinary course of business consistent with
past practices) in which any officer, director or any such employee has a
substantial interest or is an officer, director, trustee or partner.

5.22      Bank Accounts.    

The Perfection Certificate of each Loan Party sets forth the account numbers and
locations of all securities accounts, deposit accounts and other bank accounts
of each such Loan Party, other than (a) other securities accounts, deposit
accounts and other bank accounts established by a Loan Party after the date of
the applicable Perfection Certificate and where such Loan Party provided the
Administrative Agent with prior written notice of the establishment of such
account and took all appropriate actions required hereunder, or which were
requested by the Administrative Agent, to perfect the Administrative Agent's
security interest in such account and (b) other deposit accounts established by
a Loan Party after the date hereof in connection with a Receivables Sales
Agreement entered into in compliance with Section 7.05(h) hereof for the sole
purposes of collecting proceeds from Accounts Receivable sold to an AR Buyer
under such Receivables Sales Agreement.

5.23      Representations as to Foreign Obligors. 

Each of the Borrowers and each Foreign Obligor represents and warrants to the
Administrative Agent and the Lenders that:

(a)        Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the "Applicable
Foreign Obligor Documents"), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental
acts.  Neither such Foreign Obligor nor any of its property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the laws of the jurisdiction in which such Foreign
Obligor is organized and existing in respect of its obligations under the
Applicable Foreign Obligor Documents.

(b)        The Applicable Foreign Obligor Documents are in proper legal form
under the Laws of the jurisdiction in which such Foreign Obligor is organized
and existing for the enforcement thereof against such Foreign Obligor under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required





110

--------------------------------------------------------------------------------

 



to be made until the Applicable Foreign Obligor Document or any other document
is sought to be enforced and (ii) any charge or tax as has been timely paid.

(c)        There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents and which effects any
payment to be made by such Foreign Obligor pursuant to the Applicable Foreign
Obligor Documents or (ii) on any payment to be made by such Foreign Obligor
pursuant to the Applicable Foreign Obligor Documents, except as has been
disclosed to the Administrative Agent.

(d)        The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

5.24      Anti-Terrorism Laws; Economic Sanctions. 

(a)        No Loan Party is in violation of any laws relating to terrorism or
money laundering (the "Anti-Terrorism Laws"), including, without limitation,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the "Executive Order"), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001), as amended (the
"Patriot Act").

(b)        Neither any Loan Party nor any of its Subsidiaries or joint ventures,
nor any of their respective directors, officers or employees nor, to the best of
each Loan Party's knowledge, any person acting on or for their behalf:

(i)         is a Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;

(ii)        is a Person or entity owned or controlled by, or acting for or on
behalf of, any Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

(iii)       is a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law or
Sanctions;

(iv)       is a Person or entity that commits, threatens or conspires to commit
or supports "terrorism" as defined in the Executive Order;

(v)        is a Restricted Party; or





111

--------------------------------------------------------------------------------

 



(vi)        has received notice of or is aware of any claim, action, suit,
proceeding or investigation against it with respect to Sanctions by any
Sanctions Authority.

(c)        No Loan Party knowingly (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in clause (b)(ii) above, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to avoid, any of the prohibitions set forth
in any Anti-Terrorism Law or Sanctions.

(d)        Neither any Loan Party, nor any of its Subsidiaries, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC's List
of Specifically Designated nationals, HMT's Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

(e)        The Loan Parties and their Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation and
applicable anti-corruption laws in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

5.25      EEA Financial Institution. 

No Loan Party is an EEA Financial Institution.

ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections 6.01,  6.02, and 6.03) cause each
Subsidiary to:

6.01      Financial Statements.     

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a)        as soon as available, but in any event 90 days after the end of each
fiscal year of MLP (or, if earlier, fifteen (15) days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC)), a copy of the MLP's Form 10-K, which report shall include the MLP's
complete combined financial statements together with all notes thereto, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report





112

--------------------------------------------------------------------------------

 



and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any "going
concern" or like qualification or exception or any qualification or exception as
to the scope of such audit.  These financial statements shall contain a combined
balance sheet of MLP and its Subsidiaries as at the end of such fiscal year, and
the related combined statements of income or operations, shareholders' or
members' equity and cash flows for such fiscal year, setting forth, in the case
of the income statement and cash flows, in comparative form the figures for the
previous fiscal year and, in the case of the balance sheet, in comparative form
for the most recent year end;

(b)        as soon as available, but in any event (i) 45 days after the end of
each of the first three fiscal quarters of each fiscal year of MLP (or, if
earlier, five (5) days after the date (if required) to be filed with the SEC
(without giving effect to any extension permitted by the SEC)), a copy of the
MLP's Form 10-Q, which report shall include MLP's unaudited combined balance
sheet of MLP and its Subsidiaries as at the end of such fiscal quarter, and the
related combined statements of income or operations, shareholders' equity and
cash flows for such fiscal quarter and for the portion of MLP's fiscal year then
ended, and (ii) 45 days after the end of the fourth fiscal quarter of each
fiscal year of MLP, a combined balance sheet of MLP and its Subsidiaries as at
the end of such fiscal quarter, and the related combined statements of income or
operations, shareholders' equity and cash flows for such fiscal quarter and for
the portion of MLP's fiscal year then ended, each such report referred to in (i)
and (ii) above to be calculated on a FIFO basis and setting forth, in the case
of the income statement, in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year, in the case of the cash flow
statement, the year-to-date figures in comparative form for the figures for the
same period of the prior fiscal year, and, in the case of the balance sheet, in
comparative form for the most recent year end, all in reasonable detail,
certified by a Responsible Officer of the Loan Parties as fairly presenting the
financial condition, results of operations, shareholders' equity and cash flows
of MLP and each of its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; and

(c)        concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and 6.01(b), (i) a management prepared copy of such
financial statements which excludes therefrom each Non-Wholly Owned JV as a
Person to be combined with the other Loan Parties and setting forth a
reconciliation of such statements to the financial statements delivered pursuant
to Sections 6.01(a) and 6.01(b); and (ii) a management prepared reconciliation
of the income statements delivered pursuant to Sections 6.01(a) and 6.01(b)
showing the difference in the financial statements prepared in accordance with
GAAP to the treatment of the Project Oak Unitary Lease, the Project Monument
Unitary Lease and any Future Failed Accounting Lease under this Agreement as
operating leases.

As to any information contained in materials furnished pursuant to Section
6.02(d), the Loan Parties shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Loan Parties to furnish the information and
materials described in clauses (a) and (b) above at the times specified
therein.  In addition, notwithstanding anything to the contrary contained in
this Section 6.01 or Section 6.02(a) or 6.02(f), if the date for delivery of any
statement required by Section 6.01 or Section





113

--------------------------------------------------------------------------------

 



6.02(a) or 6.02(f) shall be due on a day other than a Business Day, delivery of
such statements shall be made on the next following Business Day.

6.02     Certificates; Other Information.    

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a)        concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and 6.01(b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Loan Parties (which Compliance
Certificate shall include a report of gross margins and volumes by product for
the fiscal quarter to which it relates, together with any changes in such
amounts from the previous fiscal quarter);

(b)        promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Loan Parties by independent accountants in connection with the
accounts or books of each Loan Party or any Subsidiary, or any audit of any of
them;

(c)        promptly after the same are available, copies of each annual report,
proxy or financial statement or other material report or communication sent to
the equity holders of MLP or GP, and copies of all annual, regular, periodic and
special reports and registration statements which MLP or GP may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(d)        promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.1 or any other clause of this Section 6.02;

(e)        promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

(f)        no later than seven (7) Business Days after the last Business Day of
each month (or at such earlier time as the Administrative Agent may reasonably
request), a complete and accurate Borrowing Base Report as of the close of
business on the last Business Day of such month (or other date so requested by
the Administrative Agent), in each case including a marked-to-market inventory
report and a summary report setting forth in appropriate detail the Borrowers'
computations of its Open Position as of the date of each Borrowing Base Report
by both product and market; provided, however, (i) at any time that the lesser
of (1) the WC Commitment minus the sum of the outstanding WC Loans and WC L/C
Obligations and (2) Excess Availability is equal to or less than $75,000,000,
then, in addition to the monthly Borrowing Base Reports referred to above, no
later than seven (7) Business Days after the 15th day of each calendar month





114

--------------------------------------------------------------------------------

 



(or if such day is not a Business Day, the next subsequent Business Day), or
such earlier time as the Administrative Agent may request, a complete and
accurate Borrowing Base Report setting forth the Borrowing Base as at the close
of business on the 15th day of such month (or other date so requested by the
Administrative Agent), and (ii) for purposes of determining the available amount
of WC Loans the Borrowers are permitted to borrow and Letters of Credit which
are subject to the Borrowing Base the Borrowers are permitted to request
pursuant to the Agreement, the Borrowers shall be permitted at any time to
deliver to the Administrative Agent and the Lenders a more recent Borrowing Base
Report than is required to be delivered as described above, such Borrowing Base
Report setting forth the Borrowing Base as at the close of business of the
Business Day such Borrowing Base Report is dated, which Borrowing Base Report
shall include a marked-to-market inventory report and a summary report setting
forth in appropriate detail the Borrowers' computations of its Open Position as
of the date of each Borrowing Base Report by both product and market;

(g)        as soon as practicable, but in any event within thirty (30) days
after the first day of each fiscal year of the Loan Parties (other than the GP),
the annual budget and operating projections for such fiscal year, including
without limitation gross margins and volumes by product;

(h)        as soon as practicable after adoption and/or implementation thereof,
any updates to the Loan Parties' risk policy;

(i)        promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party  or any Subsidiary, or
compliance with the terms of the Loan Documents (including, without limitation,
additional information with respect to the components included in the Borrowing
Base as evidenced by a Borrowing Base Report), as the Administrative Agent or
any Lender may from time to time reasonably request;

(j)        immediately upon selling any Accounts Receivable to an AR Buyer under
any Receivables Sales Agreement, written notice to the Administrative Agent
setting forth (a) a listing of the Accounts Receivable (such listing to be in
reasonable detail) sold, together with detail as to the amount of cash proceeds
to be received by the selling Loan Party for each Account Receivable sold and
the discount rate (if any) applicable to such sale; (b) the identity of the Loan
Party and the AR Buyer; (c) as of the date of such sale, the Open Receivables
Amount (which shall include the Accounts Receivable that is the subject of such
notice); (d) any change to the Borrowing Base (and Borrowing Base Report) as a
result of such sale from the Borrowing Base Report most recently delivered; and
(e) a certification that such sale is a Permitted Receivable Sale made pursuant
to Section 7.05(h) hereof;

(k)        immediately upon a Loan Party having to repurchase any Accounts
Receivable sold in connection with any Receivables Sales Agreement or otherwise
having to refund all or any portion of the proceeds received by such Loan Party
in connection with any Receivables Sales Agreement, written notice to the
Administrative Agent setting forth (a) a listing of the Accounts Receivable to
be repurchased and/or the amount of the portion of the proceeds received in
connection with a Receivables Sales Agreement to be refunded to the AR Buyer;
(b) the reason for such repurchase and/or refund; and (c) any change to the
Borrowing Base (and Borrowing Base Report) as a result of such repurchase and/or
refund from the Borrowing Base Report most recently delivered; and





115

--------------------------------------------------------------------------------

 



(l)        immediately upon terminating any Receivables Sales Agreement, written
notice to the Administrative Agent that such Receivables Sales Agreement has
been terminated together with information as to whether any Open Receivables
Amounts remain under such Receivables Sales Agreement.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the applicable Loan
Party posts such documents, or provides a link thereto on such Loan Party's
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the applicable Loan Party's behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Loan
Parties shall deliver paper copies of such documents to the Administrative Agent
or any Lender upon its request to the Loan Parties to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Loan Parties shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Loan Parties with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, "Borrower Materials") by posting the Borrower Materials on
DebtDomin, IntraLinks, Syndtrak or another similar electronic system (the
"Platform") and (b) certain of the Lenders (each, a "Public Lender") may have
personnel who do not wish to receive material non-public information with
respect to each Loan Party or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons' securities.  Each Loan
Party hereby agrees that so long as such Loan Party is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities (w)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked "PUBLIC" which, at a minimum, shall mean that
the word "PUBLIC" shall appear prominently on the first page thereof; (x) by
marking Borrower Materials "PUBLIC", each Loan Party shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to such Loan Party or its securities for
purposes of United States Federal and state securities laws (provided,  however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
"PUBLIC" are permitted to be made available through a portion of the Platform
designated "Public Side Information;" and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
"PUBLIC" as being suitable only for posting on a portion of the Platform not





116

--------------------------------------------------------------------------------

 



designated "Public Side Information."  Notwithstanding the foregoing, no Loan
Party shall be under an obligation to mark any Borrower Materials "PUBLIC

6.03      Notices.    Promptly notify the Administrative Agent and each Lender:

(a)        of the occurrence of any Default;

(b)        of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary, including
pursuant to any applicable Environmental Laws;

(c)        of the occurrence of any ERISA Event;

(d)       (i) of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary, including any
determination by any Loan Party referred to in Section 2.09(b); and (ii) of a
Loan Party's election to treat a lease as a Future Failed Accounting Lease for
purposes of this Agreement;

(e)        of (i) any material violation of any Environmental Law that such Loan
Party reports in writing or is reportable by such Loan Party in writing (or for
which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency and (ii) upon becoming aware
thereof, of any material inquiry, proceeding, investigation or any other action
pertaining to any Environmental Law, including a notice from any agency of
potential environmental liability, or any federal, state or local environmental
agency or board, that has the potential to have a Material Adverse Effect;

(f)        of any material setoff, claims (including, with respect to the Real
Estate or Previously Owned Real Estate, environmental claims), withholdings or
other defenses to which any of the Collateral, or the Administrative Agent's
rights with respect to the Collateral, are subject; and

(g)        prior to the commencement of building or otherwise erecting any
building or other structure on any owned real property of any Loan Party which
is the subject of a Limited Mortgage, notice of such Loan Party's intention to
build or otherwise erect such building together with details as to what is being
proposed with respect thereto.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein and stating what action the Loan Parties
have  taken and propose to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.





117

--------------------------------------------------------------------------------

 



6.04      Payment of Obligations.    

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by any Loan Party
or such Subsidiary or the nonpayment of which would not give rise to a Lien on
any property or assets of any Loan Party or any Subsidiary thereof and could not
reasonably be expected to have a Material Adverse Effect; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05      Preservation of Existence, Etc.    

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

6.06      Maintenance of Properties.    

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

6.07      Maintenance of Insurance. 

 Maintain with financially sound and reputable insurance companies (which
insurance companies may be captive insurance companies so long as the terms of
such insurance are reasonably acceptable to the Required Lenders), insurance
with respect to its properties and business (including, without limitation, any
business interruption insurance existing on the Closing Date) against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and providing for not
less than 30 days' prior notice to the Administrative Agent of termination,
lapse or cancellation of such insurance.

6.08      Compliance with Laws; Governing Documents.    

Comply (a) with the provisions of its Organizational Documents; (b) in all
material respects with all agreements and instruments to which it or any of its
properties may be bound





118

--------------------------------------------------------------------------------

 



and (c) in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09       Books and Records. 

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the Loan
Parties and each Subsidiary, as the case may be, and at all times engage Ernst &
Young or other independent certified public accounts satisfactory to the
Administrative Agent as the independent certified public accountants of the Loan
Parties and not permit more than thirty (30) days to elapse between the
cessation of such firm's (or any successor firm's) engagement as the independent
certified public accountants of the Loan Parties and the appointment in such
capacity of a successor firm as shall be satisfactory to the Administrative
Agent; (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over each Loan Party or such Subsidiary, as the case may be; and
(c) maintain copies of inventory valuation reports used in determining any
Marked-to-Market Basis calculations.

6.10      Inspection Rights.    

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Loan
Parties and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided,  however, that when an Event of Default exists the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Loan Parties at
any time during normal business hours and without advance notice.  In addition,
the Loan Parties shall permit (a) the Administrative Agent or any of its
employees or agents to conduct commercial finance examinations once per year (or
more frequently if a Default or Event of Default has occurred and is
continuing); and (b) at the request of the Administrative Agent, the
Administrative Agent or any of its employees or agents to conduct a risk
examination, in each case all at the Loan Parties' expense.

6.11      Use of Proceeds.    

Use the proceeds of (a) WC Loans solely for working capital purposes (including
posting margin and the financing of Capital Expenditures other than Acquisition
Capital Expenditures) and not in contravention of any Law or of any Loan
Document, provided that the proceeds of WC Loans shall not be used to finance
any Permitted Equity Purchase or to repay any Indebtedness permitted to be
repaid pursuant to Section 7.15 hereof; and (b) the Revolver Loans to fund
Permitted Acquisitions, to fund the Investments by the applicable Borrowers in
joint ventures to the extent such Investments are permitted by Section 7.02(k),
to finance Capital Expenditures, to finance any Permitted Equity Purchase, to
repay any Indebtedness permitted to





119

--------------------------------------------------------------------------------

 



be repaid pursuant to Section 7.15 hereof and for general corporate purposes
(which, for the avoidance of doubt, can include working capital needs and the
payment of Permitted Distributions and posting margin) and not in contravention
of any Law or of any Loan Document.  The Borrowers will request WC Letters of
Credit solely to support Petroleum Product purchases and to secure bonding and
performance obligations and will request Revolver Letters of Credit solely for
purposes described in clause (b) above with respect to Revolver Loans.

6.12      Bank Accounts. 

Continue to maintain their lock box accounts with the Administrative Agent or
another Lender (the "Lock Box Accounts") as well as an Operating Account with
the Administrative Agent, and shall direct the Administrative Agent or any other
Lender which has a Lock Box Account, pursuant to an agreement in form and
substance satisfactory to the Administrative Agent, to cause all funds held by
the Administrative Agent or such Lender, as the case may be, in the Lock Box
Accounts to be transferred automatically and on a daily basis to the Operating
Account.  In addition, each Loan Party's deposit accounts (other than payroll
accounts) and securities accounts shall be subject to the Administrative Agent's
first priority perfected security interest therein, other than (a) deposit
accounts so long as the aggregate amount of all deposits in all deposit accounts
(other than payroll accounts) which are not subject to a control agreement in
favor of the Administrative Agent does not exceed $500,000 at any time; and (b)
a deposit account established by a Loan Party after the date hereof in
connection with a Receivables Sales Agreement entered into in compliance with
Section 7.05(h) hereof for the sole purposes of collecting proceeds from
Accounts Receivable sold to an AR Buyer under such Receivables Sales Agreement,
provided if any such proceeds being deposited into such account remain subject
to a Lien in favor of the Administrative Agent, the rights of the Loan Parties
and the Administrative Agent to the portion of such proceeds subject to the
Administrative Agent's Lien shall be subject to the Receivables Intercreditor
Agreement..

6.13      Additional Borrowers or Subsidiary Guarantors.    

(a)        Notify the Administrative Agent at the time that any Person becomes a
Subsidiary, and, promptly thereafter (and in any event within thirty (30) days),
cause (i) such Person, if such Person is a Domestic Subsidiary or a Foreign
Subsidiary which would not suffer any adverse tax consequence as a result
thereof, to become a Borrower or Guarantor (with a Foreign Subsidiary being
required to be a Guarantor hereunder and being subject to the Administrative
Agent's consent) hereunder by executing and delivering to the Administrative
Agent a joinder to this Agreement and the other Loan Documents (including,
without limitation, the Security Documents) or such other document as the
Administrative Agent shall deem appropriate for such purpose (including, without
limitation, any document necessary to grant to the Administrative Agent, for the
benefit of the Secured Parties, a first priority perfected security interest in
such Domestic Subsidiary's assets), (ii) such Person, if such Person is a
Domestic Subsidiary or a Foreign Subsidiary which would not suffer any adverse
tax consequence as a result thereof, to deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent; (iii)





120

--------------------------------------------------------------------------------

 



Schedule 5.13 hereto to be updated to give effect to any changes resulting from
the formation or acquisition of such new Subsidiary.

(b)        Except as expressly provided for otherwise herein, each Loan Party
has granted to the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, a lien on substantially all of such Loan
Party's assets as set forth in the Security Documents.  In furtherance of the
foregoing, in connection with property that becomes property owned by a Loan
Party after the Closing Date for which a Lien on such property is required by
the terms of the Security Documents, or if any Loan Party acquires any fee or
leasehold interest in any Real Estate after the Closing Date, other than (i) a
SFHA Property for which the Administrative Agent has elected not to require a
Mortgage with respect to such property, (ii) any leasehold interests in any
property acquired in any Permitted Acquisition or otherwise permitted pursuant
to Section 7.06 hereof for which the Loan Parties have used commercially
reasonable efforts to obtain but for which the owner of such property will not
consent to such leasehold mortgage (in which case such leasehold mortgage will
not be required) and (iii) the leasehold interests of those sites located in New
York, Maryland or another jurisdiction subject to a mortgage recording tax and,
in all cases with respect to this clause (iii) acquired pursuant to, and which
are the subject of, the Unitary Lease, the Project Monument Unitary Lease and
the Project Oak Unitary Lease, the applicable Loan Party shall deliver (A) such
documentation as the Administrative Agent may reasonably deem necessary or
desirable in order to create and perfect and obtain the full benefits of such
Lien, including mortgages, deeds of trust, security agreements, UCC-1 financing
statements, surveys, real estate title insurance policies, certified resolutions
and other organizational and authorizing documents of the grantor of liens,
favorable opinions of the general counsel of the applicable Loan Party (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above and the perfection of the
Administrative Agent’s Liens thereunder) and other items of the types required
to be delivered pursuant to Section 4.01, all in form, content and scope
reasonably satisfactory to the Administrative Agent (and with respect to any
SFHA Property for which the Administrative Agent is requiring a Limited
Mortgage, the description of the property contained therein which is subject to
such Limited Mortgage shall be satisfactory to the Administrative Agent in its
sole and absolute discretion), and (B) such other documentation as the Required
Lenders may reasonably deem necessary or desirable in order to create and
perfect and obtain the full benefits of such Lien.  Notwithstanding anything to
the contrary contained herein, (1) to the extent the Administrative Agent at any
time requests the applicable Loan Party provide a Mortgage with respect to any
SFHA Property for which a Mortgage does not exist or an amendment to a Limited
Mortgage which adds some or all of the assets originally excluded from such
Limited Mortgage, such Loan Party shall take all such action as is necessary so
that the Administrative Agent and the Lenders are in compliance with the Flood
Disaster Protection Act and/or the rules and regulations promulgated in
connection therewith (the "Flood Laws") and shall immediately after all flood
due diligence and compliance documentation required by the Administrative Agent
in order to comply with Flood Laws has been delivered to the Administrative
Agent, execute and deliver to the Administrative Agent a Mortgage on such
property or an amendment to such Limited Mortgage, as the case may be, and (2)
to the extent any Loan Party acquires a leasehold interest in any Real Estate
that a Loan Party would otherwise be required to provide a leasehold mortgage
with respect thereto pursuant to the provisions of this Section 6.13 (each, a
"Subject Leasehold Interest"), the applicable Loan Party shall not be required
to provide such a leasehold mortgage and related documentation with respect to
such Subject Leasehold Interest so long as





121

--------------------------------------------------------------------------------

 



(a) at the time of acquiring such Subject Leasehold Interest (or, for any such
Subject Leasehold Interest acquired prior to December 18, 2015, on December 18,
2015) the Loan Parties have provided to the Administrative Agent written notice
of their intention to not provide such a leasehold mortgage and related
documentation on the Subject Leasehold Interest, together with the Loan Parties'
determination of the Leasehold Interest EBITDA with respect to such Subject
Leasehold Interest (and which Leasehold Interest EBITDA determination shall be
acceptable to the Administrative Agent in its reasonable judgment); and (b) the
aggregate Leasehold Interest EBITDA on all Subject Leasehold Interests which are
not subject to a leasehold mortgage does not exceed, in the aggregate,
$25,000,000 at any time.  The Loan Parties shall at any time be permitted to
provide the Administrative Agent with a leasehold mortgage and the other
documents required in connection therewith on any Subject Leasehold Interest so
as to maintain its compliance with clause (b) of the immediately preceding
sentence.

6.14      Senior Debt Status.    

The Obligations of the Loan Parties under this Agreement and each of the other
Loan Documents ranks and shall continue to rank at least (a) senior in priority
of payment to all Subordinated Debt of such Loan Party and (b) pari passu in
right of payment to the Senior Unsecured Notes of such Loan Party and, in the
case of the Subordinated Debt is designated as "Senior Debt" (or the analogous
term used in any document evidencing any such Subordinated Debt ) under all
instruments and documents, now or in the future, relating to all Subordinated
Debt.

6.15      Post-Closing Requirements. 

Within sixty (60) days of the Closing Date or such later date as may be approved
by the Administrative Agent, execute and deliver to the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, (a) control
agreements with respect to any deposit account (other than a payroll account)
maintained with any Lender (other than the Administrative Agent) and (b) any
title insurance policies with respect to the Mortgages and Mortgaged Properties
as the Administrative Agent may require. 

6.16      Approvals and Authorizations.    

Maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Foreign Obligor is organized and existing, and all
approvals and consents of each other Person in such jurisdiction, in each case
that are required in order for the Foreign Obligor and any Loan Party to comply
with its obligations under the Loan Documents.

6.17      Anti-Terrorism Compliance.    

Each Loan Party will, and will cause its Subsidiaries to (a) at all times comply
with the representations and warranties contained in Section 5.24 and at all
times comply with all Anti-Terrorism Laws; (b) maintain in effect and enforce
policies and procedures designed to ensure compliance by such Loan Party, any
Person that is an Affiliate of such Loan Party, including its Subsidiaries, and,
to the extent commercially reasonable, its agents, with Anti-Terrorism Laws





122

--------------------------------------------------------------------------------

 



and applicable Sanctions and (c) ensure at all times the truth and accuracy of
the representations and warranties, and adherence to, the covenants set forth in
this Agreement.

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01     Liens.    

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a)        Liens pursuant to any Loan Document (for the avoidance of doubt, the
parties hereto hereby acknowledge that no Loan Party shall be permitted to grant
any Lien directly to a Hedge Bank to secure any obligations under any Secured
Hedge Agreement or to any Cash Management Bank to secure any obligations under
any Secured Cash Management Agreement);

(b)        Liens existing on the date hereof and listed on Schedule 7.01, the
Permitted Lis Pendens Liens, and, in each case, any renewals or extensions
thereof, provided that, in each case, (i) the property covered thereby is not
changed, (ii) the amount secured or benefited thereby is not increased except as
contemplated by Section 7.03(c), (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.03(c);

(c)        Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d)        carriers', warehousemen's, mechanics', materialmen's, repairmen's or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e)        pledges or deposits in the ordinary course of business in connection
with workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)        deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g)        easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case





123

--------------------------------------------------------------------------------

 



materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(h)       Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);

(i)        Liens securing Indebtedness permitted under Section 7.03(f);
 provided that (i) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition;

(j)        Liens (x) on the Mortgaged Property as and to the extent permitted by
the Mortgages applicable thereto; and (y) in favor of the Unitary Lease Lessor,
Getty or the lessor on any Subsequent Unitary Leases, in each case on the
underground storage tanks on the sites leased by the applicable Borrowers under
the Unitary Lease, the Project Oak Unitary Lease, the Project Monument Unitary
Lease or any Subsequent Unitary Lease, as the case may be, to secure such
Borrower's obligations under the Unitary Lease, the Project Oak Unitary Lease,
the Project Monument Unitary Lease or any Subsequent Unitary Lease, as the case
may be;

(k)       Liens granted to (i) a Subject Utility on the Subject Natural Gas
Receivables (and no other assets of a Loan Party) solely in connection with a
Natural Gas Transaction; and (ii) an AR Buyer on the Subject AR Receivables (and
no other assets of a Loan Party) solely in connection with an AR Sales
Transaction;

(l)        Liens incurred in the ordinary course of business in favor of
commodities brokers on sums on deposit with such broker (but only those amounts
actually on deposit with such broker) to cover for trading losses/debit
balances, broker fees and ordinary course expenses owed to such broker by the
applicable Loan Party;

(m)      Liens securing Indebtedness of any Loan Party permitted by Section
7.03(g),  provided, that (i) such Liens do not at any time encumber any property
other than the inventory, forward contracts and receivables related to the Cash
and Carry Transactions financed by such Indebtedness, and (ii) any asset
securing such Indebtedness is not in any way commingled or otherwise stored
together with any other asset of any Loan Party; and

(n)        Liens securing Indebtedness permitted under Section 7.03(h);
 provided that (i) such Liens do not at any time encumber any property which is
or which could at any time be included or includable in the Borrowing Base, any
asset located on any property subject to a Mortgage, Limited Mortgage or any
other owned real estate which could be required to be subject to a Mortgage, or
any proceeds of any of the foregoing, and (ii) any asset securing such
Indebtedness is not in any way commingled or otherwise stored together with any
other asset of any Loan Party.

In addition, no Loan Party will (a) enter into or permit to exist any
arrangement or agreement (excluding the Agreement, the other Loan Documents and
any document or agreement relating to the Senior Unsecured Notes or the
Subordinated Debt (the "High Yield Documents") so long as such prohibitions in
the High Yield Documents are similar to those prohibitions found in similar
transactions) which directly prohibits such Loan Party from





124

--------------------------------------------------------------------------------

 



creating, assuming or incurring any Lien upon its properties, revenues or assets
whether now owned or hereafter acquired or (b) enter into any agreement,
contract or arrangement (excluding the Agreement, the other Loan Documents and
the High Yield Documents so long as such restrictions in the High Yield
Documents are similar to those restrictions found in similar transactions)
restricting the ability of any Subsidiary of a Loan Party to pay or make
dividends or distributions in cash or kind to such Loan Party, to make loans,
advances or other payments of whatsoever nature to such Loan Party, or to make
transfers or distributions of all or any part of its assets to such Loan Party,
in each case other than (i) restrictions on specific assets which assets are the
subject of purchase money security interests to the extent permitted by Section
7.03(f), and (ii) customary anti-assignment provisions contained in leases and
licensing agreements entered into by a Loan Party or such Subsidiary in the
ordinary course of business.

7.02     Investments.    

Make any Investments, except:

(a)        Investments held by a Loan Party or such Subsidiary in the form of
marketable direct or guaranteed obligations of the United States of America that
mature within one (1) year from the date of purchase by such Loan Party or
Subsidiary;

(b)        Investments held by a Loan Party or such Subsidiary in the form of
demand deposits, certificates of deposit, bankers acceptances and time deposits
of any Lender or any other United States bank having total assets in excess of
$1,000,000,000 Dollars;

(c)        Investments held by a Loan Party or such Subsidiary in the form of
securities commonly known as "commercial paper" issued by (i) any Lender or any
corporation controlling any Lender; (ii) any other corporation which is
organized and existing under the laws of the United States of America or any
state thereof, if at the time of purchase, such commercial paper has been rated
and the ratings therefore are not less than "P-2" if rated by Moody's and not
less than "A-2" if rated by S&P;

(d)        Investments held by a Loan Party or such Subsidiary in the form of
repurchase agreements secured by any one or more of the foregoing;

(e)        advances to officers, directors and employees of a Loan Party to the
extent permitted by Section 7.14 hereof;

(f)        Investments of one Loan Party into another Loan Party, so long as
each such Person remains a Loan Party hereunder;

(g)        Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

(h)        Investments existing on the date hereof and set forth on Schedule
7.02 hereto, and Guarantees permitted by Section 7.03(d);





125

--------------------------------------------------------------------------------

 



(i)        Investments of a Loan Party in the form of short-term Investments in
tax-exempt money market funds acceptable to the Administrative Agent;

(j)        Investments consisting of a Permitted Acquisition, which, for the
avoidance of doubt, includes Investments consisting of a Guarantee by a Loan
Party of the obligations of another Loan Party to a seller of assets or stock of
another Person under any purchase agreement or similar agreement entered into in
connection with, or in contemplation of, a Permitted Acquisition, so long as the
Loan Party which is the primary obligor thereunder is permitted to enter into
such agreement;

(k)       Investments by a Loan Party in a joint venture entity provided that
the aggregate amount of all such Investments does not exceed the sum of (x)
$100,000,000 plus (y) the aggregate amount of any cash return received by a Loan
Party on any Investment in a joint venture entity;

(l)        Investments by a Loan Party in (i) sites leased or subleased, as the
case may be, by a Loan Party under the Unitary Lease, the proceeds of which will
be used to make improvements on such sites; (ii) Persons who operate service
stations and/or convenience stores on sites which are neither owned nor leased
by a Loan Party, the proceeds of which are expected to be used by such Persons
to make improvements at such locations and in connection with supply contracts
entered into or to be entered into between a Loan Party and such Person; and
(iii) Persons with which distributor and/or subdistributor arrangements are in
place or expect to be in place, so long as the aggregate amount of all such
Investments made under this Section 7.02(l)(iii) does not exceed
$75,000,000.  Notwithstanding anything to the contrary contained in this Section
7.02(l)(ii), any Investment made by a Loan Party in connection with the
settlement of the litigation involving the Permitted Lis Pendens Liens shall not
be included in determining the aggregate amount of Investments a Loan Party may
make in Persons who operate service stations on sites which are neither owned
nor leased by a Loan Party;

(m)       Investments by a Loan Party consisting of an obligation owing to a
Loan Party by a purchaser of assets from such Loan Party in a Disposition
permitted hereunder, provided the aggregate amount of all such Investments does
not exceed $50,000,000;

(n)        to the extent permitted by Section 7.14, Investments consisting of
payroll, travel and other loans or advances to, or Guarantees issued to support
the obligations of, current or former officers, directors, and employees of the
GP, the MLP or any Subsidiary, in each case in the ordinary course of business
in an aggregate principal amount not to exceed $5,000,000 at any one time
outstanding;

(o)        Investments not otherwise expressly permitted hereunder in an
aggregate amount not to exceed $25,000,000; and

(p)        without duplication of any Permitted Equity Purchase contemplated by
Section 7.07, Investments consisting of a Permitted Equity Purchase.

7.03     Indebtedness.    

Create, incur, assume or suffer to exist any Indebtedness, except:





126

--------------------------------------------------------------------------------

 



(a)        Indebtedness under the Loan Documents;

(b)        Indebtedness of a Loan Party in respect of (1) the Senior Unsecured
Notes or the Subordinated Debt, and any guarantee obligations of a Loan Party in
respect thereof, provided (i) all of the conditions set forth in the definition
of "Senior Unsecured Notes" or "Subordinated Debt", as applicable, have been
satisfied at the time of issuance; and (ii) no Default of Event of Default has
occurred and is continuing at the time of issuance of such Senior Unsecured
Notes or Subordinated Debt, as the case may be, or would exist as a result of
such issuance, including, without limitation, with the financial covenants
contained herein after giving effect on a pro forma basis to the incurrence of
such Indebtedness, and (2) any Indebtedness incurred to refinance, renew, extend
or replace such Senior Unsecured Notes or Subordinated Debt, as the case may be,
in whole or in part provided that, with respect to any such refinancing,
renewal, extension or replacement, (a) the weighted average life to maturity of
any such Indebtedness shall not be less than the weighted average life to
maturity of then outstanding Credit Agreement Obligations if any, or the Senior
Unsecured Notes or Subordinated Debt, as the case may be, as in effect on the
date of issuance thereof; (b) the maturity of such Indebtedness shall be no less
than six months after the Maturity Date; (c) the aggregate principal amount of
such Indebtedness shall not exceed the aggregate principal amount of
Indebtedness being so refinanced, renewed, extended or replaced (plus all
accrued and unpaid interest thereon and all applicable fees, expenses and
prepayment premiums directly related thereto; (d) such Indebtedness remains
unsecured; and (e) such Indebtedness meets all of the other criteria set forth
in the definition of Senior Unsecured Notes or Subordinated Debt, as applicable;

(c)        Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

(d)        Indebtedness of one Loan Party owing to another Loan Party, so long
as both Persons are Loan Parties hereunder, and, in addition, Guarantees of a
Loan Party in respect of Indebtedness otherwise permitted hereunder of another
Loan Party;

(e)        obligations (contingent or otherwise) of the Borrowers or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a "market view;" and (ii)
such Swap Contract does not





127

--------------------------------------------------------------------------------

 



contain any provision permanently exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(f)        Indebtedness in respect of capital leases (which, for the avoidance
of doubt, do not include any sale-leaseback transactions otherwise permitted
pursuant to Section 7.05(h) hereof), Synthetic Lease Obligations and purchase
money obligations for fixed or capital assets within the limitations set forth
in Section 7.01(i); provided,  however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $150,000,000;

(g)        Indebtedness under one or more Contango Facilities in an amount
outstanding at any time not to exceed $75,000,000 in the aggregate; and

(h)        Indebtedness (whether secured or unsecured) not otherwise provided
for herein in an aggregate principal amount not to exceed $25,000,000 at any
time.  

7.04      Fundamental Changes.    

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a)        any Subsidiary or any Borrower may merge with (i) a Borrower,
provided that such Borrower shall be the continuing or surviving Person, or (ii)
any one or more other Subsidiaries, provided that when any Guarantor is merging
with another Subsidiary, the Guarantor shall be the continuing or surviving
Person; and

(b)        any Subsidiary or any Borrower may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to a Borrower or any
Subsidiary which is not a Borrower may also Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to another Subsidiary
which is a Guarantor.

7.05      Dispositions.    

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a)        Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)        Dispositions of inventory in the ordinary course of business;

(c)        Dispositions of equipment or real property (other than in connection
with any sale-leaseback transactions permitted pursuant to Section 7.05(h)
hereof) to the extent that (i) such property is exchanged for credit against the
purchase price of replacement property used or to be used in any Global Line of
Business, or (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of property used in any Global Line of Business;

(d)        Dispositions of any asset not otherwise provided for in clause (c)
above to the extent that (i) such asset is sold for not less than fair market
value; (ii) not less than seventy five





128

--------------------------------------------------------------------------------

 



percent (75%) of the sales price for such asset is paid to the selling Loan
Party in cash unless the sales price is less than $5,000,000 and a portion of
such sales price is being paid in the form of a seller note which is permitted
pursuant to Section 7.02(m) hereof; (iii) both before and after giving effect to
any such Disposition, the Loan Parties are in compliance on a pro forma basis
with all of the financial covenants hereunder; (iv) no Default or Event of
Default has occurred and is continuing; (v) to the extent the proceeds received
in connection thereof are not, solely in the case of an Eligible Borrowing Base
Asset (as hereinafter defined), used to repay outstanding WC Loans or, as to any
asset, reinvested in a Loan Party's business or committed to being reinvested in
any Global Line of Business within 180 days after receipt thereof, then 181 days
after receipt of such proceeds the Borrowers shall repay any outstanding
Revolver Loans in the amount of such proceeds not so reinvested and, after the
repayment in full of the Revolver Loans, the WC Loans, and (vi) to the extent
any such asset sold is the type of assets which would be eligible to be included
in the Borrowing Base (an "Eligible Borrowing Base Asset"), immediately upon
giving effect to such sale, the Borrowers provide written notice to the
Administrative Agent setting forth (1) a listing of the Eligible Borrowing Base
Assets to be sold (such listing to be in reasonable detail), together with the
amount of cash proceeds to be received by the selling Loan Party for each such
asset sold; (2) any change to the Borrowing Base (and Borrowing Base Report) as
a result of such sale from the Borrowing Base Report most recently delivered;
and (3) a certification that such sale is a Disposition permitted pursuant to
this Section 7.05(d);

(e)        Dispositions of property by any Subsidiary or a Borrower to a
Borrower or Dispositions of property by any Subsidiary which is not a Borrower
to another Subsidiary which is a Guarantor;

(f)        Dispositions permitted by Section 7.04;

(g)        Dispositions by a Loan Party of Subject Natural Gas Receivables to a
Subject Utility solely in connection with a Natural Gas Transaction;

(h)        Dispositions consisting of arrangements whereby a Loan Party sells or
transfers any property owned by it in order then or thereafter to lease such
property or lease other property that a Loan Party intends to use for any Global
Line of Business, provided the aggregate value of all such property disposed of
in such manner shall not exceed $100,000,000 over the life of this Agreement;
and

(i)        Dispositions of Accounts Receivable to an AR Buyer to the extent that
(i) no Default or Event of Default has occurred and is continuing or would exist
after giving effect to any such Disposition; (ii) such Accounts Receivable are
sold for cash; (iii) the cash purchase price to be paid to the selling Loan
Party for each Account Receivable shall not be less than the amount of credit
such Loan Party would have been able to get for such Account Receivable had such
Account Receivable been included in the Borrowing Base (or, to the extent such
Account Receivable is not otherwise eligible to be included in the Borrowing
Base, then the cash purchase price to be paid shall not be less than 85% of the
face amount of such Account Receivable); (iv) such Account Receivable shall be
sold pursuant to a Receivables Sales Agreement, a copy of which has been
provided to the Administrative Agent and, to the extent required by the
Administrative Agent, the AR Sales Transaction shall be subject to an
Receivables Intercreditor Agreement (which, if required by the Administrative
Agent, shall be entered into prior to any sale being made); (v) the Loan Parties
have complied with the notice requirement set forth in





129

--------------------------------------------------------------------------------

 



Section 6.02 hereof; (vi) neither the AR Buyer nor the Administrative Agent has
delivered any notice of a termination event under the terms of the Receivables
Intercreditor Agreement; (vii) the aggregate amount of the Open Receivables
Amount (after giving effect to all sales) shall not exceed $75,000,000 at any
time; and (viii) the cash proceeds received from the applicable Loan Party in
connection with such sale shall be used to immediately repay any outstanding WC
Loans (such Dispositions made in compliance with the terms hereof being
hereinafter referred to as a "Permitted Receivable Sale");

provided,  however, that any Disposition pursuant to clauses (a) through (h)
shall be for not less than fair market value.

7.06     Acquisitions.    

Become a party to any merger or consolidation or agree to or effect any asset
acquisition or stock acquisition, except:

(a)        Acquisition of assets in the ordinary course of business, consistent
with past practices and to the extent considered an acquisition, Investments
permitted by Section 7.02 hereof;

(b)        Mergers and consolidations permitted by Section 7.04;

(c)        Acquisitions of the assets or stock of another Person  (a "Permitted
Acquisition"), so long as (i) no Default or Event of Default has occurred and is
continuing or would exist as a result thereof; (ii) the Person to be acquired
(or, in the case of an asset acquisition, the assets of such Person) are in the
same or a substantially similar line of business as a Loan Party; (iii) the Loan
Parties have provided the Administrative Agent with prior written notice of such
acquisition, which notice shall include a reasonably detailed description of
such Permitted Acquisition; (iv) the board of directors and (if required by
applicable law) the shareholders, or the equivalent thereof of each of the
applicable Loan Party or Subsidiary making such acquisition and of the Person to
be acquired has approved such merger, consolidation or acquisition; (v) in the
event of a stock or other similar equity acquisition the Person so acquired
shall become a wholly-owned Subsidiary of a Loan Party and shall comply with the
terms and conditions set forth in Section 6.13; and (vi) the business to be
acquired would not subject the Administrative Agent or any Lender to any
additional regulatory or third party approvals in connection with the exercise
of any of its rights and remedies under this Agreement or any other Loan
Document.

7.07      Restricted Payments.    

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, or, other than MLP, issue or sell
any Equity Interests, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

(a)        each Subsidiary may make Restricted Payments to a Borrower that owns
an Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;





130

--------------------------------------------------------------------------------

 



(b)        a Loan Party may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c)        the Borrowers shall be permitted to make Restricted Payments to the
MLP in an aggregate amount not to exceed Available Cash to enable the MLP to
make the Permitted Distribution, and the MLP shall be permitted to use the
proceeds thereof to make Restricted Payments to its Unitholders (as such term is
defined in the Partnership Agreement) and holders of the General Partner Units
(as such term is defined in the Partnership Agreement) and Incentive
Distribution Rights (as such term is defined in the Partnership Agreement) so
long as such Restricted Payments constitute Permitted Distributions;

(d)        to the extent any payments under the CFA would be considered a
Restricted Payment, payments by the MLP to the GP of amounts required to be paid
by the MLP to the GP pursuant to the terms of the CFA as then in effect,
provided the aggregate amount of payments (which shall include payments in cash
and Equity Interests) made by the MLP to the GP thereunder does not exceed
$20,000,000 in any fiscal year;

(e)        cash payments made by the MLP to any Original Investor (such payment
being the "Original Investor Payment") in consideration for the purchase by the
MLP of units in the MLP held by such Original Investor so long as (i) the MLP
has received, prior to the date of making such Restricted Payment, cash
consideration of an amount which is not less than the Original Investor Payment
from an unaffiliated Person from the sale by the MLP to such Person of units in
the MLP in the exact number of units as is being repurchased from such Original
Investor and (ii) the MLP has made such repurchase from such Original Investor,
and made such Original Investor Payment, promptly after the sale of its units to
such unaffiliated Person; and

(f)        without duplication of any Permitted Equity Purchase contemplated by
Section 7.02(p), Restricted Payments consisting of a Permitted Equity Purchase.

7.08      Change in Nature of Business.    

Engage in any material line of business substantially different from those lines
of business conducted by any Loan Party and its Subsidiaries on the date hereof
or any business substantially related or incidental thereto (including the
operation of an ethanol plant); provided, that nothing in this Section 7.08
shall prevent any Loan Party from discontinuing the operation of any of its
properties if such discontinuance is, in the judgment of such Loan Party,
desirable in the conduct of its or their business and that do not in the
aggregate materially adversely affect the properties, assets, financial
condition or business of the Loan Parties on a combined basis.

7.09      Transactions with Affiliates. 

Enter into any transaction of any kind with any Affiliate of a Loan Party,
whether or not in the ordinary course of business, other than (a) in connection
with the agreements set forth on Schedule 7.09 hereto; (b) transactions
expressly permitted under Sections 7.03, 7.07 and 7.14 hereof; or (c) on fair
and reasonable terms substantially as favorable to such Loan Party or such
Subsidiary as would be obtainable by such Loan Party or such Subsidiary at the
time in a comparable arm's length transaction with a Person other than an
Affiliate, provided, that, notwithstanding anything to the contrary contained
herein, the aggregate amount of payments





131

--------------------------------------------------------------------------------

 



(which shall include payments in cash and Equity Interests) permitted to be made
by the MLP to the GP pursuant to the CFA shall not exceed $20,000,000 in any
fiscal year.

7.10      Burdensome Agreements.    

Enter into any Contractual Obligation (excluding the Agreement, the other Loan
Documents and the High Yield Documents so long as such provisions in such High
Yield Documents are similar to those provisions found in similar transactions)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
any Loan Party or to otherwise transfer property to any Loan Party, (ii) of any
Subsidiary to Guarantee the Indebtedness of any Loan Party or (iii) of any Loan
Party or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided,  however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

7.11      Use of Proceeds.    

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.12      Compliance with Environmental Laws. 

Conduct any activity in any manner or permit to exist any activity or condition
that would result in any material violation not covered by insurance by any Loan
Party or for which any Loan Party is liable, of any Environmental Law.

7.13      Prohibited Commodity Transactions.    

Purchase or sell any commodities futures contracts, provided, that (a) the Loan
Parties may purchase and sell commodities futures contracts on the
IntercontinentalExchange or a national commodities exchanges for the sale or
purchase of Petroleum Product in connection with hedging transactions entered
into in the ordinary course of the business of any Loan Party and not for
speculative purposes and consistent with the then current risk policy of the
Loan Parties which has been delivered to the Administrative Agent that are (i)
economically appropriate and consistent with such Loan Party's business; (ii)
used to offset price risks incidental to such Loan Party's cash or spot
transactions in petroleum product; (iii) established and liquidated in
accordance with sound commercial practices; and (iv) such purchases and sales
are otherwise conducted in the manner disclosed in the MLP's most recent annual
report filed prior to the Closing Date, and (b) the Loan Parties may maintain an
aggregate Open Position (calculated by adding the Open Positions of the Loan
Parties for each type of petroleum product and each market and any separate Open
Positions determined pursuant to the last sentence of paragraph (y) of the
definition of "Open Position") of not more than 600,000 barrels of Petroleum
Product at any one time.





132

--------------------------------------------------------------------------------

 



7.14      Loans to Owners, Officers or Employees. 

Except as may be prohibited by law, make loans or advances to any of their
respective owners, officers or employees without the prior written consent of
the Administrative Agent and the Required Lenders, and in no event shall (a) the
aggregate principal amount of all such loans at any time outstanding exceed
$5,000,000 (excluding loans secured by the cash value of life insurance
policies) or (b) any such loan have a term longer than 1 ½ years; provided,
that, subject to the restrictions contained in clauses (a) and (b) above, the
Loan Parties may make loans to their respective directors and employees in
amounts not to exceed $500,000 for any individual loan without the prior written
consent of the Administrative Agent and the Required Lenders and, provided
further that notwithstanding the provisions of this Section 7.14, the Loan
Parties shall be permitted to make loans or advances to their respective
directors and employees in addition to those permitted by this Section 7.14 in
an aggregate amount not to exceed $250,000 and with an unlimited term, without
the prior written consent of the Administrative Agent and the Lenders.

7.15      Payment of Indebtedness.    

Make any prepayments in respect of any Indebtedness, other than (a) prepayments
of the Obligations pursuant to the terms of this Agreement, the other Loan
Documents or any Secured Hedge Agreement; (b) to the extent considered a
prepayment, any refinancing of Indebtedness permitted under Section 7.03 to the
extent the principal amount of such Indebtedness has not been reduced; (c) the
prepayment of that portion of the obligations owing under the Senior Unsecured
Notes or the Subordinated Debt, as the case may be, in an aggregate principal
amount of not more than 35% of the then outstanding principal amount of the
Senior Unsecured Notes and the Subordinated Debt so long as (i) no Default or
Event of Default has occurred and is continuing hereunder both immediately prior
to and after giving effect to any such prepayment; (ii) such obligations are
prepaid solely with the Net Cash Proceeds received from an issuance of the
Equity Interests of MLP (and such equity interests shall have no redemption or
repurchase rights prior to a date which is one (1) year after the Maturity Date
and shall not have the ability to convert into any form of Indebtedness); and
(iii) the Loan Parties have demonstrated to the satisfaction of the Agent pro
forma compliance with all of their financial covenants hereunder both before and
after giving effect to any such prepayment; and (d) the prepayment of that
portion of the obligations owing under the Senior Unsecured Notes or the
Subordinated Debt, as the case may be, in an aggregate principal amount of not
more than $100,000,000 so long as (i) no Default or Event of Default has
occurred and is continuing hereunder both immediately prior to and after giving
effect to any such prepayment; (ii) the Loan Parties have demonstrated to the
satisfaction of the Administrative Agent pro forma compliance with all of their
financial covenants hereunder both before and after giving effect to any such
prepayment; (iii) the Loan Parties have demonstrated to the satisfaction of the
Administrative Agent that both before and after giving effect to any such
prepayment, the Loan Parties would be in compliance on a pro forma basis with
each of the Adjusted Combined Senior Secured Leverage Ratio and Adjusted
Combined Total Leverage Ratio for such period in which such prepayment is
occurring; (iv) the Loan Parties have demonstrated to the satisfaction of the
Administrative Agent that the Borrowers have a Minimum Availability of not less
than $100,000,000 after giving effect to such prepayment; and (v) such
prepayment does not occur during any Acquisition Adjustment Period.





133

--------------------------------------------------------------------------------

 



7.16      Bank Accounts.    

Either (a) establish any bank account other than (i) those set forth in the
applicable Loan Party's Perfection Certificate without the Administrative
Agent's prior written consent (and, to the extent such consent is obtained, only
so long as the provisions of Section 6.12 have been satisfied) and (ii) other
deposit accounts established by a Loan Party after the date hereof in connection
with a Receivables Sales Agreement entered into in compliance with Section
7.05(h) hereof for the sole purposes of collecting proceeds from Accounts
Receivable sold to an AR Buyer under such Receivables Sales Agreement so long as
the provisions of Section 6.12 are complied with (to the extent applicable); (b)
violate directly or indirectly any Lock Box Agreement or any control agreement
in favor of the Administrative Agent for the benefit of the Administrative Agent
and the Lenders with respect to such account; (c) deposit into any of the
payroll accounts set forth in the applicable Loan Party's Perfection Certificate
any amounts in excess of amounts necessary to pay current payroll obligations
from such accounts; (d) at any time allow any amount in excess of $500,000 in
the aggregate to remain in any deposit accounts (other than payroll accounts)
which are not with the Administrative Agent or subject to a control agreement in
favor of the Administrative Agent; or (e) allow any collected funds (other than
nominal amounts not in excess of $500 and after taking into account any checks
which the Loan Parties may have written and mailed or otherwise tendered to the
payee thereof) to remain in any account which is not with the Administrative
Agent or in an account subject to a control agreement in favor of the
Administrative Agent (other than those deposit accounts (other than payroll
accounts) which the Loan Parties are not required to maintain with the
Administrative Agent or have subject to a control agreement in favor of the
Administrative Agent pursuant to Section 6.12 hereof unless the Administrative
Agent or the Loan Parties have requested that the amounts in such accounts be
transferred to the Lock Box Account or the Operating Account on a weekly or more
frequent basis) at the close of business on the day each week (or other, more
frequent period requested by the Administrative Agent or any Loan Party) on
which amounts in such accounts are to be transferred to the Lock Box Account.

7.17      Sanctions; Anti-Corruption.    

Use the proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions; or (b)
directly or indirectly use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, or other similar legislation in other jurisdictions.

7.18      Financial Covenants.    

(i)      Combined Working Capital.  Permit the Combined Working Capital to be
less than $35,000,000 at any time.

(ii)        Combined Interest Coverage Ratio.  Permit the Combined Interest
Coverage Ratio as of the end of any fiscal quarter to be less than 2.00:1.00.





134

--------------------------------------------------------------------------------

 



(iii)        Combined Senior Secured Leverage Ratio.  Permit the Combined Senior
Secured Leverage Ratio as of the end of any fiscal quarter to be greater than
3.50:1.00.

(iv)        Combined Total Leverage Ratio.  Permit the Combined Total Leverage
Ratio as at the end of any fiscal quarter of the Borrowers to be greater than
5.00:1.00, provided, however, notwithstanding the foregoing, for the first two
full fiscal quarters following the consummation of a Material Acquisition (each
such period, an "Acquisition Adjustment Period"), the Combined Total Leverage
Ratio for such period shall not be greater than 5:50:1.00.

7.19       Organizational Documents.

Amend, restate, supplement or otherwise modify any of the terms of any
Organizational Document in any manner that could reasonably be expected to
adversely and materially affect the rights of the Lenders under this Agreement
or any other Loan Document or their ability to enforce any provisions of this
Agreement or any other Loan Document, or that could reasonably be expected to
have a Material Adverse Effect.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES 

8.01      Events of Default.    

Any of the following shall constitute an Event of Default:

(a)        Non-Payment.  The Borrowers or any other Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, or any fee due hereunder, or (iii) within five days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b)        Specific Covenants.  Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of (a) Section 2.03(k),  6.02
(other than 6.02(a)), 6.03,  6.05,  6.10,  6.11,  6.12, 6.13,  6.14, 6.15, 6.16
or 6.17 or Article VII or any Guarantor fails to perform or observe any term,
covenant or agreement contained in the Guaranty or any Loan Party fails to
perform or observe any term, covenant or agreement contained in any Mortgage or
(b) Section 6.01 or Section 6.02(a) and, solely with respect to Section 6.01 or
Section 6.02(a), as the case may be, such failure continues for 10 days; or

(c)        Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d)        Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or





135

--------------------------------------------------------------------------------

 



(e)        Cross-Default.  (i) Any Loan Party or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount (such Indebtedness or
Guarantee being hereinafter referred to as the "Cross Default Indebtedness"), or
(B) fails to observe or perform any other agreement or condition relating to any
such Cross Default Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such Cross
Default Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrowers or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrowers or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrowers or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f)        Insolvency Proceedings, Etc.  (i) Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or (ii) any Non-Wholly Owned JV institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of any Non-Wholly Owned JV and the appointment continues undischarged or
unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any Non-Wholly Owned JV or to all or any material part of its
property is instituted without the consent of any Non-Wholly Owned JV and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding, in each case under this clause (f)(ii) if
such events could reasonably be expected to have a Material Adverse Effect on
any Loan Party or could reasonably be expected to cause any similar action to
occur with respect to any other Loan Party; or





136

--------------------------------------------------------------------------------

 



(g)        Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or (iii) any Non-Wholly Owned JV
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due and such events could reasonably be expected to have a
Material Adverse Effect on any Loan Party or could reasonably be expected to
cause any similar action to occur with respect to any other Loan Party; or (iv)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any Non-Wholly Owned
JV and is not released, vacated or fully bonded within 30 days after its issue
or levy and such events could reasonably be expected to have a Material Adverse
Effect on any Loan Party or could reasonably be expected to cause any similar
action to occur with respect to any other Loan Party; or

(h)        Judgments.  There is entered against any Loan Party or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or

(i)        ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)        Invalidity of Loan Documents.  Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k)        Change of Control.  There occurs any Change of Control; or

(l)        Perfection of Security Interest.  The Administrative Agent's security
interests, mortgages or liens in a substantial portion of the Collateral shall
cease to be perfected, or shall cease to have the priority contemplated by the
Security Documents, in each case otherwise than in accordance with the terms
thereof or with the express prior written agreement, consent or approval of the
Lenders; or





137

--------------------------------------------------------------------------------

 



(m)        Senior Unsecured Notes and Subordinated Debt.  The holders of all or
any part of the Senior Unsecured Notes or the Subordinated Debt shall accelerate
the maturity of all or any part of the Senior Unsecured Notes or the
Subordinated Debt, as the case may be, except as expressly provided for in this
Agreement, the Senior Unsecured Notes or the Subordinated Debt shall be prepaid,
redeemed or repurchased in whole or in part or an offer to prepay, redeem or
repurchase the Senior Unsecured Notes or the Subordinated Debt in whole or in
part shall have been made or, in the case of the Subordinated Debt, the Credit
Agreement Obligations cease to constitute "Senior Debt" (or the analogous term
used under any agreement, document or instrument evidencing such Subordinated
Debt).

8.02      Remedies Upon Event of Default.    

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a)        declare the commitment of each Lender to make Loans and any
obligation of any L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

(c)        require that the Borrowers Cash Collateralize the L/C Obligations (in
an amount equal to the Minimum Collateral Amount with respect thereto).

(d)        exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;

provided,  however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03      Application of Funds.    

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

 





138

--------------------------------------------------------------------------------

 



First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III) arising under the Loan Documents, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth,  to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.15;  and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a "Lender" party hereto.





139

--------------------------------------------------------------------------------

 



ARTICLE IX.ADMINISTRATIVE AGENT

9.01       Appointment and Authority.    

Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
"agent" herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

9.02      Rights as a Lender.    

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

9.03      Exculpatory Provisions.    

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under





140

--------------------------------------------------------------------------------

 



any Debtor Relief Law or that may affect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by any Loan Party, a Lender or a L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04      Reliance by Administrative Agent.    

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the applicable L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or such L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.





141

--------------------------------------------------------------------------------

 



9.05      Delegation of Duties.    

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

9.06      Resignation of Administrative Agent.    

(a)        The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrowers.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the "Resignation
Effective Date"), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the "Removal Effective Date"), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender





142

--------------------------------------------------------------------------------

 



and each L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section) .  The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor.  After the retiring or removed
Administrative Agent's resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.

(d)        Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as a L/C Issuer, Swing
Line Lender and Alternative Currency Fronting Lender.  If Bank of America
resigns as a L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuers hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as a L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c).  If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  If Bank of America resigns as the Alternative
Currency Fronting Lender, it shall retain all the rights, powers, privileges and
duties of the Alternative Currency Fronting Lender hereunder with respect to all
Alternative Currency Risk Participations outstanding as of the effective date of
its resignation as Alternative Currency Fronting Lender, including the right to
require the Alternative Currency Participating Lenders to fund risk
participations pursuant to Section 2.02(f).  Upon the appointment by the
Borrowers of a successor L/C Issuer, Swing Line Lender and Alternative Currency
Fronting Lender hereunder (which successor shall in all cases be a Lender other
than a Defaulting Lender) and the acceptance thereof by the respective successor
L/C Issuer, Swing Line Lender and Alternative Currency Fronting Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, Swing Line Lender, or
Alternative Currency Fronting Lender, as applicable, (b) the retiring L/C
Issuer, Swing Line Lender and Alternative Currency Fronting Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.  Whether or not an applicable successor has been
appointed, the resignation of Bank of





143

--------------------------------------------------------------------------------

 



America as L/C Issuer, Swing Line Lender and Alternative Currency Fronting
Lender shall become effective on the Resignation Effective Date.

9.07      Non-Reliance on Administrative Agent and Other Lenders.    

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08      No Other Duties, Etc.    

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers, Co-Syndication Agents or Co-Documentation Agents listed on the cover
page hereof  shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or a L/C Issuer hereunder.

9.09      Administrative Agent May File Proofs of Claim.    

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i),  2.09 and 10.04) allowed in such judicial
proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuers to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall





144

--------------------------------------------------------------------------------

 



consent to the making of such payments directly to the Lenders and the L/C
Issuers, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.08 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
applicable L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the
applicable L/C Issuer to authorize the Administrative Agent to vote in respect
of the claim of any Lender or the applicable L/C Issuer in any such proceeding.

9.10      Collateral and Guaranty Matters.    

Without limiting the provisions of Section 9.09, the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuers irrevocably authorize the Administrative Agent, at its option
and in its discretion,

(a)        to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made), (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders or, to
the extent such release is of all or substantially all of the Collateral, all
the Lenders as required by Section 10.01(h);

(b)        to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(c)        to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers' expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10





145

--------------------------------------------------------------------------------

 



The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11      Secured Cash Management Agreements and Secured Hedge Agreements.    

Except as otherwise expressly set forth herein or in any of the Security
Documents, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or any of the Security Documents shall have any right to notice of any action or
to consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

ARTICLE X.
MISCELLANEOUS

10.01     Amendments, Etc.    

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrowers or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
 however, that no such amendment, waiver or consent shall:

(a)        waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

(b)        extend or increase the WC Commitment or the Revolver Commitment of
any Lender (or reinstate any WC Commitment or Revolver Commitment, as the case
may be, terminated pursuant to Section 8.02) without the written consent of such
Lender;

(c)        postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;





146

--------------------------------------------------------------------------------

 



(d)        reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided,  however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of "Default Rate" or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e)        change Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender;

(f)        amend the definition of "Alternative Currency" without the written
consent of each Lender;

(g)        change any provision of this Section or the definition of "Required
Lenders" or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or

(h)        release all or substantially all of the value of the Guaranty without
the written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

(i)        release the Administrative Agent's Lien on all or substantially all
of the Collateral without the written consent of each Lender;

(j)        modify any advance rates or other criteria set forth in the
definition of Borrowing Base or any definition of the component parts of the
Borrowing Base without the written consent of the Supermajority Lenders, or
change the definition of "Supermajority Lenders" without the consent of the
Supermajority Lenders as such term is defined immediately prior to any such
amendment to such definition; or

(k)        amend, modify or waive any provisions of this Agreement or any other
Loan Document affecting the rights or duties of the Alternative Currency
Fronting Lender (including, without limitation, the Alternative Currency
Sublimit) without the written consent of the Alternative Currency Fronting
Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or





147

--------------------------------------------------------------------------------

 



any other Loan Document; and (iv) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (i) to add one or more additional revolving credit or
term loan facilities to this Agreement, in each case subject to the limitations
in Section 2.15, and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

10.02    Notices; Effectiveness; Electronic Communication.    

(a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)        if to any Loan Party, the Administrative Agent, the L/C Issuers, the
Swing Line Lender or the Alternative Currency Fronting Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

(ii)       if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if





148

--------------------------------------------------------------------------------

 



not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient).  Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b)        Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including email, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swing Line Lender, each L/C Issuer or any Loan Party may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)        The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE."  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to any Loan
Party, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Loan Party's or the Administrative Agent's
transmission of Borrower Materials or notices through the platform, any other
electronic platform or electronic messaging service, or through the Internet.

(d)        Change of Address, Etc.  Each of the Loan Parties, the Administrative
Agent, the L/C Issuers, the Swing Line Lender and the Alternative Currency
Fronting Lender may change





149

--------------------------------------------------------------------------------

 



its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agent, the L/C Issuers
and the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the "Private
Side Information" or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender's compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the "Public Side
Information" portion of the Platform and that may contain material non-public
information with respect to the Loan Parties or its securities for purposes of
United States Federal or state securities laws.

(e)        Reliance by Administrative Agent, L/C Issuer and Lenders.    The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of a Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Each Loan Party shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of such Loan Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03     No Waiver; Cumulative Remedies; Enforcement.    

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided,  however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its





150

--------------------------------------------------------------------------------

 



benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (b) the L/C Issuers, the Swing Line Lender or the
Alternative Currency Fronting Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as L/C Issuer, Swing Line
Lender or Alternative Currency Fronting Lender, as the case may be) hereunder
and under the other Loan Documents, (c) any Lender from exercising setoff rights
in accordance with Section 10.08 (subject to the terms of Section 2.12), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided,  further, that if at any time there
is no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.12, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.    

(a)        Costs and Expenses.  The Borrowers shall jointly and severally pay
(i) all reasonable out‑of‑pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the
applicable L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out‑of‑pocket expenses incurred by the Administrative Agent, any
Lender, the applicable L/C Issuer, the Swing Line Lender or the Alternative
Currency Fronting Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the applicable L/C Issuer),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)        Indemnification by the Loan Parties.  The Loan Parties shall jointly
and severally indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuers, and each Related Party of any of the foregoing
Persons (each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including any Loan Party) other than such Indemnitee
and its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration





151

--------------------------------------------------------------------------------

 



of this Agreement and the other Loan Documents (including in respect of any
matters addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by the
applicable L/C Issuer to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Loan Party or any of its Subsidiaries, or any Environmental Liability
related in any way to any Loan Party or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Loan Party, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other Loan Document, if such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c)        Reimbursement by Lenders.  To the extent that any Loan Party for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the applicable L/C Issuer, the Swing Line Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the applicable L/C Issuer, the
Swing Line Lender or such Related Party, as the case may be, such Lender's pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender's share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender's Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided further that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
applicable L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the applicable L/C Issuer or the Swing Line
Lender in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(d).  Nothing
contained in this Section 10.04(c) shall relieve any Loan Party of any of its
obligations hereunder.

(d)        Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Loan Party shall assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby,





152

--------------------------------------------------------------------------------

 



any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e)        Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

(f)        Survival.  The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the applicable L/C Issuer,  the Swing Line Lender and the
Alternative Currency Fronting Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05     Payments Set Aside.    

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the applicable L/C Issuer or any Lender, or the
Administrative Agent, the applicable L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the applicable L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the applicable L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment.  The obligations
of the Lenders and the applicable L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06    Successors and Assigns.

(a)        Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of





153

--------------------------------------------------------------------------------

 



subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the applicable L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans and Alternative Currency Risk Participations) at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i)        Minimum Amounts.

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender's Revolver Commitment or WC Commitment, as the case may be, and
the Revolver Loans or WC Loans, as the case may be, at the time owing to it
under such Revolver Commitment or WC Commitment, as the case may be,  or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the  Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000  unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consents (each such consent not to be unreasonably withheld
or delayed.

(ii)        Non-Pro Rata Assignments.  Notwithstanding anything to the contrary
contained herein, any Lender shall be permitted to make a non-pro rata
assignment of any portion of the assigning Lender's rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned hereunder
(i.e. there shall be permitted non-pro rata assignments of the WC Commitment and
the Revolver Commitment and the WC Loans and the Revolver Loans);

(iii)        Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)        the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a





154

--------------------------------------------------------------------------------

 



Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(C)        the consent of the L/C Issuers, the consent of the Swing Line Lender
and the consent of the Alternative Currency Fronting Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment of the
WC Commitment and the consent of the L/C Issuers and the Alternative Currency
Fronting Lender (such consent not to be unreasonably withheld or delayed) shall
also be required for any assignment of the Revolver Commitment.

(iv)        Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided,  however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)        No Assignment to Certain Persons.  No such assignment shall be made
(A) to any Loan Party or any Loan Party's Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person. 

(vi)        Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
and Alternative Currency Risk Participations in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the





155

--------------------------------------------------------------------------------

 



assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01,  3.04,  3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender.  Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)        Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent's Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the "Register").  The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)        Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural Person, a Defaulting Lender or a Loan Party or
any Loan Party's Affiliates or Subsidiaries) (each, a "Participant") in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender's participations in L/C Obligations and/or Swing Line Loans and its
Alternative Currency Risk Participations) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.





156

--------------------------------------------------------------------------------

 



Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01,  3.04 and 3.05
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrowers' request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.12 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant's interest in the Loans or other
obligations under the Loan Documents (the "Participant Register"); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g)        Resignation as L/C Issuer, Swing Line Lender or Alternative Currency
Fronting Lender after Assignment.  Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Commitments
and Loans pursuant to subsection (b) above,





157

--------------------------------------------------------------------------------

 



Bank of America may, (i) upon thirty (30) days' notice to the Borrowers and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days' notice to the
Borrowers, resign as Swing Line Lender; and or (iii) upon thirty (30) days'
notice to the Borrowers, resign as Alternative Currency Fronting Lender.  In the
event of any such resignation as L/C Issuer, Swing Line Lender or Alternative
Currency Fronting Lender, the Borrowers shall be entitled to appoint from among
the Lenders (with the applicable Lender's consent) a successor L/C Issuer, Swing
Line Lender or Alternative Currency Fronting Lender hereunder; provided,
 however, that no failure by the Borrowers  to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer, Alternative Currency
Fronting Lender or Swing Line Lender, as the case may be.  If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuers hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c).  If the Alternative Currency
Fronting Lender resigns as Alternative Currency Fronting Lender, it shall retain
all the rights and obligations of the Alternative Currency Fronting Lender
hereunder with respect to all Alternative Currency Risk Participations
outstanding as of the effective date of its resignation as the Alternative
Currency Fronting Lender and all obligations of the Borrowers or any other
Lender with respect thereto (including the right to require Alternative Currency
Participating lenders to fund any Alternative Currency Risk Participations
therein in the manner provided in  Section 2.02(f)).Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender and/or Alternative Currency
Fronting Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender or Alternative Currency Fronting Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

10.07     Treatment of Certain Information; Confidentiality.    

Each of the Administrative Agent, the Lenders and each L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant





158

--------------------------------------------------------------------------------

 



in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.15(c) or Section 10.01 or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any of the Borrowers and their obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating any Loan Party or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h)  with the consent
of Borrowers or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Loan Parties.  For purposes of this Section, "Information" means all
information received from any Loan Party or any Subsidiary relating to such Loan
Party or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any L/C Issuer on a nonconfidential basis prior to disclosure by any Loan Party
or any Subsidiary, provided that, in the case of information received from any
Loan Party or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.   Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08      Right of Setoff.    

(a)  If an Event of Default shall have occurred and be continuing, each Lender,
each L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of such Loan Party may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the applicable L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the





159

--------------------------------------------------------------------------------

 



Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.  Each Lender and each L/C Issuer agrees to
notify the Borrowers and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application. 

(b)        Each L/C Issuer and each Lender, in its capacity as a Lender and in
its capacity as a Hedge Bank, and each other Hedge Bank, by its acceptance of
the benefits of the Collateral Documents creating Liens to secure Obligations
arising under Secured Hedge Agreements, agrees that it will not, without the
prior written consent of the Administrative Agent, exercise any right to set off
or apply any deposits of any kind, or any other obligations owing by it to or
for the order of any Loan Party, against any Obligations arising under Secured
Hedge Agreements or against any other amounts owed by any Loan Party to such
Lender or against other amounts secured by Liens on Collateral; provided that
nothing contained in this Section or elsewhere in this Agreement shall impair
the right of any Hedge Bank to declare an early termination date in respect of
any Secured Hedge Agreement or to undertake payment or close-out netting or to
otherwise setoff trades or transactions then existing under such Secured Hedge
Agreements.

10.09      Interest Rate Limitation.    

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the "Maximum
Rate").  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10      Counterparts; Integration; Effectiveness.    

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement,  the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent or the applicable L/C
Issuer, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a





160

--------------------------------------------------------------------------------

 



signature page of this Agreement by facsimile or other electronic imaging means
(e.g. "pdf" or "tif") shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11      Survival of Representations and Warranties.    

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12      Severability.    

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the applicable L/C Issuer, the Swing Line Lender or
the Alternative Currency Fronting Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

10.13      Replacement of Lenders.    

If any Loan Party is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives a Loan Party the right
to replace a Lender as a party hereto, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a)        the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(b);

(b)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other





161

--------------------------------------------------------------------------------

 



amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts);

(c)        in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)        such assignment does not conflict with applicable Laws; and

(e)        in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14     Governing Law; Jurisdiction; Etc.    

(a)        GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)        SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY





162

--------------------------------------------------------------------------------

 



LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)        WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)        SERVICE OF PROCESS.  OTHER THAN WITH RESPECT TO SERVICE OF PROCESS BY
FACSIMILE, EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

10.15      Waiver of Jury Trial.    

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16      No Advisory or Fiduciary Responsibility. 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates' understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm's-length commercial transactions between each Loan Party
and its respective Affiliates, on the one hand, and the Administrative Agent and
the Arrangers, on the other hand, (B) each Loan Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the





163

--------------------------------------------------------------------------------

 



Administrative Agent and each Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Loan Party or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor any Arranger has any obligation to any Loan Party
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of a Loan Party and its Affiliates, and
neither the Administrative Agent nor any Arranger has any obligation to disclose
any of such interests to any Loan Party or any of its Affiliates.  To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against the Administrative Agent and each Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17     Electronic Execution of Assignments and Certain Other Documents.    

The words "execute," "execution," "signed," "signature," and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

10.18     USA PATRIOT Act.    

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
"Act"), it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Borrower in accordance with the Act.  Each
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable "know your customer" and anti-money laundering rules and
regulations, including the Act.





164

--------------------------------------------------------------------------------

 



10.19    Joint and Several Liability.    

(a)        Each of the Loan Parties is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Administrative Agent and the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Loan Parties and in consideration of the undertakings of each other Loan Party
to accept joint and several liability for the Obligations.

(b)        Each of the Loan Parties, jointly and severally, hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other Loan Parties, with respect to the
payment and performance of all of the Obligations (including, without
limitation, any Obligations arising under this Section 10.15), it being the
intention of the parties hereto that all the Obligations shall be the joint and
several Obligations of each of the Loan Parties without preferences or
distinction among them.

(c)        If and to the extent that any of the Loan Parties shall fail to make
any payment with respect to any of the Obligations as and when due or to perform
any of the Obligations in accordance with the terms thereof, then in each such
event the other Loan Parties will make such payment with respect to, or perform,
such Obligation.

(d)        The Obligations of each of the Loan Parties under the provisions of
this Section 10.19 constitute full recourse Obligations of each of the Loan
Parties enforceable against each such Loan Party to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement as against any particular Loan Party.

(e)        Except as otherwise expressly provided in this Agreement, but only to
the extent permitted by applicable law, each of the Loan Parties hereby waives
notice of acceptance of its joint and several liability, notice of any Loans
made, or Letter of Credit issued, extended or renewed under this Agreement,
notice of the occurrence of any Event of Default or Default, or of any demand
for any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent or any Lender under or in respect of any of
the Obligations, to the extent permitted by applicable law, all demands, notices
and other formalities of every kind in connection with this Agreement and the
other Loan Documents.  Each of the Loan Parties hereby assents to, and waives
notice of, any extension or postponement of the time for the payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by the Administrative Agent or any
Lender at any time or times in respect of any Event of Default or Default by any
of the Loan Parties in the performance or satisfaction of any term, covenant,
condition or provision of this Agreement or any of the other Loan Documents, any
and all other indulgences whatsoever by the Administrative Agent or any Lender
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any of the Loan Parties.  Without limiting the generality of the foregoing,
but only to the extent permitted by applicable law, each of the Loan Parties
assents to any other action or delay in acting or failure to act on the part of
the Administrative Agent or any Lender with respect to the failure by any of the
Loan Parties to comply with any of its respective Obligations, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws, regulations
thereunder, which might, but for the provisions of this Section 10.19, afford





165

--------------------------------------------------------------------------------

 



grounds for terminating, discharging or relieving any of the Loan Parties, in
whole or in part, from any of its Obligations under this Section 10.19, it being
the intention of each of the Loan Parties that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of such Loan Parties
under this Section 10.19 shall not be discharged except by performance and then
only to the extent of such performance.  The Obligations of each of the Loan
Parties under this Section 10.19 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any of the Loan Parties,
the Administrative Agent or any Lender.  The joint and several liability of the
Loan Parties hereunder shall continue in full force and effect notwithstanding
any absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any of the Loan Parties, the
Administrative Agent or any Lender.

(f)        The provisions of this Section 10.19 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any of them from time to time against any or all
of the Loan Parties as often as occasion therefor may arise and without
requirement on the part of the Administrative Agent or any Lender first to
marshall any of its claims or to exercise any of its rights against any other
Loan Party or to exhaust any remedies available to it against any other Loan
Party or to resort to any other source or means of obtaining payment of any of
the Obligations hereunder or to elect any other remedy.  The provisions of this
Section 10.19 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied.  If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by any Lender upon the insolvency,
bankruptcy or reorganization of any of the Loan Parties, or otherwise, the
provisions of this Section 10.20 will forthwith be reinstated in effect, as
though such payment had not been made.

(g)        (i) Each of the Loan Parties hereby irrevocably waives, and agrees
that it will not enforce, any of its rights of contribution or subrogation
against any other Loan Party with respect to any liability incurred by such Loan
Party hereunder or under any of the other Loan Documents, any payments made by
such Loan Party to the Administrative Agent for the accounts of the Lenders with
respect to any of the Obligations or any collateral security therefor.  Such
waiver and agreement is for the benefit of the other Loan Parties, the Lenders
and the Administrative Agent.  If such waiver and agreement shall be determined
to be unenforceable by a court of competent jurisdiction, any claim which such
Loan Party may have against such other Loan Party with respect to any payments
to the Administrative Agent for the account of the Lenders hereunder are hereby
expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Obligations arising hereunder, to the prior payment in
full of all amounts due and owing by such other Loan Party to the Administrative
Agent and the Lenders and, in the event of any insolvency, bankruptcy,
receivership, liquidation, reorganization or other similar proceeding under the
laws of any jurisdiction relating to such other Loan Party, its debts or its
assets, whether voluntary or involuntary, all Indebtedness of such other Loan
Party owing to the Lenders ("Senior Indebtedness") shall be paid in full before
any payment or distribution of any character, whether in cash, securities or
other property, shall be made to such Loan Party therefor.  Each Loan Party
hereby agrees that for so long as any Obligations are





166

--------------------------------------------------------------------------------

 



outstanding hereunder the provisions of this Section 10.19(g) may be relied on
directly by any holder of Senior Indebtedness regardless of whether such holder
is a party hereto.

(ii)        Notwithstanding the provisions of the preceding clause (i), each of
the Loan Parties shall have and be entitled to (1) all rights of subrogation
otherwise provided by law in respect of any payment such Loan Party may make or
be obligated to make under this Credit Agreement and (2) all claims (as defined
in the Bankruptcy Code) it would have against any of the other Loan Parties in
the absence of the preceding clause (i), and to assert and enforce the same, in
each case on and after, but at no time prior to , the date (the "Subrogation
Trigger Date") which is one (1) year and five (5) days after the date on which
all the Obligations have been indefeasibly repaid in full if and only if (A) no
Default or Event of Default of the type described in §§13.1(g) or (h) with
respect to the other Loan Parties has existed at any time on or after the
Closing Date to and including the Subrogation Trigger Date and (B) the existence
of the Loan Party's rights under this clause (ii) would not make the Loan Party
a creditor (as defined in the Bankruptcy Code) of the other Loan Parties in any
insolvency, bankruptcy, reorganization or similar proceeding commenced on or
prior to the Subrogation Trigger Date.

(h)        Each Loan Party that is a Qualified ECP Guarantor at the time the
joint and several obligations, any of the Guaranties or the grant of the
security interest under the Loan Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under this Agreement, any applicable Guaranty
and the other Loan Documents in respect of such Swap Obligation (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article 10.19 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
clause (h) shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this clause (h) to constitute, and this clause (h) shall be deemed to
constitute, a guarantee of the obligations of, and a "keepwell, support, or
other agreement" for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

10.20     Judgment Currency

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrowers in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
"Judgment Currency") other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the "Agreement
Currency"), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent





167

--------------------------------------------------------------------------------

 



or such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrowers in the
Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law). 

10.21      Transitional Arrangements

This Agreement shall, on the Closing Date, supersede the Prior Credit Agreement
in its entirety, except as expressly provided in this Section 10.21.  The
parties hereto agree that this Agreement is not intended by the parties to be a
novation and the security interests and Liens granted by under the "Security
Documents" (as such term is defined in the Prior Credit Agreement) continue in
full force and effect, including from and after the Closing Date.  On the
Closing Date, the rights and obligations of the parties evidenced by the Prior
Credit Agreement shall be evidenced by this Agreement, the "WC Loans" as defined
in the Prior Credit Agreement shall be considered WC Loans as defined herein,
the "Revolver Loans" as defined in the Prior Credit Agreement shall be
considered Revolver Loans as defined herein and the Lenders party hereto shall,
on the Closing Date, make such allocations among the Lenders as is necessary so
that any outstanding Loans are held by the Lenders in accordance with each such
Lender's Applicable Percentage.  Notwithstanding anything to the contrary
contained herein, it is understood and agreed that the Borrowers, in
coordination with the Administrative Agent, shall elect, on or prior to the
Closing Date, that any "WC Loans" or "Revolver Loans" outstanding under the
Prior Credit Agreement on the Closing Date which are "Eurocurrency Rate Loans"
(as defined under the Prior Credit Agreement) (each, a "Converted Loan") be
converted to WC Loans and Revolver Loans, as applicable, hereunder bearing
interest by reference to the Eurocurrency Rate having an Interest Period that is
the same as the Interest Period relating to the Converted  Loans that are
converted into the WC Loans and Revolver Loans, as applicable, regardless of
whether the Closing Date is the last day of the Interest Period relating to such
Converted Loans. As soon as reasonably practicable after its receipt of any Note
requested by a Lender hereunder on the Closing Date, to the extent such Lender
was a party to the Prior Credit Agreement and had a promissory note issued to
such Lender under the terms of the Prior Credit Agreement, such Lender will
promptly return to the Borrowers, marked "Substituted" or "Cancelled", as the
case may be, any promissory notes of the Borrowers held by such Lender pursuant
to the Prior Credit Agreement.

10.22     Acknowledgement and Consent to Bail-In of EEA Financial Institutions. 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down





168

--------------------------------------------------------------------------------

 



and conversion powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 



169

--------------------------------------------------------------------------------

 

170

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GLOBAL OPERATING LLC

 

By:  Global Partners LP, its sole member

 

By:  Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Daphne H. Foster

 

    Title:  Chief Financial Officer

 

 

GLOBAL COMPANIES LLC

 

By:  Global Operating LLC, its sole member

 

By:  Global Partners LP, its sole member

 

By:  Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Daphne H. Foster

 

    Title:  Chief Financial Officer

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

 

By:

/s/ Daphne H. Foster

 

    Title:  Chief Financial Officer

 

 

CHELSEA SANDWICH LLC

 

By:  Global Operating LLC, its sole member

 

By:  Global Partners LP, its sole member

 

By:  Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Daphne H. Foster

 

    Title:  Chief Financial Officer

 

 

GLEN HES CORP.

 

 

 

 

 

By:

/s/ Daphne H. Foster

 

    Title:  Chief Financial Officer

 





 

--------------------------------------------------------------------------------

 



 

 

GLP FINANCE CORP.

 

 

 

 

 

By:

/s/ Gregory B. Hanson

 

    Title:  Treasurer

 

 

GLOBAL ENERGY MARKETING LLC

 

By:  Global Operating LLC, its sole member

 

By:  Global Partners LP, its sole member

 

By:  Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Gregory B. Hanson

 

    Title:  Treasurer

 

 

ALLIANCE ENERGY LLC

 

By:  Global Operating LLC, its sole member

 

By:  Global Partners LP, its sole member

 

By:  Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Gregory B. Hanson

 

    Title:  Treasurer

 

 

CASCADE KELLY HOLDINGS LLC

 

By:  Global Operating LLC, its sole member

 

By:  Global Partners LP, its sole member

 

By:  Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Gregory B. Hanson

 

    Title:  Treasurer

 

 

GLOBAL CNG LLC

 

By:  Global Operating LLC, its sole member

 

By:  Global Partners LP, its sole member

 

By:  Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Gregory B. Hanson

 

    Title:  Treasurer

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

WARREN EQUITIES, INC.

 

 

 

By:

/s/ Daphne H. Foster

 

    Title:  Chief Financial Officer

 

 

GLOBAL PARTNERS LP

 

By:  Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Daphne H. Foster

 

    Title:  Chief Financial Officer

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

/s/ Liliana Claar

 

Name:

Liliana Claar

 

Title:

Vice President

 





 

--------------------------------------------------------------------------------

 



 

BANK OF AMERICA, N.A., as a Lender, L/C

 

Issuer, Alternative Currency Fronting Lender and

 

Swing Line Lender

 

 

 

By:

/s/ Jordan Forester

 

Name:

Jordan Forester

 

Title:

Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender,

 

L/C Issuer and as Co-Syndication Agent

 

 

 

By:

/s/ Daniel Stampfel

 

Name:

Daniel Stampfel

 

Title:

Authorized Officer

 





 

--------------------------------------------------------------------------------

 



 

 

WELLS FARGO BANK, N.A., as a Lender and Co-

 

Syndication Agent

 

 

 

By:

/s/ Daniel Grondin

 

Name:

Daniel Grondin

 

Title:

Senior Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

CITIZENS BANK, N.A., as a Lender and Co-

 

Documentation Agent

 

 

 

By:

/s/ Caroline Conole

 

Name:

Caroline Conole

 

Title:

Assistant Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

SOCIETE GENERALE as a Lender and Co-

 

Documentation Agent

 

 

 

By:

/s/ Michiel V.M. Van Der Voort

 

Name:

Michiel V.M. Van Der Voort

 

Title:

Managing Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

BNP PARIBAS, as a Lender and Co-Documentation Agent

 

 

 

By:

/s/ Jordan Nenoff

 

Name:

Jordan Nenoff

 

Title:

Director

 

 

 

 

By:

/s/ Christine Dirringer

 

Name:

Christine Dirringer

 

Title:

Managing Director

 





 

--------------------------------------------------------------------------------

 



 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

NY BRANCH, as a Lender and Co-Documentation Agent

 

 

 

By:

/s/ Michel Kermarrec

 

Name:

Michel Kermarrec

 

Title:

Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

By:

/s/ Matthew Davis

 

Name:

Matthew Davis

 

Title:

Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK, as a Lender

 

 

 

By:

/s/ Mark Lvoff

 

Name:

Mark Lvoff

 

Title:

Managing Director

 

 

 

 

By:

/s/ Pascal Chauvel

 

Name:

Pascal Chauvel

 

Title:

Managing Director

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

COOPERATIEVE RABOBANK U.A., NEW YORK

 

BRANCH, as a Lender

 

 

 

By:

/s/ Chung-Taek Oh

 

Name:

Chung-Taek Oh

 

Title:

Executive Director

 

 

 

 

By:

/s/ Michael A. Katz

 

Name:

Michael A. Katz

 

Title:

Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

SANTANDER BANK, N.A., as a Lender

 

 

 

By:

/s/ John P. Nuzzo

 

Name:

John P. Nuzzo

 

Title:

Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Chris Chapman

 

Name:

Chris Chapman

 

Title:

Director

 

 

 

 

By:

/s/ Shai Bandner

 

Name:

Shai Bandner

 

Title:

Director

 





 

--------------------------------------------------------------------------------

 



 

 

TD BANK, N.A., as a Lender

 

 

 

By:

/s/ Vijay Prasad

 

Name:

Vijay Prasad

 

Title:

Senior Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

REGIONS BANK, as a Lender

 

 

 

By:

/s/ Kara Hoagland

 

Name:

Kara Hoagland

 

Title:

Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

By:

/s/ Alexander L. Rody

 

Name:

Alexander L. Rody

 

Title:

Senior Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

By:

/s/ Marguerite Sutton

 

Name:

Marguerite Sutton

 

Title:

Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

CUSTOMERS BANK, as a Lender

 

 

 

By:

/s/ James B. Daley

 

Name:

James B. Daley

 

Title:

Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

WEBSTER BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Raymond C. Hoefling

 

Name:

Raymond C. Hoefling

 

Title:

Senior Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

PEOPLE'S UNITED BANK, NATIONAL

 

ASSOCIATION, formerly PEOPLE'S UNITED BANK, as a Lender

 

 

 

By:

/s/ Jeffrey Giunta

 

Name:

Jeffrey Giunta

 

Title:

Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

FIFTH THIRD BANK, as a Lender

 

 

 

By:

/s/ James Holacka

 

Name:

James Holacka

 

Title:

Relationship Manager

 





 

--------------------------------------------------------------------------------

 



 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Keven D. Smith

 

Name:

Keven D. Smith

 

Title:

Senior Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

BLUE HILLS BANK, as a Lender

 

 

 

By:

/s/ Kelley Keefe

 

Name:

Kelley Keefe

 

Title:

Senior Vice President

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 1A

EXISTING LETTERS OF CREDIT

CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THIS OMITTED INFORMATION. THE OMITTED INFORMATION HAS BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****).

 

 

 

 

 

 

 

 

Letter of Credit Outstanding Report

4/24/17 Tuesday

Istm ID

Iss Dt

Exp Dt

App Nm

Ben Nm

Curr

Liab COC Amt

Liab USD Amt

 

 

 

 

 

 

 

 

1373116

4/1/2005

7/18/2017

GLOBAL COMPANIES LLC

*****

USD


15,000,000.00

$15,000,000.00

1377981

5/1/2005

10/7/2017

GLOBAL COMPANIES LLC

*****

USD


200,000.00

$200,000.00

64573709

8/16/2011

8/15/2017

GLOBAL MONTELLO GROUP

*****

USD


590,000.00

$590,000.00

64578680

9/27/2012

9/26/2017

GLOBAL COMPANIES LLC

SIGNAL MUTUAL INDEMN

USD


161,579.00

$161,579.00

64578701

11/5/2012

11/15/2017

GLOBAL COMPANIES LLC

LIBERTY MUTUAL INSURANCE

USD


1,070,000.00

$1,070,000.00

68091365

9/27/2013

9/30/2017

GLOBAL COMPANIES LLC

*****

USD


33,000.00

$33,000.00

68092785

8/5/2014

8/5/2017

GLOBAL COMPANIES LLC

*****

USD


255,000.00

$255,000.00

68092874

9/19/2014

9/18/2017

GLOBAL ENERGY MARKET

*****

USD


9,000.00

$9,000.00

68093658

1/21/2015

1/20/2018

WARREN EQUITIES, INC

ACE AMERICAN INSURANCE

USD


1,078,397.00

$1,078,397.00

68093659

1/26/2015

1/21/2018

WARREN EQUITIES, INC

NATIONAL UNION FIRE

USD


207,624.00

$207,624.00

68093673

2/12/2015

7/31/2017

GLOBAL ENERGY MARKET

PUBLIC SERVICE ELECT

USD


315,000.00

$315,000.00

68094298

5/29/2015

5/30/2017

GLOBAL COMPANIES LLC

*****

USD


280,000.00

$280,000.00

68094301

6/16/2015

6/16/2017

GLOBAL MONTELLO GROUP

*****

USD


3,300.00

$3,300.00

68094681

8/31/2015

8/31/2017

GLOBAL MONTELLO GROUP

*****

USD


329,768.00

$329,768.00

68116037

4/5/2016

6/30/2017

ALLIANCE ENERGY LLC

*****

USD


1,400,000.00

$1,400,000.00

68116044

5/25/2016

5/31/2017

GLOBAL MONTELLO GROUP

*****

USD


300,000.00

$300,000.00

68116046

5/27/2016

6/5/2017

GLOBAL COMPANIES LLC

*****

USD


153,519.81

$153,519.81 

68116048

6/9/2016

6/8/2017

CASCADE KELLY HOLDING

*****

USD


350,000.00

$350,000.00

68116050

6/15/2016

9/30/2017

ALLIANCE ENERGY LLC

*****

USD


250,000.00

$250,000.00

68117786

11/15/2016

12/30/2017

GLOBAL COMPANIES LLC

*****

USD


158,000.00

$158,000.00

68117796

12/28/2016

5/31/2017

GLOBAL COMPANIES LLC

*****

USD


936,036.66

$936,036.66 

68117816

3/29/2017

6/8/2017

GLOBAL COMPANIES LLC

*****

USD


2,824,016.00

$2,824,016.00

68117817

3/30/2017

5/31/2017

GLOBAL COMPANIES LLC

*****

USD


2,100,000.00

$2,100,000.00

68118670

4/11/2017

5/12/2017

GLOBAL COMPANIES LLC

*****

USD


8,000,000.00

$8,000,000.00

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

 

 

 

 

 

 

 

Institution

REVOLVER LOANS (USD)

WORKING CAPITAL (USD)

 

 

 

Holdings

% Holdings

Holdings

% Holdings

Aggregate

 

Current Amount:


450,000,000.00

 


850,000,000.00

 

Holdings

 

Bank of America NA


30,807,692.32

6.846153849%

58,192,307.68

6.846153845%

89,000,000.00

 

Bank of Tokyo-Mitsubishi UFJ, Ltd - New York Branch


29,076,923.08

6.461538462%

54,923,076.92

6.461538461%

84,000,000.00

 

Barclays Bank PLC


11,423,076.92

2.538461538%

21,576,923.08

2.538461539%

33,000,000.00

 

Blue Hills Bank


5,192,307.69

1.153846153%

9,807,692.31

1.153846154%

15,000,000.00

 

BMO Harris Financing Inc


27,173,076.92

6.038461538%

51,326,923.08

6.038461539%

78,500,000.00

 

BNP Paribas


30,807,692.31

6.846153847%

58,192,307.69

6.846153846%

89,000,000.00

 

Citizens Bank National Association


30,807,692.31

6.846153847%

58,192,307.69

6.846153846%

89,000,000.00

 

Cooperatieve Rabobank U.A., New York Branch


27,173,076.92

6.038461538%

51,326,923.08

6.038461539%

78,500,000.00

 

Credit Agricole Corporate and Investment Bank


27,173,076.92

6.038461538%

51,326,923.08

6.038461539%

78,500,000.00

 

Customers Bank


10,730,769.23

2.384615384%

20,269,230.77

2.384615385%

31,000,000.00

 

Deutsche Bank AG New York Branch


20,769,230.77

4.615384616%

39,230,769.23

4.615384615%

60,000,000.00

 

Fifth Third Bank


8,653,846.15

1.923076922%

16,346,153.85

1.923076924%

25,000,000.00

 

JPMorgan Chase Bank, National Association


30,807,692.31

6.846153847%

58,192,307.69

6.846153846%

89,000,000.00

 

KeyBank National Association


8,653,846.15

1.923076922%

16,346,153.85

1.923076924%

25,000,000.00

 

Peoples United Bank


9,000,000.00

2.000000000%

17,000,000.00

2.000000000%

26,000,000.00

 

Raymond James Bank, N. A.


11,423,076.92

2.538461538%

21,576,923.08

2.538461539%

33,000,000.00

 

Regions Bank


13,846,153.85

3.076923078%

26,153,846.15

3.076923076%

40,000,000.00

 

Santander Bank, N.A.


27,173,076.92

6.038461538%

51,326,923.08

6.038461539%

78,500,000.00

 

Societe Generale


30,807,692.31

6.846153847%

58,192,307.69

6.846153846%

89,000,000.00

 

TD Bank NA


17,307,692.31

3.846153847%

32,692,307.69

3.846153846%

50,000,000.00

 

Webster Bank, National Association


10,384,615.38

2.307692307%

19,615,384.62

2.307692308%

30,000,000.00

 

Wells Fargo Bank, N.A.


30,807,692.31

6.846153847%

58,192,307.69

6.846153846%

89,000,000.00

 

 


450,000,000.00

1.00

850,000,000.00

1.00

1,300,000,000.00

 

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 5.06

 

LITIGATION

 

On April 20, 2017, Global Companies LLC (dba Global Fuel Co LLC) received a
Notice of Intent to Make Audit Changes from the Florida Department of Taxation
with a proposed tax penalty (“Proposed Tax Penalty”).  The Proposed Tax Penalty
relates solely to an administrative matter and is not related to any outstanding
taxes.  We believe we have meritorious defenses to the Proposed Tax Penalty and
will vigorously contest any assessment related thereto.  As of this date, we
believe resolution of this Proposed Tax Penalty would be for a non-material
amount.

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 5.09

 

ENVIRONMENTAL MATTERS

 

In connection with the June 2015 acquisition of retail gasoline stations from
Capitol Petroleum Group (“Capitol”), we assumed certain environmental
liabilities, including future remediation activities required by applicable
federal, state or local law or regulation at certain of the retail gasoline
stations owned by Capitol. Certain environmental remediation obligations at most
of the acquired retail gasoline station assets from Capitol are being funded by
third parties who assumed certain liabilities in connection with Capitol’s
acquisition of these assets from ExxonMobil in 2009 and 2010 and, therefore,
cost estimates for such obligations at these stations are not included in this
estimate of liability to us.  As a result, we initially recorded, on an
undiscounted basis, a total environmental liability of approximately
$0.3 million for those locations not covered by third parties.

In connection with the January 2015 acquisition of the Revere terminal (the
“Revere Terminal”) located in Boston Harbor in Revere, Massachusetts from Global
Petroleum Corp. (“GPC”), we assumed certain environmental liabilities, including
certain ongoing environmental remediation efforts. As a result, we initially
recorded, on an undiscounted basis, a total environmental liability of
approximately $3.1 million.

In connection with the January 2015 acquisition of Warren, we assumed certain
environmental liabilities, including certain ongoing environmental remediation
efforts at certain of the retail gasoline stations owned or leased by Warren and
future remediation activities required by applicable federal, state or local law
or regulation. As a result, we initially recorded, on an undiscounted basis, a
total environmental liability of approximately $36.5 million.

In connection with the December 2012 acquisition of six New England retail
gasoline stations from Mutual Oil Company, we assumed certain environmental
liabilities, including certain ongoing remediation efforts. As a result, we
initially recorded, on an undiscounted basis, a total environmental liability of
approximately $0.6 million.

In connection with the March 2012 acquisition of Alliance Energy LLC
(“Alliance”), we assumed Alliance’s environmental liabilities, including ongoing
environmental remediation at certain of the retail gasoline stations owned by
Alliance and future remediation activities required by applicable federal, state
or local law or regulation. Remedial action plans are in place, as may be
applicable with the state agencies regulating such ongoing remediation. Based on
reports from environmental consultants, our estimated cost of the ongoing
environmental remediation for which Alliance was responsible and future
remediation activities required by applicable federal, state or local law or
regulation is estimated to be approximately $16.1 million to be expended over an
extended period of time. Certain environmental remediation obligations at the
retail stations acquired by Alliance from ExxonMobil in 2011 are being funded by
a third‑party who assumed the liability in connection with the
Alliance/ExxonMobil transaction in 2011 and, therefore, cost estimates for such
obligations at these stations are not included in this estimate. As a





 

--------------------------------------------------------------------------------

 



result, we initially recorded, on an undiscounted basis, total environmental
liabilities of approximately $16.1 million.

In connection with the September 2010 acquisition of retail gasoline stations
from ExxonMobil, we assumed certain environmental liabilities, including ongoing
environmental remediation at and monitoring activities at certain of the
acquired sites and future remediation activities required by applicable federal,
state or local law or regulation. Remedial action plans are in place with the
applicable state regulatory agencies for the majority of these locations,
including plans for soil and groundwater treatment systems at certain sites.
Based on consultations with environmental consultants, our estimated cost of the
remediation is expected to be approximately $30.0 million to be expended over an
extended period of time. As a result, we initially recorded, on an undiscounted
basis, total environmental liabilities of approximately $30.0 million.

In connection with the June 2010 acquisition of three refined petroleum products
terminals in Newburgh, New York, we assumed certain environmental liabilities,
including certain ongoing remediation efforts. As a result, we initially
recorded, on an undiscounted basis, a total environmental liability of
approximately $1.5 million. 

In addition to the above-mentioned environmental liabilities related to our
retail gasoline stations, we retain some of the environmental obligations
associated with certain gasoline stations that we have sold.

For additional information regarding our environmental liabilities, see Note 12
of Notes to Consolidated Financial Statements included in the MLP’s Annual
Report on Form 10-K for the year ended December 31, 2016.

We determined that gasoline loaded from certain loading bays at one of our
terminals did not contain the necessary additives as a result of an IT-related
configuration error. The error was corrected and all gasoline being sold at the
terminal now contains the appropriate additives. Based upon current information,
we believe approximately 14 million gallons of gasoline were impacted. We have
notified the EPA of this error.  As a result of this error, we could be subject
to fines, penalties and other related claims, including customer claims.

In February 2016, we received a request for information from the EPA seeking
certain information regarding our Albany terminal in order to assess its
compliance with the CAA. The information requested generally related to crude
oil received by, stored at and shipped from our petroleum product transloading
facility in Albany, New York (the “Albany Terminal”), including its composition,
control devices for emissions and various permitting-related considerations. The
Albany Terminal is a 63-acre licensed, permitted and operational stationary bulk
petroleum storage and transfer terminal that currently consists of petroleum
product storage tanks, along with truck, rail and marine loading facilities, for
the storage, blending and distribution of various petroleum and related
products, including gasoline, ethanol, distillates, heating and crude oils. No
violations were alleged in the request for information. We submitted responses
and documentation, in March and April 2016, to the EPA in accordance with the
EPA request.  On August 2,





 

--------------------------------------------------------------------------------

 



2016, we received a Notice of Violation (“NOV”) from the EPA, alleging that
permits for the Albany Terminal, issued by the New York State Department of
Environmental Conservation (“NYSDEC”) between August  9, 2011 and November 7,
2012, violated the CAA and the federally enforceable New York State
Implementation Plan (“SIP”) by increasing throughput of crude oil at the Albany
Terminal without complying with the New Source Review (“NSR”) requirements of
the SIP. The applicable permits issued by the NYSDEC to us in 2011 and 2012
specifically authorize us to increase the throughput of crude oil at the Albany
Terminal. According to the allegations in the NOV, the NYSDEC permits should
have been regulated as a major modification under the NSR program, requiring
additional emission control measures and compliance with other NSR requirements.
The NYSDEC has not alleged that our permits were subject to the NSR program. The
CAA authorizes the EPA to take enforcement action in response to violations of
the New York SIP seeking compliance and penalties. We believe that the permits
issued by the NYSDEC comply with the CAA and applicable State air permitting
requirements and that no material violation of law has occurred. We dispute the
claims alleged in the NOV and responded to the EPA in September, 2016. We have
met with the EPA and provided additional information at the agency’s request. On
December 16, 2016, the EPA proposed a Settlement Agreement in a letter to us
relating to the allegations in the NOV. On January 17, 2017, we responded to the
EPA indicating that the EPA had failed to explain or provide support for its
allegations and that the EPA should better explain its positions and the
evidence on which it was relying. To-date, the EPA has not responded to our
response and has not taken any further action with respect to the NOV.

By letter dated October 5, 2015, we received a notice of intent to sue (“October
NOI”), which supersedes and replaces a prior notice of intent to sue that we
received on September 1, 2015 (the “September NOI”) from Earthjustice, an
environmental advocacy organization on behalf of the County of Albany, New York,
a public housing development owned and operated by the Albany Housing Authority
and certain environmental organizations, related to alleged violations of the
CAA, particularly with respect to crude oil operations at the Albany Terminal.
The October NOI revises the superseded and replaced September NOI to add two
additional environmental advocacy organizations and to revise the relief sought
and the description of the alleged CAA violations.

On February 3, 2016, Earthjustice and the other entities identified in the
October NOI filed suit against us in federal court in Albany under the citizen
suit provisions of the CAA. In summary, this lawsuit alleges that certain of our
operations at the Albany Terminal are in violation of the CAA. The plaintiffs
seek, among other things, relief that would compel us both to apply for what the
plaintiffs contend is the applicable permit under the CAA, and to install
additional pollution controls. In addition, the plaintiffs seek to prohibit the
Albany Terminal from receiving, storing, handling, and marine loading certain
types of Bakken crude oil and to require payment of a civil penalty of $37,500
for each day we operated the Albany Terminal in violation of the CAA. We believe
that we have meritorious defenses against all allegations. On February 26, 2016,
we filed a motion to dismiss the CAA action. No decision has yet been issued by
the Court and all discovery and other litigation activity is stayed pending a
decision by the Court on the motion to dismiss.





 

--------------------------------------------------------------------------------

 



By letter dated January 25, 2017, we received a notice of intent to sue (the
“2017 NOI”) from Earthjustice related to alleged violations of the CAA;
specifically alleging that we were operating the Albany Terminal without a valid
CAA Title   V Permit. On February 9, 2017, we responded to Earthjustice advising
that the 2017 NOI was without factual or legal merit and that we would move to
dismiss any action commenced by Earthjustice. At this time, there has been no
further action taken by Earthjustice. Neither the EPA nor the NYSDEC has
followed up on the NOI. The Albany Terminal is currently operating pursuant to
its Title   V Permit. We believe that we have meritorious defenses against all
allegations.

On March 26, 2015, we received a Notice of Non-Compliance (“NON”) from the
Massachusetts Department of Environmental Protection (“DEP”) with respect to the
Revere Terminal, alleging certain violations of the National Pollutant Discharge
Elimination System Permit (“NPDES Permit”) related to storm water discharges.
The NON required us to submit a plan to remedy the reported violations of the
NPDES Permit. We have responded to the NON with a plan and have implemented
modifications to the storm water management system at the Revere Terminal in
accordance with the plan. We have requested that the DEP acknowledge completion
of the required modifications to the storm water management system in
satisfaction of the NON. While no response has yet been received, we believe
that compliance with the NON has been achieved, and implementation of the plan
will have no material impact on our operations.

On May 16, 2014, we received a subpoena from the SEC requesting information for
relevant time periods primarily relating to our accounting for RINs and the
restatement of our consolidated financial statements as of and for the quarters
ended March 31, 2013, June 30, 2013 and September 30, 2013. We have cooperated
fully with the SEC and believe we have provided the SEC with all requested
materials. On October 26, 2016, we were informed that the SEC has concluded its
investigation and does not intend to recommend that an enforcement action by the
SEC be taken against us.

We received letters from the EPA dated November 2, 2011 and March 29, 2012,
containing requirements and testing orders (collectively, the “Requests for
Information”) for information under the CAA. The Requests for Information were
part of an EPA investigation to determine whether we have violated sections of
the CAA at certain of our terminal locations in New England with respect to
residual oil and asphalt. On June 6, 2014, a NOV was received from the EPA,
alleging certain violations of its Air Emissions License issued by the Maine
Department of Environmental Protection, based upon the test results at the South
Portland, Maine terminal. We met with and provided additional information to the
EPA with respect to the alleged violations. On April 7, 2015, the EPA issued a
Supplemental Notice of Violation (the “Supplemental NOV”) modifying the
allegations of violations of the terminal’s Air Emissions License. We have
responded to the Supplemental NOV and engaged in further negotiations with the
EPA. A tolling agreement was executed with the United States on December 1,
2015, which has currently been extended through March 31, 2017. While we do not
believe that a material violation has occurred, and we contest the allegations
presented in the NOV and Supplemental NOV, we do not believe any adverse
determination in connection with the NOV would have a material impact on our
operations.





 

--------------------------------------------------------------------------------

 



SCHEDULE 5.12

 

ERISA MATTERS

 

 

(a)

·



Certain contributions under the Warren Equities, Inc. Savings and Retirement
Plan were not made on a timely basis during the plan year prior to the
acquisition of the plan sponsor.  These late contributions resulted in lost
earnings to the plan of less than $10 in the aggregate, calculated using the
Department of Labor’s online calculator.

 

(b)

·



Global Partners LP Pension Plan

·



Global Montello Group Corp. Pension Plan

 

 

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE 5.13

SUBSIDIARIES AND

OTHER EQUITY INVESTMENTS

Part (a).             Subsidiaries.

1.         Global Partners LP

a)       Global Operating LLC (100%)

b)       GLP Finance Corp. (100%)

2.          Global Operating LLC

a)       Global Companies LLC (100%)

b)       Global CNG LLC (100%)

c)       Global Energy Marketing LLC (100%)

d)       Global Montello Group Corp. (100%)

e)       Alliance Energy LLC (100%)

f)       Chelsea Sandwich LLC (100%)

g)       Cascade Kelly Holdings LLC (100%)

h)       Basin Transload, LLC (60%)

i)       Global Partners Energy Canada ULC (100%)

3.          GLP Finance Corp.

N/A

4.          Global Companies LLC

a)       Glen Hes Corp. (100%)

5.          Glen Hes Corp.

N/A

6.          Global CNG LLC

N/A

7.          Global Energy Marketing LLC

N/A

8.          Global Partners Energy Canada ULC

N/A

9.          Global Montello Group Corp.

a)       Warren Equities, Inc. (100%)

10.        Warren Equities, Inc.

a)       Drake Petroleum Company, Inc. (100%)

b)       Warex Terminals Corporation (100%)





 

--------------------------------------------------------------------------------

 



c)       Puritan Oil Company, Inc. (100%)

d)       Maryland Oil Company, Inc. (100%)

11.        Alliance Energy LLC

a)       Bursaw Oil LLC (100%)

12.        Bursaw Oil LLC

N/A

13.        Chelsea Sandwich LLC

N/A

14.        Cascade Kelly Holdings LLC

N/A

15.       Basin Transload, LLC

16.       Drake Petroleum Company, Inc.

17.       Warex Terminals Corporation

18.       Puritan Oil Company, Inc.

19.       Maryland Oil Company, Inc.

Part (b).             Owners of Equity Interests in the Loan Parties

1.          Global Companies LLC

a)       Global Operating LLC (100%)

2.         Glen Hes Corp.

a)       Global Companies LLC (100%)

3.          Global CNG LLC

a)       Global Operating LLC (100%)

4.          Global Energy Marketing LLC

a)       Global Operating LLC (100%)

5.       Global Partners Energy Canada ULC

a)       Global Operating LLC (100%)

6.          Global Montello Group Corp.

a)       Global Operating LLC (100%)

7.          Warren Equities, Inc.

a)       Global Montello Group Corp. (100%)





 

--------------------------------------------------------------------------------

 



8.          Drake Petroleum Company, Inc.

a)       Warren Equities, Inc. (100%)

9.          Warex Terminals Corporation

a)       Warren Equities, Inc. (100%)

10.        Puritan Oil Company, Inc.

a)       Warren Equities, Inc. (100%)

11.        Maryland Oil Company, Inc.

a)       Warren Equities, Inc. (100%)

12.        Alliance Energy LLC

a)       Global Operating LLC (100%)

13.        Bursaw Oil LLC

a)       Alliance Energy LLC (100%)

14.        Chelsea Sandwich LLC

a)       Global Operating LLC (100%)

15.        Cascade Kelly Holdings LLC

a)       Global Operating LLC (100%)

16.        Global Operating LLC

a)       Global Partners LP (100%)

17.        GLP Finance Corp.

a)       Global Partners LP (100%)





 

--------------------------------------------------------------------------------

 



SCHEDULE 7.01

EXISTING LIENS

There are no existing Liens other than those held by the Administrative Agent
and the Lenders.





 

--------------------------------------------------------------------------------

 



SCHEDULE 7.02

EXISTING INVESTMENTS

1.        The equity investments set forth on Schedule 5.13.





 

--------------------------------------------------------------------------------

 



SCHEDULE 7.03

EXISTING INDEBTEDNESS

None.





 

--------------------------------------------------------------------------------

 



SCHEDULE 7.09

TRANSACTIONS WITH AFFILIATES

1.   On March 11, 2015, certain of the Partnership’s subsidiaries entered into a
Second Amended and Restated Services Agreement with GPC (the “GPC Second Amended
and Restated Services Agreement”).  Under the GPC Second Amended and Restated
Services Agreement, GPC no longer provides the Partnership with terminal,
environmental and operational support services, but the Partnership continues to
provide GPC with certain tax, accounting, treasury, legal, information
technology, human resources and financial operations support services for which
GPC pays the Partnership a monthly services fee at an agreed amount subject to
the approval by the Conflicts Committee of the board of directors of the General
Partner. The GPC Second Amended and Restated Services Agreement is for an
indefinite term and any party may terminate some or all of the services upon
ninety (90) days’ advanced written notice. As of December 31, 2016, no such
notice of termination was given by GPC.

2.   The General Partner employs substantially all of the Partnership’s
employees, except for most of its gasoline station and convenience store
employees, who are employed by GMG. The Partnership reimburses the General
Partner for expenses incurred in connection with these employees. These
expenses, including payroll, payroll taxes and bonus accruals, were
$101.6 million, $109.0 million and $95.5 million for the years ended
December 31, 2016, 2015 and 2014, respectively. The Partnership also reimburses
the General Partner for its contributions under the General Partner’s 401(k)
Savings and Profit Sharing Plan (see Note 13 of the Partnership’s 10-K for the
year ended December 31, 2016) and the General Partner’s qualified and
non‑qualified pension plans. 

The table below presents trade receivables with GPC and the Partnership and
receivables from the General Partner at December 31 (in thousands):

 

    

2016

    

2015

 

Receivables from GPC

 

$

6 

 

$

—

 

Receivables from the General Partner (1)

 

 

3,137 

 

 

2,578 

 

Total

 

$

3,143 

 

$

2,578 

 

--------------------------------------------------------------------------------

(1)   Receivables from the General Partner reflect the Partnership’s prepayment
of payroll taxes and payroll accruals to the General Partner.

3.    Pursuant to the Partnership’s Compensation Funding Account Agreement, the
Partnership reimburses expenses and interest to the members Global GP LLC for
matters relating to the Partnership’s Compensation Funding Account which is held
by Global GP LLC. 

 

 



 

--------------------------------------------------------------------------------

 

 

SCHEDULE 10.02

ADMINISTRATIVE AGENT'S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

 

IF TO ANY BORROWER:

Global Loan Parties

 

800 South Street, Suite 500

 

P.O. Box 9161

 

Waltham, MA 02454-9161

 

Attention:         Eric Slifka, President and Chief Executive Officer

 

Telephone:       (781) 398-4257

 

Telecopier:       (781) 398-9257

 

Electronic Mail: eslifka@globalp.com

 

Website Address:           www.globalp.com 

 

 

With a copy to:

Global Loan Parties

 

800 South Street, Suite 500

 

P.O. Box 9161

 

Waltham, MA 02454-9161

 

Attention:         Daphne H. Foster, Chief Financial Officer

 

Telephone:       (781) 398-4138

 

Telecopier:       (781) 398-2033

 

Electronic Mail: dfoster@globalp.com

 

Website Address:           www.globalp.com    

 

 

And a copy to:

Global Loan Parties

 

800 South Street, Suite 500

 

P.O. Box 9161

 

Waltham, MA 02454-9161

 

Attention:         Gregory B. Hanson, Treasurer

 

Telephone:       (781) 398-4350

 

Telecopier:       (781) 398-7240

 

Electronic Mail: ghanson@globalp.com

 

Website Address:           www.globalp.com

 

 

And a copy to:

Global Loan Parties

 

800 South Street, Suite 500

 

P.O. Box 9161

 

Waltham, MA 02454-9161

 

Attention:         Edward J. Faneuil, Executive Vice President, Secretary and
General Counsel

 

Telephone:       (781) 398-4211

 

Telecopier:       (781) 398-9211

 

Electronic Mail: efaneuil@globalp.com

 

Website Address:           www.globalp.com 

 





A-1

Form of Committed Loan Notice

--------------------------------------------------------------------------------

 



 

IF TO ADMINISTRATIVE

 

AGENT:

Administrative Agent's Office

 

(for payments and Requests for Credit Extensions):

 

Bank of America, N.A.

 

One Independence Center

 

Mail Code:  NC1-001-05-46

 

Charlotte, NC 28255-0001

 

Attention:  Tywanna (Ty) Etheredge

 

Telephone:  980-683-0486

 

Telecopier:  704-409-0027

 

Electronic Mail:  tywanna.d.etheredge@baml.com 

 

Account No.:  1366212250600

 

Ref:  Global Operating LLC

 

ABA# 026-009-593

 

 

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.

 

Agency Management

 

555 California Street, 4th Floor

 

Mail Code:  CA5-705-04-09

 

San Francisco, CA 94104

 

Attention:  Liliana Claar

 

Telephone:  415-436-2770

 

Telecopier:  415-503-5003

 

Electronic Mail:  liliana.claar@baml.com

 

 

L/C ISSUER WHEN L/C

 

ISSUER IS BANK OF

 

AMERICA:

Bank of America, N.A.

 

Trade Operations

 

1 Fleet Way

 

Mail Code:  PA6-580-02-30

 

Scranton, PA 18507

 

Attention:  John Yzeik

 

Telephone:  570-496-9588

 

Telecopier:  800-755-8743

 

Electronic Mail:  john.p.yzeik@baml.com

 

 

L/C ISSUER WHEN L/C

 

ISSUER IS JPMORGAN:

JPMorgan Chase Bank, N.A.

 

4 New York Plaza, 17th Floor

 

New York, NY  10004-2413

 

Attention:  Daniel J. Stampfel

 

Telephone:  (212)270-6342

 

Telecopier:  (646)534-2288

 

Electronic Mail:  Daniel.j.stampfel@jpmorgan.com

 





A-1

Form of Committed Loan Notice

--------------------------------------------------------------------------------

 



 

SWING LINE LENDER:

Bank of America, N.A.

 

One Independence Center

 

Mail Code:  NC1-001-05-46

 

Charlotte, NC 28255-0001

 

Attention:  Tywanna (Ty) Etheredge

 

Telephone:  980-683-0486

 

Telecopier:  704-409-0028

 

Electronic Mail:  tywanna.d.etheredge@baml.com

 

Account No.:  1366212250600

 

Ref:  Global Operating LLC

 

ABA# 026-009-593

 

 

ATLERNATIVE CURRENCY

 

FRONTING LENDER:

Bank of America, N.A.

 

One Independence Center

 

Mail Code:  NC1-001-05-46

 

Charlotte, NC 28255-0001

 

Attention:  Tywanna (Ty) Etheredge

 

Telephone:  980-683-0486

 

Telecopier:  704-409-0028

 

Electronic Mail:  tywanna.d.etheredge@baml.com

 

Account No.:  1366212250600

 

Ref:  Global Operating LLC

 

ABA# 026-009-593

 





A-1

Form of Committed Loan Notice

--------------------------------------------------------------------------------

 



EXHIBIT A-1

FORM OF LOAN NOTICE

Date:  ___________, _____

To:       Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of April 25, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement"; the terms
defined therein being used herein as therein defined), among  GLOBAL OPERATING
LLC, a Delaware limited liability company ("OLLC"), GLOBAL COMPANIES LLC, a
Delaware limited liability company ("Global"), GLOBAL MONTELLO GROUP CORP., a
Delaware corporation ("Montello"), GLEN HES CORP., a Delaware corporation ("Glen
Hes"), CHELSEA SANDWICH LLC, a Delaware limited liability company ("Chelsea
LLC"), GLP FINANCE CORP., a Delaware corporation ("Finance"), GLOBAL ENERGY
MARKETING LLC, a Delaware limited liability company ("GEM"), GLOBAL CNG LLC, a
Delaware limited liability company ("CNG"), ALLIANCE ENERGY LLC, a Massachusetts
limited liability company ("Alliance"), CASCADE KELLY HOLDINGS LLC, an Oregon
limited liability company ("Cascade") and WARREN EQUITIES, INC., a Delaware
Corporation ("Warren" and, collectively with  OLLC, Global, Montello, Glen Hes,
Chelsea LLC, Finance, GEM, CNG, Alliance and Cascade, the "Initial Borrowers"
and each individually, an "Initial Borrower"), GLOBAL PARTNERS LP, a Delaware
limited partnership (the "MLP"), each lender from time to time party hereto
(collectively, the "Lenders" and individually, a "Lender"), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative
Currency Fronting Lender, JPMORGAN CHASE BANK, N.A. as an L/C Issuer, JPMORGAN
CHASE BANK, N.A. and WELLS FARGO BANK, N.A. as Co- Syndication Agents and
CITIZENS BANK, N.A., SOCIETE GENERALE, BNP PARIBAS AND THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. NY BRANCH as Co-Documentation Agents.

The Borrowers hereby requests (select one):

☐  A Borrowing of [WC Loans][Revolver Loans]

☐  A conversion or continuation of [WC Loans][Revolver Loans]

1.          On ___________________________________________ (a Business Day).

2.          In the amount of __________________________.

3.          Comprised of ____________________________.

[Type of Committed Loan requested]

4.          In the following currency: ________________________





A-1

Form of Committed Loan Notice

--------------------------------------------------------------------------------

 



5.          For Eurocurrency Rate Loans:  with an Interest Period of __ months.

6.If Revolver Loan is being requested, use of proceeds and amount of such
proceeds being used to fund general corporate purposes: _______________________,
provided that, after giving effect to all Revolver Loans being requested
hereunder, the sum of the aggregate outstanding principal amount of all Revolver
Loans being used for general corporate purposes plus the Revolver LC Obligations
associated with any Revolver Letter of Credit issued with respect to general
corporate purposes does not exceed $150,000,000.  

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01[a][b] of the Agreement.

 

GLOBAL OPERATING LLC

 

GLOBAL COMPANIES LLC

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

CHELSEA SANDWICH LLC

 

GLP FINANCE CORP.

 

GLOBAL ENERGY MARKETING LLC

 

GLOBAL CNG LLC

 

ALLIANCE ENERGY LLC

 

CASCADE KELLY HOLDINGS LLC

 

WARREN EQUITIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



A-1

Form of Committed Loan Notice

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

FORM OF swing line loan NOTICE

Date: ___________, _____

To:       Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of April 25, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement"; the terms
defined therein being used herein as therein defined), among GLOBAL OPERATING
LLC, a Delaware limited liability company ("OLLC"), GLOBAL COMPANIES LLC, a
Delaware limited liability company ("Global"), GLOBAL MONTELLO GROUP CORP., a
Delaware corporation ("Montello"), GLEN HES CORP., a Delaware corporation ("Glen
Hes"), CHELSEA SANDWICH LLC, a Delaware limited liability company ("Chelsea
LLC"), GLP FINANCE CORP., a Delaware corporation ("Finance"), GLOBAL ENERGY
MARKETING LLC, a Delaware limited liability company ("GEM"), GLOBAL CNG LLC, a
Delaware limited liability company ("CNG"), ALLIANCE ENERGY LLC, a Massachusetts
limited liability company ("Alliance"), CASCADE KELLY HOLDINGS LLC, an Oregon
limited liability company ("Cascade") and WARREN EQUITIES, INC., a Delaware
Corporation ("Warren" and, collectively with  OLLC, Global, Montello, Glen Hes,
Chelsea LLC, Finance, GEM, CNG, Alliance and Cascade, the "Initial Borrowers"
and each individually, an "Initial Borrower"), GLOBAL PARTNERS LP, a Delaware
limited partnership (the "MLP"), each lender from time to time party hereto
(collectively, the "Lenders" and individually, a "Lender"), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative
Currency Fronting Lender, JPMORGAN CHASE BANK, N.A. as an L/C Issuer, JPMORGAN
CHASE BANK, N.A. and WELLS FARGO BANK, N.A. as Co- Syndication Agents and
CITIZENS BANK, N.A., SOCIETE GENERALE, BNP PARIBAS AND THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. NY BRANCH as Co-Documentation Agents.

The undersigned hereby requests a Swing Line Loan:

1.         On ____________________________________________ (a Business Day).

2.         In the amount of $____________________________.





A-2

Form of Swing Line Loan Notice

--------------------------------------------------------------------------------

 



The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04A(a) of the Agreement.

 

GLOBAL OPERATING LLC

 

GLOBAL COMPANIES LLC

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

CHELSEA SANDWICH LLC

 

GLP FINANCE CORP.

 

GLOBAL ENERGY MARKETING LLC

 

GLOBAL CNG LLC

 

ALLIANCE ENERGY LLC

 

CASCADE KELLY HOLDINGS LLC

 

WARREN EQUITIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



A-2

Form of Swing Line Loan Notice

--------------------------------------------------------------------------------

 



EXHIBIT B

FORM OF BORROWING BASE REPORT

To:       Bank of America, N.A., as Administrative Agent

Date: ____________, _______

(1)

 

Borrowing Base

   

$

 

 

 

(Item C from Schedule I)

 

 

 

 

 

 

 

 

 

(2)

 

Aggregate WC Commitment

 

$

 

 

 

 

 

 

 

(3)

 

The lesser of Item (1) and Item (2)

 

$

 

 

 

 

 

 

 

(4)

 

Aggregate Outstanding Amount of the WC Loans

 

$

 

 

 

 

 

 

 

(5)

 

Aggregate Outstanding Amount of the WC L/C

 

 

 

 

 

Obligations other than Product Under Contract LCs

 

$

 

 

 

 

 

 

 

(6)

 

Aggregate Usage (Item (4) plus Item (5)

 

$

 

 

 

 

 

 

 

(7)

 

Borrowing Availability (Borrowing Base Deficiency) (Item (3) minus Item (6))

 

$

 

 

This report (this "Certificate") is submitted pursuant to the Third Amended and
Restated Credit Agreement dated as of April 25, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
"Credit Agreement") among GLOBAL OPERATING LLC, a Delaware limited liability
company ("OLLC"), GLOBAL COMPANIES LLC, a Delaware limited liability company
("Global"), GLOBAL MONTELLO GROUP CORP., a Delaware corporation ("Montello"),
GLEN HES CORP., a Delaware corporation ("Glen Hes"), CHELSEA SANDWICH LLC, a
Delaware limited liability company ("Chelsea LLC"), GLP FINANCE CORP., a
Delaware corporation ("Finance"), GLOBAL ENERGY MARKETING LLC, a Delaware
limited liability company ("GEM"), GLOBAL CNG LLC, a Delaware limited liability
company ("CNG"), ALLIANCE ENERGY LLC, a Massachusetts limited liability company
("Alliance"), CASCADE KELLY HOLDINGS LLC, an Oregon limited liability company
("Cascade") and WARREN EQUITIES, INC., a Delaware Corporation ("Warren" and,
collectively with  OLLC, Global, Montello, Glen Hes, Chelsea LLC, Finance, GEM,
CNG, Alliance and Cascade, the "Initial Borrowers" and each individually, an
"Initial Borrower"),  GLOBAL PARTNERS LP, a Delaware limited partnership (the
"MLP"), each lender from time to time party hereto (collectively, the "Lenders"
and individually, a "Lender"), BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender, L/C Issuer and Alternative Currency Fronting Lender, JPMORGAN
CHASE BANK, N.A. as an L/C Issuer, JPMORGAN CHASE BANK, N.A. and WELLS FARGO
BANK, N.A. as Co- Syndication Agents and CITIZENS BANK, N.A., SOCIETE GENERALE,
BNP PARIBAS AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. NY BRANCH as
Co-Documentation Agents.  Unless





 

--------------------------------------------------------------------------------

 



otherwise indicated, capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Credit Agreement.

The undersigned hereby certifies, as of the date first written above, that
(a) the amounts and calculations herein and in Schedule I accurately reflect the
Eligible Cash and Cash Equivalents, Major Oil Company Receivables, Eligible
Receivables, Eligible Margin Deposits, Hedged Eligible Inventory, Eligible
Petroleum Inventory, Eligible Exchange Balances, Paid but Unexpired Letters of
Credit, Eligible Product Under Contract, Positive Net Unrealized Forward
Contract Positions, Eligible RINs, Negative Net Unrealized Forward Contract
Positions, Swap Termination Value Amounts, Excise Tax Liabilities, First
Purchaser Lien Amounts, Corn Product Reserve and outstanding amounts and (b) no
Default or Event of Default has occurred or is continuing.

 

GLOBAL OPERATING LLC

 

GLOBAL COMPANIES LLC

 

GLOBAL CNG LLC

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

GLP FINANCE CORP.

 

CHELSEA SANDWICH LLC

 

GLOBAL ENERGY MARKETING LLC

 

WARREN EQUITIES, INC.

 

ALLIANCE ENERGY LLC

 

CASCADE KELLY HOLDINGS LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE I

to Borrowing Base Report

Borrowing Base as of ___________________

 

BORROWING BASE ITEM

 

ACTUAL
AMOUNT

 

ADVANCE
RATE**

 

FORMULA
AMOUNT

 

 

 

 

 

 

 

 

 

I.       Eligible Cash and Cash Equivalents

 

$

 

 

100%

 

$

 

 

 

 

 

 

 

 

 

 

II.      Major Oil Company Receivables

 

$

 

 

90%

 

$

 

 

 

 

 

 

 

 

 

 

III.     Insured Eligible Receivables not included in Major Oil Company
Receivables

 

$

 

 

90%

 

$

 

 

 

 

 

 

 

 

 

 

IV.     Eligible Receivables which are not Insured Eligible Receivables and not
included in Major Oil Company Receivables

 

$

 

 

85%

 

$

 

 

 

 

 

 

 

 

 

 

V.      Eligible Margin Deposits

 

$

 

 

85%

 

$

 

 

 

 

 

 

 

 

 

 

VI.     Hedged Eligible Inventory other than Corn Products

 

$

 

 

85%

 

$

 

 

 

 

 

 

 

 

 

 

VII.   Hedged Eligible Inventory consisting of Corn Products

 

$

 

 

80%

 

$

 

 

 

 

 

 

 

 

 

 

VIII.  Eligible Petroleum Inventory

 

$

 

 

80%

 

$

 

 

 

 

 

 

 

 

 

 

IX.     Eligible Exchange Balances

 

$

 

 

80%

 

$

 

 

 

 

 

 

 

 

 

 

X.      Paid but Unexpired Letters of Credit

 

$

 

 

100%

 

$

 

 

 

 

 

 

 

 

 

 

XI.     Eligible Product Under Contract

 

$

 

 

80%

 

$

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

XII.    Positive Net Unrealized Forward Contract Positions up to $100,000,000

 

$

 

 

80%

 

$

 

 

 

 

 

 

 

 

 

 

XIII.  Positive Net Unrealized Forward Contract Positions above  $100,000,000
but below $150,000,000 (and after giving effect to necessary deductions for
Counterparty Risk)

 

$

 

 

70%

 

$

 

 

 

 

 

 

 

 

 

 

XIV.   Eligible RINs (up to $10,000,000)

 

$

 

 

70%

 

$

 

 

 

 

 

 

 

 

 

 

XV.    Negative Net Unrealized Forward Contract Positions

 

$

 

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

XVI.   Swap Termination Value Amount

 

$

 

 

100%

 

$

 

 

 

 

 

 

 

 

 

 

XVII. Excise Tax Liabilities

 

$

 

 

100%

 

$

 

 

 

 

 

 

 

 

 

 

XVIII. First Purchaser Lien Amount

 

$

 

 

100%

 

$

 

 

 

 

 

 

 

 

 

 

XIX.   Corn Product Reserve

 

$

 

 

100%

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

Sum of Items I through XIV

$

 

B.

Sum of Items XV through XIX

$

 

C.

BORROWING BASE AMOUNT (Item A minus Item B)

$

 

 

 

--------------------------------------------------------------------------------

**Notwithstanding anything to the contrary contained herein, (x) to the extent
that the amount of any item set forth in Items I through XIV above is a negative
number, 100% of the amount of such item shall be deducted in the calculation of
the Borrowing Base rather than the amount multiplied by the advance rate
attributable to such item had such item been a positive number and (y) the
aggregate Hedged Eligible Inventory consisting of Corn Product shall not at any
time comprise, after the application of all applicable advance rates, an amount
greater than $15,000,000 and, in addition, Petroleum Products consisting of Corn
Product shall only be included in Hedged Eligible Inventory and not in Eligible
Petroleum Inventory.

OPEN POSITION (600,000 BARREL LIMIT)

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT C

GLOBAL OPERATING LLC

GLOBAL COMPANIES LLC

GLOBAL MONTELLO GROUP CORP.

GLEN HES CORP.

CHELSEA SANDWICH LLC

GLOBAL ENERGY MARKETING LLC

WARREN EQUITIES, INC.

GLOBAL CNG LLC

GLP FINANCE CORP.

ALLIANCE ENERGY LLC

CASCADE KELLY HOLDINGS LLC

CERTIFICATE FOR ISSUANCE OF PRODUCT UNDER CONTRACT LCs

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of April 25, 2017 (as amended and in effect from time to time, the
"Credit Agreement") among GLOBAL OPERATING LLC, a Delaware limited liability
company ("OLLC"), GLOBAL COMPANIES LLC, a Delaware limited liability company
("Global"), GLOBAL MONTELLO GROUP CORP., a Delaware corporation ("Montello"),
GLEN HES CORP., a Delaware corporation ("Glen Hes"), CHELSEA SANDWICH LLC, a
Delaware limited liability company ("Chelsea LLC"), GLP FINANCE CORP., a
Delaware corporation ("Finance"), GLOBAL ENERGY MARKETING LLC, a Delaware
limited liability company ("GEM"), GLOBAL CNG LLC, a Delaware limited liability
company ("CNG"), ALLIANCE ENERGY LLC, a Massachusetts limited liability company
("Alliance"), CASCADE KELLY HOLDINGS LLC, an Oregon limited liability company
("Cascade") and WARREN EQUITIES, INC., a Delaware Corporation ("Warren" and,
collectively with  OLLC, Global, Montello, Glen Hes, Chelsea LLC, Finance, GEM,
CNG, Alliance and Cascade, the "Initial Borrowers" and each individually, an
"Initial Borrower"), GLOBAL PARTNERS LP, a Delaware limited partnership (the
"MLP"), each lender from time to time party hereto (collectively, the "Lenders"
and individually, a "Lender"), BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender, L/C Issuer and Alternative Currency Fronting Lender, JPMORGAN
CHASE BANK, N.A. as an L/C Issuer, JPMORGAN CHASE BANK, N.A. and WELLS FARGO
BANK, N.A. as Co- Syndication Agents and CITIZENS BANK, N.A., SOCIETE GENERALE,
BNP PARIBAS AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. NY BRANCH as
Co-Documentation Agents.  Terms used herein without definition which are
otherwise defined in the Credit Agreement shall have the same respective meaning
herein as therein.  The Borrowers hereby certify to each Lender and the
Administrative Agent that, pursuant to the provisions of the Credit Agreement,
as of the date hereof:

(1)         the Borrowers are requesting that the applicable L/C Issuer issue
the following Letters of Credit (each, a "Subject LC") on the date hereof:

Amount

Beneficiary

 





 

--------------------------------------------------------------------------------

 



(2)       each such Subject LC is being requested solely to cover Eligible
Product Under Contract.

(3)        each such Subject LC is to be considered a Product Under Contract LC
under the terms of the Credit Agreement.

(4)        as demonstrated by the calculations provided in Schedule 1 hereto,
immediately prior to giving effect to the issuance of all such Subject LCs there
is at least 5% of Borrowing Base availability and, on a pro forma basis after
giving effect to the issuance of such Subject LCs (i.e. giving effect to the
usage associated with the issuance of such Subject LCs together with the
inclusion in the Borrowing Base of such Eligible Product Under Contract which is
covered by such Subject LCs), there is at least 5% of Borrowing Base
availability.

(5)        The calculations and information set forth on Schedule 1 hereto are
true and accurate based on the most current information available to the
Borrowers as of the date hereof.

IN WITNESS WHEREOF, a Responsible Officer of the Borrowers has executed this
certificate on the date set forth below.

Signed this        day of                               20        on behalf of:

 

 

GLOBAL OPERATING LLC

 

GLOBAL COMPANIES LLC

 

GLOBAL CNG LLC

 

GLOBAL ENERGY MARKETING LLC

 

WARREN EQUITIES, INC.

 

ALLIANCE ENERGY LLC

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

GLP FINANCE CORP.

 

CHELSEA SANDWICH LLC

 

CASCADE KELLY HOLDINGS LLC

 

 

 

 

 

By: 

 

 

Name: 

 

 

Title: 

 

 





 

--------------------------------------------------------------------------------

 



Schedule 1

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

Borrowing Base as of   ________________

 

 

 

 

 

(prior to giving effect to inclusion of

 

 

 

 

 

Eligible Product Under Contract

 

 

 

 

 

for which Subject LC is being issued)

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

Total Outstandings as of  ____________

$

 

 

 

 

(including all issued and outstanding

 

 

 

 

 

Letters of Credit but prior to giving

 

 

 

 

 

Effect to issuance of Subject LCs)

 

 

 

 

 

 

 

 

 

 

(3)

Availability as of   ____________

$

 

 

 

 

(Item (1) minus Item (2))

 

 

 

 

 

 

 

 

 

 

(4)

Availability as a Percentage of Borrowing

 

 

 

 

 

Base as of  _______________

 

 

 

 

%

 

(must exceed 5%)

 

 

 

 

 

 

 

 

 

 

(5)

Pro Forma Borrowing Base as of  ___________

$

 

 

 

 

(Item (1) plus Eligible Product Under

 

 

 

 

 

Contract for which Subject LC is being

 

 

 

 

 

issued)

 

 

 

 

 

 

 

 

 

 

(6)

Pro Forma Total Outstandings as of   ___________

$

 

 

 

 

(Item (2) plus maximum drawing amount of

 

 

 

 

 

Subject LCs)

 

 

 

 

 

 

 

 

 

 

(7)

Pro Forma Availability as of   ____________

$

 

 

 

 

(Item (5) minus Item (6))

 

 

 

 

 

 

 

 

 

 

(8)

Pro Forma Availability as a Percentage of

 

 

 

 

 

Pro Forma Borrowing Base as of   __________

 

 

 

 

%

 

(must exceed 5%)

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT D

FORM OF NOTE

April 25, 2017

FOR VALUE RECEIVED, the undersigned (the "Borrowers") hereby jointly and
severally promise to pay to _______________________ or registered assigns (the
"Lender"), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrowers under that certain Third Amended and Restated Credit Agreement,
dated as of April 25, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement" the terms
defined therein being used herein as therein defined), among GLOBAL OPERATING
LLC, a Delaware limited liability company ("OLLC"), GLOBAL COMPANIES LLC, a
Delaware limited liability company ("Global"), GLOBAL MONTELLO GROUP CORP., a
Delaware corporation ("Montello"), GLEN HES CORP., a Delaware corporation ("Glen
Hes"), CHELSEA SANDWICH LLC, a Delaware limited liability company ("Chelsea
LLC"), GLP FINANCE CORP., a Delaware corporation ("Finance"), GLOBAL ENERGY
MARKETING LLC, a Delaware limited liability company ("GEM"), GLOBAL CNG LLC, a
Delaware limited liability company ("CNG"), ALLIANCE ENERGY LLC, a Massachusetts
limited liability company ("Alliance"), CASCADE KELLY HOLDINGS LLC, an Oregon
limited liability company ("Cascade") and WARREN EQUITIES, INC., a Delaware
Corporation ("Warren" and, collectively with  OLLC, Global, Montello, Glen Hes,
Chelsea LLC, Finance, GEM, CNG, Alliance and Cascade, the "Initial Borrowers"
and each individually, an "Initial Borrower"), GLOBAL PARTNERS LP, a Delaware
limited partnership (the "MLP"), each lender from time to time party hereto
(collectively, the "Lenders" and individually, a "Lender"), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative
Currency Fronting Lender, JPMORGAN CHASE BANK, N.A. as an L/C Issuer, JPMORGAN
CHASE BANK, N.A. and WELLS FARGO BANK, N.A. as Co-Syndication Agents and
CITIZENS BANK, N.A., SOCIETE GENERALE, BNP PARIBAS AND THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. NY BRANCH as Co-Documentation Agents.

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of each Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  Except as otherwise provided in Section 2.04A(f) of the
Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in the currency in which such Committed Loan is denominated and in Same Day
Funds at the Administrative Agent’s Office for such currency.  If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranties.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Loans made by the Lender shall be evidenced by one





D

Form of Note

--------------------------------------------------------------------------------

 



or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount, currency and maturity of its Loans and payments with
respect thereto.

[This Note constitutes the amendment and restatement in its entirety of the Note
of the Borrowers issued to the Lender dated _________________ (the "Original
Note"), and is in substitution therefor and an amendment and replacement
thereof.  Nothing herein or in any other document shall be construed to
constitute payment of the Original Note or to release or terminate any guaranty
or lien, mortgage, pledge or other security entered in favor of the
Administrative Agent or any Lender or other Secured Party.]

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

[Signature page follows]





D

Form of Note

--------------------------------------------------------------------------------

 



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

GLOBAL OPERATING LLC

 

GLOBAL COMPANIES LLC

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

CHELSEA SANDWICH LLC

 

GLP FINANCE CORP.

 

GLOBAL ENERGY MARKETING LLC

 

GLOBAL CNG LLC

 

ALLIANCE ENERGY LLC

 

CASCADE KELLY HOLDINGS LLC

 

WARREN EQUITIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





D

Form of Note

--------------------------------------------------------------------------------

 



LoanS AND PAYMENTS with respect thereto

Date

  

Type of
Loan Made

  

Currency
and Amount
of Loan
Made

  

End of
Interest
Period

  

Amount of
Principal or
Interest
Paid This
Date

  

Outstanding
Principal
Balance This
Date

  

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



D

Form of Note

--------------------------------------------------------------------------------

 



EXHIBIT E

form of COMPLIANCE CERTIFICATE

Financial Statement Date: _______,

To:       Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of April 25, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement;" the terms
defined therein being used herein as therein defined), among GLOBAL OPERATING
LLC, a Delaware limited liability company ("OLLC"), GLOBAL COMPANIES LLC, a
Delaware limited liability company ("Global"), GLOBAL MONTELLO GROUP CORP., a
Delaware corporation ("Montello"), GLEN HES CORP., a Delaware corporation ("Glen
Hes"), CHELSEA SANDWICH LLC, a Delaware limited liability company ("Chelsea
LLC"), GLP FINANCE CORP., a Delaware corporation ("Finance"), GLOBAL ENERGY
MARKETING LLC, a Delaware limited liability company ("GEM"), GLOBAL CNG LLC, a
Delaware limited liability company ("CNG"), ALLIANCE ENERGY LLC, a Massachusetts
limited liability company ("Alliance"), CASCADE KELLY HOLDINGS LLC, an Oregon
limited liability company ("Cascade") and WARREN EQUITIES, INC., a Delaware
Corporation ("Warren" and, collectively with  OLLC, Global, Montello, Glen Hes,
Chelsea LLC, Finance, GEM, CNG, Alliance and Cascade, the "Initial Borrowers"
and each individually, an "Initial Borrower"), GLOBAL PARTNERS LP, a Delaware
limited partnership (the "MLP"), each lender from time to time party hereto
(collectively, the "Lenders" and individually, a "Lender"), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative
Currency Fronting Lender, JPMORGAN CHASE BANK, N.A. as an L/C Issuer, JPMORGAN
CHASE BANK, N.A. and WELLS FARGO BANK, N.A. as Co- Syndication Agents and
CITIZENS BANK, N.A., SOCIETE GENERALE, BNP PARIBAS AND THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. NY BRANCH as Co-Documentation Agents.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ___________________ of the Borrowers, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on behalf of the Borrowers, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.         The Borrowers have delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrowers ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.         The Borrowers have delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrowers ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and





E

Form of Compliance Certificate

--------------------------------------------------------------------------------

 



cash flows of the Borrowers and their Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

2.       The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrowers during the accounting period covered by such financial statements.

3.       A review of the activities of the Borrowers during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrowers performed and
observed all their Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrowers performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4.       The representations and warranties of the Borrowers contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

5.       The financial covenant analyses and information set forth on Schedule 1
 attached hereto are true and accurate on and as of the date of this
Certificate.

6.       Based on the information set forth herein, the Applicable Revolver Rate
shall be Level __.





E

Form of Compliance Certificate

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of______________, ____.

 

GLOBAL OPERATING LLC

 

GLOBAL COMPANIES LLC

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

CHELSEA SANDWICH LLC

 

GLP FINANCE CORP.

 

GLOBAL ENERGY MARKETING LLC

 

GLOBAL CNG LLC

 

ALLIANCE ENERGY LLC

 

CASCADE KELLY HOLDINGS LLC

 

WARREN EQUITIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





E

Form of Compliance Certificate

--------------------------------------------------------------------------------

 



For the Quarter/Year ended ___________________("Statement Date")

SCHEDULE 1

to the Compliance Certificate

($ in 000's)

I.

Section 7.18(i) – Combined Working Capital

 

 

 

 

 

A.

Combined Current Assets as of Statement Date (but not to include the following:)

$_______

 

 

 

 

 

 

1.       prepaid expenses in excess of $25,000,000

 

 

 

 

 

 

 

2.       any asset which will be subsequently paid or otherwise distributed as a
Permitted Distribution

 

 

 

 

 

 

 

3.       intercompany receivable or other right to payment owing from another
Loan Party or an Affiliate

 

 

 

 

 

 

B..

Combined Current Liabilities as of Statement Date (sum of B(1) plus B(2) plus
B(3))

$_______

 

 

 

 

 

 

1.       current liabilities per GAAP as of Statement Date other than items 2
and 3 below

$_______

 

 

 

 

 

 

2.       outstanding amount of WC Loans

$_______

 

 

 

 

 

 

3.       outstanding amount of Revolver Loans used to fund working capital.

$_______

 

 

 

 

 

C..

Combined Working Capital as of Statement Date (Item A minus Item B) (Not to be
less than $35,000,000 at any time)

$_______

 

 

 

 

II.

Minimum EBITDA

 

 

 

 

 

A.

Combined Net Income for such period:

$_______

 

 

 

 

 

B.

Combined Total Interest Expense for such period:

$_______

 

 

 

 

 

C.

Federal, state, local and foreign income taxes payable for such period:

$_______

 

 

 

 

 

D.

Depreciation and amortization expense for such period:

$_______

 

 

 

 

 

E.

Non-recurring expenses which do not represent a cash item for such period:

$_______

 

 

 

 

 





E

Form of Compliance Certificate

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

F.

Equity losses in respect of unconsolidated affiliates:

$_______

 

 

 

 

 

G.

Cash distributions received by any Loan Party from joint ventures:

$_______

 

 

 

 

 

H.

One-time non-recurring cash expenses incurred in connection with the Lease
Termination (not to exceed $77,000,000):

$_______

 

 

 

 

 

 

I.

Federal, state, local and foreign income tax credits for such period:

$_______

 

 

 

 

 

 

J.

Nonrecurring non-cash items increasing Combined Net Income for such period:

$_______

 

 

 

 

 

K.

Equity earnings in respect of unconsolidated affiliates:

$_______

 

 

 

 

 

L.

Subtotal of Additions to Combined Net Income (Lines II.B + II.C + II. D + II.E +
II.F + II. G + II.H):

$_______

 

 

 

 

 

M.

Subtotal of Deductions to Combined Net Income (Lines II.I + II.J + II.K):

$_______

 

 

 

 

 

N.

Combined EBITDA (Lines II.A + II.L. - II.M)

$_______

 

 

 

 

 

 

 

 

III.

Section 7.18(ii) - Combined Interest Coverage Ratio

 

 

 

 

 

A.

Combined EBITDA for the Reference Period ending on the Statement Date (Line II.M
above):

$_______

 

 

 

 

 

B.

The sum of the following for such period:

 

 

 

 

 

 

 

1.    Interest, premium payments, debt discounts, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with deferred purchase price of assets, in each case to the extent
treated as interest in accordance with GAAP:

$_______

 

 

 

 

 

 

2.    Rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP (the Project Monument Unitary Lease, the Project Oak
Unitary Lease and any Future Failed Accounting Lease shall be treated as
operating leases, notwithstanding their treatment or classification under GAAP,
and shall not be treated as a Capitalized Lease)

$_______

 

 

 

 

 

C.

Combined Total Interest Expense for such period (the sum of Item III.B.1 + Item
III.B.2):

 

 

 

 

 

 





E

Form of Compliance Certificate

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

D.

Combined Interest Coverage Ratio (Line III.A  Line III.C):

____ to 1

 

 

 

 

 

 

Minimum ratio permitted: 2.00 to 1

 

 

 

 

 

IV.

Section 7.18(iii) – Combined Senior Secured Leverage Ratio

 

 

 

 

 

A.

Combined Funded Senior Secured Debt at the Statement Date (Sum of Item IVA.1. +
IV.A.2 + Item IV.A.3 + Item IV.A.4 + Item IV.A.5. + Item IV.A.6 + Item IV.A.7):

 

 

 

 

 

 

1.    Outstanding principal amount of all obligations for borrowed money and
evidenced by bonds, debentures, notes, loan agreements or other similar
agreements at such date (including Obligations under the Agreement other than
the outstanding amount of the WC Loans and the LC Obligations):

$_______

 

 

 

 

 

 

2.    Purchase money indebtedness at such date:

$_______

 

 

 

 

 

 

3.    Direct obligations arising under letters of credit (other than L/C
Obligations), bankers' acceptances, bank guaranties, surety bonds and similar
instruments at such date:

$_______

 

 

 

 

 

 

4.    Deferred purchase price of property or services at such date:

$_______

 

 

 

 

 

 

5.    Attributable Indebtedness in respect of capital leases and Synthetic
Leases as of such date (the Project Monument Unitary Lease, the Project Oak
Unitary Lease and any Future Failed Accounting Lease shall be treated as
operating leases, notwithstanding their treatment or classification under GAAP,
and shall not be treated as a Capitalized Lease): 

$_______

 

 

 

 

 

 

6.    Guarantees of indebtedness as of such date: 

$_______

 

 

 

 

 

 

7.    JV or partnership recourse indebtedness as of such date: 

$_______

 

 

 

 

 

 

 

 

 

B.

Combined Funded Debt of applicable Loan Party which is unsecured:

$_______

 

 

 

 

 

C.

Combined Funded Senior Secured Debt (Item IV.A. - Item IV.B.):

$_______

 

 

 

 

 

D.

Combined EBITDA for the Reference Period ending on the Statement Date (Line II.M
above):

$_______

 

 

 

 

 

E.

Combined Senior Secured Leverage Ratio (Line IV.C  Line IV.D):

____ to 1

 

 

 

 

 





E

Form of Compliance Certificate

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

Maximum ratio permitted: 3.50 to 1

 

 

 

 

 

V.

Section 7.18(iv) – Combined Total Leverage Ratio

 

 

 

 

 

 

A.

Combined Funded Debt for such period (Line IV.A. above)

$_______

 

 

 

 

 

B.

Combined EBITDA for the Reference Period ending on the Statement Date (Line II.M
above):

$_______

 

 

 

 

 

C.

Combined Total Leverage Ratio (Line V.A  Line V.B):

____ to 1

 

 

 

 

 

 

Maximum ratio permitted: 5.00 to 1 (step up to 5.50 to 1 for the first two
fiscal quarters following the consummation of a Material Acquisition).

 

 

 

 

VI.

GROSS MARGINS AND VOLUMES

 

 

 

 

 

 

 

[to include report of gross margins and volumes by product for fiscal quarter
and statement of changes in such amounts from previous fiscal quarter]

 

 

 

 



E

Form of Compliance Certificate

--------------------------------------------------------------------------------

 



EXHIBIT F-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] "Assignor") and
[the][each] Assignee identified in item 2 below ([the][each, an] "Assignee").
 [It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the "Credit Agreement"), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] "Assigned
Interest").  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

1.    Assignor[s]:

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

2.     Assignee[s]:

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 





F-1 - 1

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 



3.          Borrowers: Global Operating LLC, Global Companies LLC, Global
Montello Group Corp., Glen Hes Corp., Chelsea Sandwich LLC, GLP Finance Corp.,
Global Energy Marketing LLC, Warren Equities, Inc., Global CNG LLC, GLP Finance
Corp., Alliance Energy LLC and Cascade Kelly Holdings LLC

4.          Administrative Agent: Bank of America, N.A., as the administrative
agent under the Credit Agreement

5.          Credit Agreement: Third Amended and Restated Credit Agreement, dated
as of April 25, 2017 among the Borrowers, Global Partners LP, the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent, a
L/C Issuer, Alternative Currency Fronting Lender and Swing Line Lender and the
other parties thereto.

6.          Assigned Interest[s]:

Assignor[s]

  

Assignee[s]

  

Facility
Assigned

  

Aggregate
Amount of
Commitment
/Loans
for all Lenders

  

Amount of
Commit-
ment/Loans
Assigned

  

Percentage
Assigned of
Commitment/
Loans

  

CUSIP
Number

 

 

 

 

___________

 

$_________

 

$_________

 

_________%

 

 

 

 

 

 

___________

 

$_________

 

$_________

 

_________%

 

 

 

 

 

 

___________

 

$_________

 

$_________

 

_________%

 

 

[7.Trade Date: __________________]

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE[S]

 





F-1 - 2

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

[Consented to and] Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[Consented to:]

 

 

 

 

 

GLOBAL OPERATING LLC

 

 

GLOBAL COMPANIES LLC

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

GLEN HES CORP.

 

 

CHELSEA SANDWICH LLC

 

 

GLP FINANCE CORP.

 

 

GLOBAL ENERGY MARKETING LLC

 

 

WARREN EQUITIES, INC.

 

 

GLOBAL CNG LLC

 

 

ALLIANCE ENERGY LLC

 

 

CASCADE KELLY HOLDINGS LLC

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 





F-1 - 3

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Third Amended and Restated Credit Agreement, dated as of April 25, 2017 among
the Borrowers, Global Partners LP, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, a L/C Issuer, Alternative
Currency Fronting Lender and Swing Line Lender and the other parties thereto.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.         Representations and Warranties.

1.1.      Assignor.  [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.      Assignee.  [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall





F-1 - 4

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 



deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.      Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.  Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.      General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

 



F-1 - 5

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 



EXHIBIT F-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

 



F-2 - 1

Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 



EXHIBIT G

THIRD AMENDED AND RESTATED GUARANTY

THIRD AMENDED AND RESTATED GUARANTY (this "Guaranty"), dated as of April 25,
2017, by GLOBAL PARTNERS LP, a Delaware limited partnership (the "MLP"), BURSAW
OIL LLC, a Massachusetts limited liability company ("Bursaw"), WAREX TERMINALS
CORPORATION, a New York corporation ("Warex"), DRAKE PETROLEUM COMPANY, INC., a
Massachusetts corporation ("Drake"), PURITAN OIL COMPANY, INC., a New Jersey
corporation ("Puritan"), and MARYLAND OIL COMPANY, INC., a Delaware corporation
(the "Maryland Oil" and, collectively with the MLP, Bursaw, Warex, Drake and
Puritan, the "Guarantors" and each individually, a "Guarantor") in favor of (a)
Bank of America, N.A., a national banking association, as administrative agent
(hereinafter, in such capacity, the "Administrative Agent") for itself, the
other lending institutions (hereinafter, collectively, the "Lenders") which are
or may become parties to that certain Third Amended and Restated Credit
Agreement dated as of April 25, 2017 (as amended and in effect from time to
time, the "Credit Agreement"), among GLOBAL OPERATING LLC, a Delaware limited
liability company ("OLLC"), GLOBAL COMPANIES LLC, a Delaware limited liability
company ("Global"), GLOBAL MONTELLO GROUP CORP., a Delaware corporation
("Montello"), GLEN HES CORP., a Delaware corporation ("Glen Hes"), CHELSEA
SANDWICH LLC, a Delaware limited liability company ("Chelsea LLC"), GLP FINANCE
CORP., a Delaware corporation ("Finance"), GLOBAL ENERGY MARKETING LLC, a
Delaware limited liability company ("GEM"), WARREN EQUITIES, INC., a Delaware
limited liability company ("Warren"),  GLOBAL CNG LLC, a Delaware limited
liability company ("CNG"), ALLIANCE ENERGY LLC, a Massachusetts limited
liability company ("Alliance") and  CASCADE KELLY HOLDINGS LLC, an Oregon
limited liability company ("Cascade" and, collectively with  OLLC, Global,
Montello, Glen Hes, Chelsea LLC, Finance, GEM, Warren, CNG and Alliance, the
"Companies" and each individually, a "Company"), the MLP, the Lenders, BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender, Alternative Currency
Fronting Lender and an L/C Issuer, JPMORGAN CHASE BANK, N.A. as an L/C Issuer,
JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, N.A. as Co- Syndication Agents
and CITIZENS BANK, N.A., SOCIETE GENERALE, BNP PARIBAS AND THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. NY BRANCH as Co-Documentation Agents and the other
Secured Parties (as such term is defined in the Credit Agreement), and (b) each
of the Secured Parties.

WHEREAS, certain of the Companies, the MLP, the Administrative Agent, certain of
the L/C Issuers, the Alternative Currency Fronting Lender, the Swing Line Lender
and certain of the Lenders entered into a Second Amended and Restated Credit
Agreement dated as of December 16, 2013 (as heretofore amended and restated, the
"Original Credit Agreement") pursuant to which the Lenders, the Alternative
Currency Fronting Lender, the Swing Line Lenders and certain of the L/C Issuers,
subject to the terms and conditions contained therein, provided certain loans
and other extensions of credit to certain of the Companies; and





G

Form of Guaranty

--------------------------------------------------------------------------------

 



WHEREAS, in connection with the Original Credit Agreement, the Guarantors
guaranteed the obligations of the Companies pursuant to the terms of (a) that
certain Second Amended and Restated Guaranty dated as of December 16, 2013 (as
heretofore amended and restated, the "Original MLP/Bursaw Guaranty") and (b)
that certain Guaranty dated as of January 7, 2015 (as heretofore amended and
restated, the "Original Warren Subsidiary Guaranty" and, collectively with the
Original MLP/Bursaw Guaranty, the "Original Guaranty"); and

WHEREAS, the Original Credit Agreement shall be amended and restated in its
entirety by the Credit Agreement as set forth therein and shall remain in full
force and effect only as set forth therein; and

WHEREAS, each of the Guarantors, the Administrative Agent and each other Secured
Party wishes to continue and reaffirm the guaranty provided by the Guarantors in
each Original Guaranty in favor of the Administrative Agent and the other
Secured Parties and, in addition, continue and affirm the guaranty of the
Obligations to the Administrative Agent and the other Secured Parties under the
Loan Documents, the Secured Cash Management Agreements and the Secured Hedge
Agreements; and

WHEREAS, the Companies and the Guarantors are members of a group of related
entities, the success of any one of which is dependent in part on the success of
the other members of such group;

WHEREAS, the Guarantors expect to receive substantial direct and indirect
benefits from the extensions of credit to the Companies by the Secured Parties
pursuant to the Credit Agreement, the other Loan Documents, the Secured Cash
Management Agreements and the Secured Hedge Agreements (which benefits are
hereby acknowledged);

WHEREAS, it is a condition precedent to the Lenders’, the Swing Line Lender, the
Alternative Currency Fronting Lender and the L/C Issuers making any loans or
otherwise extending credit to the Companies under the Credit Agreement and the
other Secured Parties extending any credit to the Companies and the Guarantors
under the Secured Cash Management Agreements and the Secured Hedge Agreements
that the Guarantors execute and deliver to the Administrative Agent, for the
benefit of the Secured Parties an amended and restated guaranty substantially in
the form hereof; and

WHEREAS, the Guarantors wish to jointly and severally guaranty the Companies'
and the other Guarantors' obligations to the Secured Parties under or in respect
of the Credit Agreement, the other Loan Documents, the Secured Cash Management
Agreements and the Secured Hedge Agreements as provided herein;

NOW, THEREFORE, the Guarantors hereby agree with the Administrative Agent and
the other Secured Parties as follows:

1.      Definitions.  The term "Obligations" and all other capitalized terms
used herein without definition shall have the respective meanings provided
therefor in the Credit Agreement.

2.      Guaranty of Payment and Performance.  The Guarantors hereby jointly and
severally guarantee to the Secured Parties the full and punctual payment when
due (whether at





G

Form of Guaranty

--------------------------------------------------------------------------------

 



stated maturity, by required pre-payment, by acceleration or otherwise), as well
as the performance, of all of the Obligations including all such which would
become due but for the operation of the automatic stay pursuant to §362(a) of
the Federal Bankruptcy Code and the operation of §§502(b) and 506(b) of the
Federal Bankruptcy Code.  This Guaranty is an absolute, unconditional and
continuing guaranty of the full and punctual payment and performance of all of
the Obligations and not of their collectibility only and is in no way
conditioned upon any requirement that any Secured Party first attempt to collect
any of the Obligations from any Company or resort to any collateral security or
other means of obtaining payment.  Should any Company default in the payment or
performance of any of the Obligations, the joint and several obligations of the
Guarantors hereunder with respect to such Obligations in default shall, upon
demand by the Administrative Agent, become immediately due and payable to the
Administrative Agent, for the benefit of the Secured Parties, without demand or
notice of any nature, all of which are expressly waived by the
Guarantors.  Payments by the Guarantors hereunder may be required by the
Administrative Agent on any number of occasions.  All payments by the Guarantors
hereunder shall be made to the Administrative Agent, in the manner and at the
place of payment specified therefor in the Credit Agreement, for the account of
the Secured Parties.  Without limiting the foregoing, each Guarantor represents
and warrants that it is organized and resident in the United States of
America.  Each Guarantor shall make all payments hereunder without setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless such Guarantor is compelled by law to make such
deduction or withholding.  If any such obligation (other than one arising with
respect to taxes based on or measured by the income or profits of a Secured
Party) is imposed upon such Guarantor with respect to any amount payable by it
hereunder, such Guarantor will pay to the Administrative Agent, for the account
of the applicable Secured Parties, on the date on which such amount is due and
payable hereunder, such additional amount in U.S. dollars as shall be necessary
to enable the Secured Parties to receive the same net amount which the Secured
Parties would have received on such due date had no such obligation been imposed
upon the Guarantor.  Each Guarantor will deliver promptly to the Administrative
Agent certificates or other valid vouchers for all taxes or other charges
deducted from or paid with respect to payments made by such Guarantor
hereunder.  The obligations of each Guarantor under this paragraph shall survive
the payment in full of the Obligations and termination of this Guaranty.

3.      Guarantors' Agreement to Pay Enforcement Costs, etc.  Each Guarantor
further agrees, as the principal obligor and not as a guarantor only, to pay to
the Administrative Agent, on demand, all costs and expenses (including court
costs and reasonable legal expenses) incurred or expended by any Secured Party
in connection with the Obligations, this Guaranty and the enforcement thereof,
together with interest on amounts recoverable under this §3 from the time when
such amounts become due until payment, whether before or after judgment, at the
rate of interest for overdue principal set forth in the Credit Agreement,
provided that if such interest exceeds the maximum amount permitted to be paid
under applicable law, then such interest shall be reduced to such maximum
permitted amount.

4.      Waivers by Guarantor; Secured Parties' Freedom to Act.  Each Guarantor
agrees that the Obligations will be paid and performed strictly in accordance
with their respective terms, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting





G

Form of Guaranty

--------------------------------------------------------------------------------

 



any of such terms or the rights of any Secured Party with respect thereto.  Each
Guarantor waives promptness, diligence, presentment, demand, protest, notice of
acceptance, notice of any Obligations incurred and all other notices of any
kind, all defenses which may be available by virtue of any valuation, stay,
moratorium law or other similar law now or hereafter in effect, any right to
require the marshalling of assets of any Company or any other entity or other
person primarily or secondarily liable with respect to any of the Obligations,
and all suretyship defenses generally.  Without limiting the generality of the
foregoing, each Guarantor agrees to the provisions of any instrument evidencing,
securing or otherwise executed in connection with any Obligation and agrees that
the joint and several obligations of the Guarantors hereunder shall not be
released or discharged, in whole or in part, or otherwise affected by (a) the
failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce any right or remedy against any Company or any
other entity or other person primarily or secondarily liable with respect to any
of the Obligations; (b) any extensions, compromise, refinancing, consolidation
or renewals of any Obligation; (c) any change in the time, place or manner of
payment of any of the Obligations or any rescissions, waivers, compromise,
refinancing, consolidation or other amendments or modifications of any of the
terms or provisions of the Credit Agreement, the Notes, the other Loan
Documents, the Secured Cash Management Agreements, the Secured Hedge Agreements
or any other agreement evidencing, securing or otherwise executed in connection
with any of the Obligations, (d) the addition, substitution or release of any
entity or other person primarily or secondarily liable for any Obligation; (e)
the adequacy of any rights which the Administrative Agent or any other Secured
Party may have against any collateral security or other means of obtaining
repayment of any of the Obligations; (f) the impairment of any collateral
securing any of the Obligations, including without limitation the failure to
perfect or preserve any rights which the Administrative Agent or any other
Secured Party might have in such collateral security or the substitution,
exchange, surrender, release, loss or destruction of any such collateral
security; or (g) any other act or omission which might in any manner or to any
extent vary the risk of the Guarantors or otherwise operate as a release or
discharge of any Guarantor, all of which may be done without notice to the
Guarantors.  To the fullest extent permitted by law, each Guarantor hereby
expressly waives any and all rights or defenses arising by reason of (i) any
"one action" or "anti-deficiency" law which would otherwise prevent the
Administrative Agent or any other Secured Party from bringing any action,
including any claim for a deficiency, or exercising any other right or remedy
(including any right of set-off), against such Guarantor before or after the
Administrative Agent’s or such other Secured Party's commencement or completion
of any foreclosure action, whether judicially, by exercise of power of sale or
otherwise, or (ii) any other law which in any other way would otherwise require
any election of remedies by the Administrative Agent or any other Secured Party.

5.      Unenforceability of Obligations Against Companies.  If for any reason
the Companies, any other Guarantor or any Company or other Guarantor have or has
no legal existence or is under no legal obligation to discharge any of the
Obligations, or if any of the Obligations have become irrecoverable from any
Company or any Guarantor by reason of such Company’s or such Guarantor's
insolvency, bankruptcy or reorganization or by other operation of law or for any
other reason, this Guaranty shall nevertheless be binding on the Guarantors to
the same extent as if each Guarantor at all times had been the principal obligor
on all such Obligations.  In the event that acceleration of the time for payment
of any of the Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Company or any other Guarantor, or for any other reason,
all such amounts otherwise subject to acceleration under the terms of the Credit
Agreement, the Notes, the other Loan Documents, the Secured Cash





G

Form of Guaranty

--------------------------------------------------------------------------------

 



Management Agreements, the Secured Hedge Agreements or any other agreement
evidencing, securing or otherwise executed in connection with any Obligation
shall be immediately due and payable by the Guarantors.

6.          Subrogation; Subordination.    

6.1.       Waiver of Rights Against Company.  Until the final payment and
performance in full of all of the Obligations, the Guarantors shall not exercise
and each hereby waives any rights against any Company arising as a result of
payment by such Guarantor hereunder, by way of subrogation, reimbursement,
restitution, contribution or otherwise, and will not prove any claim in
competition with the Administrative Agent or any other Secured Party in respect
of any payment hereunder in any bankruptcy, insolvency or reorganization case or
proceedings of any nature; the Guarantors will not claim any setoff, recoupment
or counterclaim against any Company in respect of any liability of a Guarantor
to any Company; and each Guarantor waives any benefit of and any right to
participate in any collateral security which may be held by the Administrative
Agent or any other Secured Party.

6.2.       Subordination.  The payment of any amounts due with respect to any
indebtedness of any Company for money borrowed or credit received now or
hereafter owed to any Guarantor is hereby subordinated to the prior payment in
full of all of the Obligations.  Each Guarantor agrees that, after the
occurrence of any default in the payment or performance of any of the
Obligations, such Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness of any Company to such Guarantor until all of the
Obligations shall have been paid in full (provided, for the avoidance of doubt,
prior to any default in the payment or performance of any of the Obligations,
and to the extent expressly permitted by the terms of the Credit Agreement or
any of the other Loan Documents, such Guarantor shall be permitted to receive
any scheduled payments due from any Company in accordance with the terms of any
agreement between such Guarantor and any such Company).  If, notwithstanding the
foregoing sentence, a Guarantor shall collect, enforce or receive any amounts in
respect of such indebtedness while any Obligations are still outstanding, such
amounts shall be collected, enforced and received by such Guarantor as trustee
for the Secured Parties and be paid over to the Administrative Agent, for the
benefit of the Secured Parties, on account of the Obligations without affecting
in any manner the liability of the Guarantors under the other provisions of this
Guaranty.

6.3.       Provisions Supplemental.  The provisions of this §6 shall be
supplemental to and not in derogation of any rights and remedies of the Secured
Parties under any separate subordination agreement which the Administrative
Agent may at any time and from time to time enter into with a Guarantor for the
benefit of the Secured Parties.

7.          Security; Setoff.  Each Guarantor grants to each of the
Administrative Agent and the other Secured Parties, as security for the full and
punctual payment and performance of all of such Guarantor’s obligations
hereunder, a continuing lien on and security interest in all securities





G

Form of Guaranty

--------------------------------------------------------------------------------

 



or other property belonging to such Guarantor now or hereafter held by the
Administrative Agent or such other Secured Party and in all deposits (general or
special, time or demand, provisional or final) and other sums credited by or due
from the Administrative Agent or such other Secured Party to such Guarantor or
subject to withdrawal by such Guarantor.  Regardless of the adequacy of any
collateral security or other means of obtaining payment of any of the
Obligations, each of the Administrative Agent and each other Secured Party is
hereby authorized at any time and from time to time, without notice to any
Guarantor (any such notice being expressly waived by each Guarantor) and to the
fullest extent permitted by law, to set off and apply such deposits and other
sums against the obligations of each Guarantor under this Guaranty, whether or
not the Administrative Agent or such other Secured Party shall have made any
demand under this Guaranty and although such obligations may be contingent or
unmatured.

8.      Further Assurances.  Each Guarantor agrees that it will from time to
time, at the request of the Administrative Agent, do all such things and execute
all such documents as the Administrative Agent may consider necessary or
desirable to give full effect to this Guaranty and to perfect and preserve the
rights and powers of the Secured Parties hereunder.  Each Guarantor acknowledges
and confirms that such Guarantor itself has established its own adequate means
of obtaining from each Company on a continuing basis all information desired by
such Guarantor concerning the financial condition of each Company and that such
Guarantor will look to each Company and not to the Administrative Agent or any
other Secured Party in order for such Guarantor to keep adequately informed of
changes in any Company’s financial condition.

9.      Termination; Reinstatement.  This Guaranty shall remain in full force
and effect until the Administrative Agent is given written notice of a
Guarantor’s intention to discontinue this Guaranty, notwithstanding any
intermediate or temporary payment or settlement of the whole or any part of the
Obligations.  No such notice shall be effective unless received and acknowledged
by an officer of the Administrative Agent at the address of the Administrative
Agent for notices set forth in Section 10.02 of the Credit Agreement.  No such
notice shall affect any rights of the Administrative Agent or any other Secured
Party hereunder, including without limitation the rights set forth in §§4 and 6,
with respect to any Obligations incurred or accrued prior to the receipt of such
notice or any Obligations incurred or accrued pursuant to any contract or
commitment in existence prior to such receipt.  This Guaranty shall continue to
be effective or be reinstated, notwithstanding any such notice, if at any time
any payment made or value received with respect to any Obligation is rescinded
or must otherwise be returned by the Administrative Agent or any other Secured
Party upon the insolvency, bankruptcy or reorganization of any Company, or
otherwise, all as though such payment had not been made or value received.

10.      Successors and Assigns.  This Guaranty shall be binding upon each
Guarantor, its successors and assigns, and shall inure to the benefit of the
Secured Parties and their respective successors, transferees and
assigns.  Without limiting the generality of the foregoing sentence, each
Secured Party may assign or otherwise transfer the Credit Agreement, the Notes,
the other Loan Documents, the Secured Cash Management Agreement, the Secured
Hedge Agreement or any other agreement or note held by it evidencing, securing
or otherwise executed in connection with the Obligations, or sell participations
in any interest therein, to any other entity or other person, and such other
entity or other person shall thereupon become vested, to the extent set forth in
the agreement evidencing such assignment, transfer or participation, with all
the rights





G

Form of Guaranty

--------------------------------------------------------------------------------

 



in respect thereof granted to such Lender herein, all in accordance with Section
10.06 of the Credit Agreement or, in the case of a Secured Party which is
transferring an interest held under a Secured Cash Management Agreement or a
Secured Hedge Agreement, in accordance with the relevant provisions of such
Secured Cash Management Agreement or the Secured Hedge Agreement, as the case
may be.  The Guarantors may not assign any of its obligations hereunder.

11.      Amendments and Waivers.  No amendment or waiver of any provision of
this Guaranty nor consent to any departure by any Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Administrative
Agent with the consent of those other Secured Parties required pursuant to
Section 10.01 of the Credit Agreement.  No failure on the part of the
Administrative Agent or any other Secured Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

12.      Notices.  All notices and other communications called for hereunder
shall be made in writing and, unless otherwise specifically provided herein,
shall be deemed to have been duly made or given when delivered by hand or mailed
first class, postage prepaid, addressed as follows:  if to any Guarantor, at the
address set forth beneath its signature hereto, and if to the Administrative
Agent, at the address for notices to the Administrative Agent set forth in
Section 10.02 of the Credit Agreement, or at such address as any party may
designate in writing to the other parties.

13.      Governing Law; Consent to Jurisdiction.    

(a)      THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

(b)      EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN MANHATTAN COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.





G

Form of Guaranty

--------------------------------------------------------------------------------

 



(c)      EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d)      EACH OF THE GUARANTORS AND THE ADMINISTRATIVE AGENT HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
§12.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

14.      Waiver of Jury Trial.  EACH GUARANTOR, AND, BY ITS ACCEPTANCE HEREOF,
EACH SECURED PARTY, HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  Except as
prohibited by law, each Guarantor hereby waives any right which it may have to
claim or recover in any litigation referred to in the preceding sentence any
special, exemplary, punitive or consequential damages or any damages other than,
or in addition to, actual damages.  EACH GUARANTOR, AND, BY ITS ACCEPTANCE
HEREOF, EACH SECURED PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

15.      Miscellaneous.  This Guaranty constitutes the entire agreement of the
Guarantors with respect to the matters set forth herein.  The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of or collateral security for any of the Obligations.  The
invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining
provisions.  Captions are for the ease of reference only and shall not affect
the meaning of the relevant provisions.  The meanings of all defined terms used
in this Guaranty shall be equally applicable to the singular and plural forms of
the terms defined.

16.      Contribution.  To the extent any Guarantor makes a payment hereunder in
excess of the aggregate amount of the benefit received by such Guarantor in
respect of the extensions of credit under the Credit Agreement (the "Benefit
Amount"), then such Guarantor, after the





G

Form of Guaranty

--------------------------------------------------------------------------------

 



payment in full, in cash, of all of the Obligations, shall be entitled to
recover from each other guarantor of the Obligations such excess payment, pro
rata, in accordance with the ratio of the Benefit Amount received by each such
other guarantor to the total Benefit Amount received by all guarantors of the
Obligations, and the right to such recovery shall be deemed to be an asset and
property of such Guarantor so funding; provided, that all such rights to
recovery shall be subordinated and junior in right of payment to the final and
undefeasible payment in full in cash of all of the Obligations.

17.      Keepwell.  Each Guarantor that is a Qualified ECP Guarantor at the time
the joint and several obligations, any of the Guaranties or the grant of the
security interest under the Loan Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under this Guaranty, any other applicable
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor's obligations and
undertakings under this Section 17 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 17 shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section 17 to constitute, and this Section 17 shall be deemed to
constitute, a guarantee of the obligations of, and a "keepwell, support, or
other agreement" for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.





G

Form of Guaranty

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

 

 

 

GLOBAL PARTNERS LP

 

By:  Global GP LLC, its general partner

 

 

 

 

 

1. By:

 

 

2. Title:

 

 

 

Address:

 

 

 

800 South Street, Suite 500

 

3. Waltham, Massachusetts  02453

 

 

 

 

 

BURSAW OIL LLC

 

 

 

 

 

4. By:

 

 

5. Title:

 

 

 

Address:

 

 

 

800 South Street, Suite 500

 

6. Waltham, Massachusetts  02453

 

 

 

 

 

WAREX TERMINALS CORPORATION

 

 

 

 

 

7. By:

 

 

8. Title:

 

 

 

Address:

 

 

 

800 South Street, Suite 500

 

9. Waltham, Massachusetts  02453

 





G

Form of Guaranty

--------------------------------------------------------------------------------

 



 

 

 

 

DRAKE PETROLEUM COMPANY, INC.

 

 

 

 

 

10. By:

 

 

11. Title:

 

 

 

Address:

 

 

 

800 South Street, Suite 500

 

12. Waltham, Massachusetts  02453

 

 

 

 

 

PURITAN OIL COMPANY, INC.

 

 

 

 

 

13. By:

 

 

14. Title:

 

 

 

Address:

 

 

 

800 South Street, Suite 500

 

15. Waltham, Massachusetts  02453

 

 

 

 

 

MARYLAND OIL COMPANY, INC.

 

 

 

 

 

16. By:

 

 

17. Title:

 

 

 

 

 

Address:

 

 

 

800 South Street, Suite 500

 

18. Waltham, Massachusetts  02453

 

19.

 

20.

 

 

 



G

Form of Guaranty

--------------------------------------------------------------------------------

 



EXHIBIT H

OPINION MATTERS

21.        Each of Global Operating LLC, Global Companies LLC, Chelsea Sandwich
LLC, Global Energy Marketing LLC, Global CNG LLC (each a "Delaware LLC Loan
Party") and Global GP LLC is a limited liability company validly existing and in
good standing as a limited liability company under the laws of the State of
Delaware.  Each of Global Montello Group Corp., Warren Equities, Inc., GLP
Finance Corp., Maryland Oil Company, Inc. and Glen Hes Corp. (each, a "Delaware
Corporate Loan Party" and, collectively with the Delaware LLC Loan Parties, the
"Delaware Loan Parties") is a corporation validly existing and in corporate good
standing under the laws of the State of Delaware.  Each of Alliance Energy LLC
and Bursaw Oil LLC (collectively, the "MA LLC Loan Parties") is a limited
liability company validly existing and in good standing as a limited liability
company under the laws of the Commonwealth of Massachusetts.   Drake Petroleum
Company, Inc. is a corporation validly existing and in corporate good standing
under the laws of the Commonwealth of Massachusetts (the "MA Corporate Loan
Party" and, collectively with the MA LLC Loan Parties, the "MA Loan Parties").
Cascade Kelly Holdings LLC is a limited liability company duly formed and
validly existing as a limited liability company under the laws of the State of
Oregon.  Puritan Oil Company, Inc. is a corporation validly existing and in
corporate good standing under the laws of the state of New Jersey.  Warex
Terminal Corporation is a corporation validly existing and in corporate good
standing under the laws of the state of New York.   Global Partners LP is a
limited partnership validly existing and in good standing as a limited
partnership under the laws of the State of Delaware.

22.        The execution and delivery by each of the Loan Parties of the Credit
Agreement and the other Loan Documents to which it is a party, and the
performance by each of the Loan Parties of its obligations under each of the
Credit Agreement and the other Loan Documents to which it is a party, are within
such Loan Party’s corporate, limited liability company or limited partnership
powers, as the case may be, and have been duly authorized by all requisite
corporate, limited liability company or limited partnership action, as the case
may be, on the part of such Loan Party.  Each of the Loan Parties has duly
executed and delivered each of the Loan Documents to which it is a party.

23.        Each of the Credit Agreement and the other Loan Documents to which
each of the Loan Parties is a party constitutes a valid and binding agreement of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms.

24.        The execution and delivery by each of the Loan Parties of each of the
Loan Documents to which it is a party and compliance by such Loan Party with the
provisions thereof (i) will not result in a breach or default (or give rise to
any right of termination, cancellation or acceleration) under any material
agreement binding upon such Loan Party, except for such breach or default as to
which requisite waivers or consents have been obtained, (ii) will not violate
any of the provisions of the Governing Documents of such Loan Party, any law,
statute, rule or regulation of the State of New York, the State of New Jersey
(with respect to Puritan Oil), the State of Oregon (with respect to Cascade) or
the Commonwealth of Massachusetts, or any Federal law, statute, rule, or
regulation, or, to the best of our knowledge, any judgment, order, writ,
injunction or decree of any court or other tribunal located in the State of New
York, the State of New Jersey (with respect to Puritan





H

Opinion Matters

--------------------------------------------------------------------------------

 



Oil), the State of Oregon (with respect to Cascade) or the Commonwealth of
Massachusetts directed against and naming such Loan Party, and (iii) to our
knowledge, will not result in the creation or imposition of any Lien (other than
Liens evidenced by the Loan Documents in favor of the Administrative Agent and
the Secured Parties) on any asset of such Loan Party.  Except for filings or
recordings that may be necessary to create, record or perfect, or maintain the
perfection of, or (with respect to pledged securities) to enforce, the security
interests created by the Security Documents, no consent or approval by, or any
notification of or filing with, any New York state, New Jersey state (with
respect to Puritan Oil), Oregon state (with respect to Cascade) or Federal
court, public body or authority is required pursuant to New York state or
Federal law to be obtained or effected by any of the Loan Parties in connection
with the execution, delivery and performance by such Loan Party of each of the
Loan Documents to which it is a party.

25.        The provisions of the Security Agreement are effective to create in
favor of the Administrative Agent to secure the Obligations, a valid security
interest in all of each Loan Party’s right, title and interest in and to that
portion of the Collateral (as defined in the Security Agreement) in which a
security interest may be created under Article 9 of the NY UCC (the “Article 9
Collateral”) without giving effect to the laws referred to in Section 9-201
thereof.

26.        To the extent that the filing of a financing statement can be
effective to perfect a security interest in the Article 9 Collateral under the
Uniform Commercial Code as in effect in the State of Delaware, the security
interest in favor of the Administrative Agent in that portion of the Article 9
Collateral described in the UCC financing statements naming the Delaware Loan
Parties as debtors on file with the Delaware Secretary of State is
perfected.  To the extent that the filing of a financing statement can be
effective to perfect a security interest in the Article 9 Collateral under the
Uniform Commercial Code as in effect in the Commonwealth of Massachusetts, the
security interest in favor of the Administrative Agent in that portion of the
Article 9 Collateral described in the UCC financing statements naming the MA
Loan Parties as debtors on file with the Massachusetts Secretary of State is
perfected.  To the extent that the filing of a financing statement can be
effective to perfect a security interest in the Collateral under the Uniform
Commercial Code as in effect in the State of Oregon, the security interest in
favor of the Administrative Agent naming Cascade as debtor is perfected with
respect to that portion of the Collateral described in the Security Agreement
and indicated on the applicable Financing Statement as constitutes personal
property of Cascade in which a security interest can be perfected by the filing
of UCC financing statements in the State of Oregon under Article 9 of the Oregon
UCC.  To the extent that the filing of a financing statement can be effective to
perfect a security interest in the Collateral under the Uniform Commercial Code
as in effect in the State of New Jersey, the security interest in favor of the
Administrative Agent naming Puritan Oil as debtor is perfected with respect to
that portion of the Collateral described in the Security Agreement and indicated
on the applicable Financing Statement as constitutes personal property of
Puritan Oil in which a security interest can be perfected by the filing of UCC
financing statements in the State of New Jersey under Article 9 of the New
Jersey UCC.  For purposes of this paragraph, we have assumed that the Collateral
covered by the Financing Statement does not include any timber to be cut or
“as‑extracted collateral”, as such terms are used in Section 9‑501 of the
applicable UCC.

27.        After giving effect to the delivery (within the meaning given such
term by the New York UCC) by Global Companies LLC to the Administrative Agent in
pledge, within the State of New York, pursuant to the Pledge Agreement, of each
of the stock certificates representing the shares of capital stock of Glen Hes
Corp. pledged to the Administrative Agent by Global Companies LLC





H

Opinion Matters

--------------------------------------------------------------------------------

 



thereunder (the “Glen Hes Pledged Shares”), together with properly completed and
effective stock powers endorsing the Glen Hes Pledged Shares and duly executed
by Global Companies LLC in blank and assuming the continued possession of the
Glen Hes Pledged Shares and of such stock powers by the Administrative Agent
within the State of New York, the Administrative Agent shall acquire a valid
security interest, for the benefit of the Administrative Agent and the Secured
Parties, in all right, title and interest of Global Companies LLC in the Glen
Hes Pledged Shares pursuant to the Pledge Agreement, to the extent that a
security interest therein may be created pursuant to Article 9 of the New York
UCC, and such security interest will be perfected, with the consequences of
perfection by control with respect to the Glen Hes Pledged Shares accorded by
the New York UCC.  After giving effect to the delivery (within the meaning given
such term by the New York UCC) by Global Partners LP to the Administrative Agent
in pledge, within the State of New York, pursuant to the Pledge Agreement, of
each of the stock certificates representing the shares of capital stock of GLP
Finance Corp. pledged to the Administrative Agent by Global Partners LP
thereunder (the “Finance Pledged Shares”), together with properly completed and
effective stock powers endorsing the Finance Pledged Shares and duly executed by
Global Partners LP in blank and assuming the continued possession of the Finance
Pledged Shares and of such stock powers by the Administrative Agent within the
State of New York, the Administrative Agent shall acquire a valid security
interest, for the benefit of the Administrative Agent and the Secured Parties,
in all right, title and interest of Global Partners LP in the Finance Pledged
Shares pursuant to the Pledge Agreement, to the extent that a security interest
therein may be created pursuant to Article 9 of the New York UCC, and such
security interest will be perfected, with the consequences of perfection by
control with respect to the Finance Pledged Shares accorded by the New York
UCC.  After giving effect to the delivery (within the meaning given such term by
the New York UCC) by Global Operating LLC to the Administrative Agent in pledge,
within the State of New York, pursuant to the Pledge Agreement, of each of the
stock certificates representing the shares of capital stock of Global Montello
Group Corp. pledged to the Administrative Agent by Global Operating LLC
thereunder (the “Montello Pledged Shares” and, collectively with the Glen Hes
Pledged Shares and the Finance Pledged Shares, the "Pledged Shares"), together
with properly completed and effective stock powers endorsing the Montello
Pledged Shares and duly executed by Global Operating LLC in blank and assuming
the continued possession of the Montello Pledged Shares and of such stock powers
by the Administrative Agent within the State of New York, the Administrative
Agent shall acquire a valid security interest, for the benefit of the
Administrative Agent and the Secured Parties, in all right, title and interest
of Global Operating LLC in the Montello Pledged Shares pursuant to the Pledge
Agreement, to the extent that a security interest therein may be created
pursuant to Article 9 of the New York UCC, and such security interest will be
perfected, with the consequences of perfection by control with respect to the
Montello Pledged Shares accorded by the New York UCC.  After giving effect to
the delivery (within the meaning given such term by the New York UCC) by Global
Montello Group Corp. to the Administrative Agent in pledge, within the State of
New York, pursuant to the Pledge Agreement, of each of the stock certificates
representing the shares of capital stock of Warren Equities, Inc. pledged to the
Administrative Agent by Global Montello Group Corp. thereunder (the “Warren
Equities Pledged Shares”), together with properly completed and effective stock
powers endorsing the Warren Equities Pledged Shares and duly executed by Global
Montello Group Corp. in blank and assuming the continued possession of the
Warren Equities Pledged Shares and of such stock powers by the Administrative
Agent within the State of New York, the Administrative Agent shall acquire a
valid security interest, for the benefit of the Administrative Agent and the
Secured Parties, in all right, title and interest of Global Montello Group Corp.
in the Warren Equities Pledged Shares pursuant to the Pledge Agreement, to the





H

Opinion Matters

--------------------------------------------------------------------------------

 



extent that a security interest therein may be created pursuant to Article 9 of
the New York UCC, and such security interest will be perfected, with the
consequences of perfection by control with respect to the Warren Equities
Pledged Shares accorded by the New York UCC.  After giving effect to the
delivery (within the meaning given such term by the New York UCC) by Warren
Equities, Inc. to the Administrative Agent in pledge, within the State of New
York, pursuant to the Pledge Agreement, of each of the stock certificates
representing the shares of capital stock of Puritan Oil Company, Inc., Warex
Terminals Corporation, Drake Petroleum Company, Inc. and Maryland Oil Company,
Inc. (each, a "Warren Subsidiary" and collectively, the "Warren Subsidiaries")
pledged to the Administrative Agent by Warren Equities thereunder (the “Warren
Subsidiaries Pledged Shares”), together with properly completed and effective
stock powers endorsing the Warren Subsidiaries Pledged Shares and duly executed
by Warren Equities, Inc. in blank and assuming the continued possession of the
Warren Subsidiaries Pledged Shares and of such stock powers by the
Administrative Agent within the State of New York, the Administrative Agent
shall acquire a valid security interest, for the benefit of the Administrative
Agent and the Secured Parties, in all right, title and interest of Warren
Equities, Inc. in the Warren Subsidiaries Pledged Shares pursuant to the Pledge
Agreement, to the extent that a security interest therein may be created
pursuant to Article 9 of the New York UCC, and such security interest will be
perfected, with the consequences of perfection by control with respect to the
Warren Subsidiaries Pledged Shares accorded by the New York UCC

28.       The making of the loans and advances under the Loan Agreement and the
application of the proceeds thereof as provided in the Loan Agreement do not
violate Regulations U or X of the Board of Governors of the Federal Reserve
System.

29.        None of the Loan Parties is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. 

30.        To our knowledge, but without having investigated any governmental
records or court dockets, and without having made any other independent
investigation, there is no material litigation or governmental or administrative
proceeding pending or threatened against the Loan Parties which bring into
question the validity or enforceability of the Credit Agreement or any
instrument or document furnished in connection therewith, including, the Loan
Documents.

 

 



H

Opinion Matters

--------------------------------------------------------------------------------

 



EXHIBIT I-1

Form of

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of April 25, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement"; the terms
defined therein being used herein as therein defined), among GLOBAL OPERATING
LLC, a Delaware limited liability company ("OLLC"), GLOBAL COMPANIES LLC, a
Delaware limited liability company ("Global"), GLOBAL MONTELLO GROUP CORP., a
Delaware corporation ("Montello"), GLEN HES CORP., a Delaware corporation ("Glen
Hes"), CHELSEA SANDWICH LLC, a Delaware limited liability company ("Chelsea
LLC"), GLP FINANCE CORP., a Delaware corporation ("Finance"), GLOBAL ENERGY
MARKETING LLC, a Delaware limited liability company ("GEM"), GLOBAL CNG LLC, a
Delaware limited liability company ("CNG"), ALLIANCE ENERGY LLC, a Massachusetts
limited liability company ("Alliance"), CASCADE KELLY HOLDINGS LLC, an Oregon
limited liability company ("Cascade") and WARREN EQUITIES, INC., a Delaware
Corporation ("Warren" and, collectively with  OLLC, Global, Montello, Glen Hes,
Chelsea LLC, Finance, GEM, CNG, Alliance and Cascade, the "Initial Borrowers"
and each individually, an "Initial Borrower"), GLOBAL PARTNERS LP, a Delaware
limited partnership (the "MLP"), each lender from time to time party hereto
(collectively, the "Lenders" and individually, a  "Lender"), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative
Currency Fronting Lender, JPMORGAN CHASE BANK, N.A. as an L/C Issuer, JPMORGAN
CHASE BANK, N.A. and WELLS FARGO BANK, N.A. as Co- Syndication Agents and
CITIZENS BANK, N.A., SOCIETE GENERALE, BNP PARIBAS AND THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. NY BRANCH as Co-Documentation Agents. 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.





I - 1

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date: ________ __, 20[ ]

 

 

 



I - 1

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 



EXHIBIT I-2

Form of

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of April 25, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the  "Agreement"; the terms
defined therein being used herein as therein defined), among GLOBAL OPERATING
LLC, a Delaware limited liability company ("OLLC"), GLOBAL COMPANIES LLC, a
Delaware limited liability company ("Global"), GLOBAL MONTELLO GROUP CORP., a
Delaware corporation ("Montello"), GLEN HES CORP., a Delaware corporation ("Glen
Hes"), CHELSEA SANDWICH LLC, a Delaware limited liability company ("Chelsea
LLC"), GLP FINANCE CORP., a Delaware corporation ("Finance"), GLOBAL ENERGY
MARKETING LLC, a Delaware limited liability company ("GEM"), GLOBAL CNG LLC, a
Delaware limited liability company ("CNG"), ALLIANCE ENERGY LLC, a Massachusetts
limited liability company ("Alliance"), CASCADE KELLY HOLDINGS LLC, an Oregon
limited liability company ("Cascade") and WARREN EQUITIES, INC., a Delaware
Corporation ("Warren" and, collectively with  OLLC, Global, Montello, Glen Hes,
Chelsea LLC, Finance, GEM, CNG, Alliance and Cascade, the "Initial Borrowers"
and each individually, an "Initial Borrower"), GLOBAL PARTNERS LP, a Delaware
limited partnership (the "MLP"), each lender from time to time party hereto
(collectively, the "Lenders" and individually, a "Lender"), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative
Currency Fronting Lender, JPMORGAN CHASE BANK, N.A. as an L/C Issuer, JPMORGAN
CHASE BANK, N.A. and WELLS FARGO BANK, N.A. as Co- Syndication Agents and
CITIZENS BANK, N.A., SOCIETE GENERALE, BNP PARIBAS AND THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. NY BRANCH as Co-Documentation Agents. 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrowers as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 





I - 2

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date: ________ __, 20[ ]

 

 

 



I - 2

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 



EXHIBIT I-3

Form of

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of April 25, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement"; the terms
defined therein being used herein as therein defined), among GLOBAL OPERATING
LLC, a Delaware limited liability company ("OLLC"), GLOBAL COMPANIES LLC, a
Delaware limited liability company ("Global"), GLOBAL MONTELLO GROUP CORP., a
Delaware corporation ("Montello"), GLEN HES CORP., a Delaware corporation ("Glen
Hes"), CHELSEA SANDWICH LLC, a Delaware limited liability company ("Chelsea
LLC"), GLP FINANCE CORP., a Delaware corporation ("Finance"), GLOBAL ENERGY
MARKETING LLC, a Delaware limited liability company ("GEM"), GLOBAL CNG LLC, a
Delaware limited liability company ("CNG"), ALLIANCE ENERGY LLC, a Massachusetts
limited liability company ("Alliance"), CASCADE KELLY HOLDINGS LLC, an Oregon
limited liability company ("Cascade") and WARREN EQUITIES, INC., a Delaware
Corporation ("Warren" and, collectively with  OLLC, Global, Montello, Glen Hes,
Chelsea LLC, Finance, GEM, CNG, Alliance and Cascade, the "Initial Borrowers"
and each individually, an "Initial Borrower"), GLOBAL PARTNERS LP, a Delaware
limited partnership (the "MLP"), each lender from time to time party hereto
(collectively, the "Lenders" and individually, a "Lender"), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative
Currency Fronting Lender, JPMORGAN CHASE BANK, N.A. as an L/C Issuer, JPMORGAN
CHASE BANK, N.A. and WELLS FARGO BANK, N.A. as Co- Syndication Agents and
CITIZENS BANK, N.A., SOCIETE GENERALE, BNP PARIBAS AND THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. NY BRANCH as Co-Documentation Agents. 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrowers as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall





I - 3

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 



promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date: ________ __, 20[ ]

 

 

 



I - 3

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 



EXHIBIT I-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of April 25, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement"; the terms
defined therein being used herein as therein defined), among GLOBAL OPERATING
LLC, a Delaware limited liability company ("OLLC"), GLOBAL COMPANIES LLC, a
Delaware limited liability company ("Global"), GLOBAL MONTELLO GROUP CORP., a
Delaware corporation ("Montello"), GLEN HES CORP., a Delaware corporation ("Glen
Hes"), CHELSEA SANDWICH LLC, a Delaware limited liability company ("Chelsea
LLC"), GLP FINANCE CORP., a Delaware corporation ("Finance"), GLOBAL ENERGY
MARKETING LLC, a Delaware limited liability company ("GEM"), GLOBAL CNG LLC, a
Delaware limited liability company ("CNG"), ALLIANCE ENERGY LLC, a Massachusetts
limited liability company ("Alliance"), CASCADE KELLY HOLDINGS LLC, an Oregon
limited liability company ("Cascade") and WARREN EQUITIES, INC., a Delaware
Corporation ("Warren" and, collectively with  OLLC, Global, Montello, Glen Hes,
Chelsea LLC, Finance, GEM, CNG, Alliance and Cascade, the "Initial Borrowers"
and each individually, an "Initial Borrower"), GLOBAL PARTNERS LP, a Delaware
limited partnership (the "MLP"), each lender from time to time party hereto
(collectively, the "Lenders" and individually, a "Lender"), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative
Currency Fronting Lender, JPMORGAN CHASE BANK, N.A. as an L/C Issuer, JPMORGAN
CHASE BANK, N.A. and WELLS FARGO BANK, N.A. as Co- Syndication Agents and
CITIZENS BANK, N.A., SOCIETE GENERALE, BNP PARIBAS AND THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. NY BRANCH as Co-Documentation Agents. 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the





I - 4

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 



undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

DATE: ________ __, 20[ ]

 

 

I - 4

Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------